Exhibit 10.1

TAX SHARING AGREEMENT

THIS TAX SHARING AGREEMENT (this “Agreement”) is made and entered into as of the
28th day of July, 2006, by and among Cendant Corporation, a Delaware corporation
(“Cendant”), Realogy Corporation, a Delaware corporation (“Realogy”), Wyndham
Worldwide Corporation, a Delaware corporation (“Wyndham”) and Travelport Inc., a
Delaware corporation (“Travelport”). Each of Cendant, Realogy, Wyndham and
Travelport is sometimes referred to herein as a “Party” and collectively, as the
“Parties”.

W I T N E S S E T H:

WHEREAS, Cendant, acting through its direct and indirect Subsidiaries, currently
conducts a number of businesses, including (i) the Real Estate Business,
(ii) the Travel Business, (iii) the Hospitality Business and (iv) the Vehicle
Rental Business;

WHEREAS, the Board of Directors of Cendant has determined that it is
appropriate, desirable and in the best interests of Cendant and its stockholders
to separate Cendant into four separate, publicly traded companies, one for each
of (i) the Real Estate Business, which shall be owned and conducted, directly or
indirectly, by Realogy, (ii) the Hospitality Business, which shall be owned and
conducted, directly or indirectly, by Wyndham, (iii) the Travel Business, which
shall be owned and conducted, directly or indirectly, by Travelport and (iv) the
Vehicle Rental Business, which shall be owned and conducted, directly or
indirectly, by Cendant;

WHEREAS, in order to effect such separation, the Board of Directors of Cendant
has determined that it is appropriate, desirable and in the best interests of
Cendant and its stockholders (i) for Cendant and certain of its subsidiaries to
enter into a series of transactions whereby, among other things, (A) Cendant
and/or Cendant Finance Holding Company, LLC, will contribute to Realogy certain
assets relating to the Real Estate Business (and Realogy will assume certain
liabilities), and (B) Cendant and/or Cendant Finance Holding Company, LLC, will
contribute to Wyndham certain assets relating to the Hospitality Business (and
Wyndham will assume certain liabilities) and (ii) for Cendant to distribute to
the holders of Cendant Common Stock on a pro rata basis (in each case without
consideration being paid by such stockholders) (A) all of the outstanding shares
of common stock, par value $0.01 per share, of Realogy (the “Realogy Common
Stock”), (B) all of the outstanding shares of common stock, par value $0.01 per
share, of Wyndham (the “Wyndham Common Stock”) and (C) all of the outstanding
shares of common stock, par value $0.01 per share, of Travelport (the
“Travelport Common Stock”) (such transactions as they may be amended or modified
from time to time, collectively, the “Plan of Separation”);

WHEREAS, Cendant announced that as part of the Plan of Separation, as an
alternative to Cendant’s plan to distribute Travelport Common Stock to holders
of Cendant Common Stock, Cendant is also exploring the possible sale of
Travelport to a third-party (whether by sale of stock, assets (direct or
indirect) or merger, a “Travelport Sale”);

WHEREAS, it is the intention of the Parties that each of the contributions of
assets to, and the assumption of liabilities by, Realogy and Wyndham together
with the corresponding



--------------------------------------------------------------------------------

distribution of all of the Realogy Common Stock and the Wyndham Common Stock,
respectively, shall qualify as a reorganization within the meaning of Sections
368(a)(1)(D) and 355 of the Internal Revenue Code of 1986, as amended (the
“Code”);

WHEREAS, it is the intention of the Parties that the distribution of Travelport
Common Stock (if effected) shall qualify as a distribution within the meaning of
Section 355(c) of the Code to Cendant;

WHEREAS, it is the intention of the Parties that each of the distribution of
Realogy Common Stock, Wyndham Common Stock and Travelport Common Stock,
respectively, to the stockholders of Cendant will qualify as a tax-free
distribution within the meaning of Section 355(a) of the Code to such
stockholders;

WHEREAS, in connection with the Plan of Separation, Realogy, Wyndham and
Travelport shall, subject to the terms and provisions of the Separation and
Distribution Agreement (as defined herein), enter into separate credit
facilities for both revolving and term loan borrowings, all or a portion of the
proceeds which shall be distributed to Cendant;

WHEREAS, with respect to the debt proceeds distributed by Realogy and Wyndham,
respectively, to Cendant, such proceeds shall be placed by Cendant in a separate
account and used by Cendant solely to repay its existing indebtedness;

WHEREAS, with respect to the debt proceeds distributed by Travelport to Cendant,
such proceeds shall be placed by Cendant into a separate bank account and used
by Cendant solely to reduce and/or repay its existing indebtedness and certain
other liabilities of Cendant;

WHEREAS, it is the intention of the Parties that the distribution of cash
proceeds from such borrowings by Realogy and Wyndham, respectively, to Cendant
shall qualify as a tax-free distribution of cash pursuant to Section 361 of the
Code;

WHEREAS, it is the intention of the Parties that the distribution of cash
proceeds from such borrowings by Travelport shall be treated, in part, as a
distribution of cash pursuant to Section 301 of the Code and applicable Treasury
Regulations; and

WHEREAS, in connection with the Plan of Separation, each of the Parties desire
to set forth their agreement on the rights and obligations with respect to
handling and allocating Taxes and related matters.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement, each of the parties mutually
covenant and agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 General. As used in this Agreement, the following terms shall have
the following meanings:

(1) “AAA” has the meaning set forth in Section 12.2.

(2) “Accounting Dispute” has the meaning set forth in Section 12.2.

(3) “Affiliate” means a Person that directly, or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise. For
purposes hereof, none of the Parties or their respective Subsidiaries
(determined, in the case of Cendant, immediately after the Final Separation
Date, in the case of Realogy, immediately after the Realogy Distribution, in the
case of Wyndham, immediately after the Wyndham Distribution and in the case
Travelport, immediately after the Final Separation Date) shall be considered an
“Affiliate” of any of the other Parties or their respective Subsidiaries
(determined on the same basis).

(4) “Agreement” has the meaning set forth in the preamble hereto.

(5) “Ancillary Agreement” has the meaning set forth in the Separation and
Distribution Agreement.

(6) “Applicable Realogy DCLs” has the meaning set forth in Section 10.2(m)(iv).

(7) “Applicable Tax Benefit Party” means the Party or its Affiliate that would
have, but for a Final Determination with respect to a Pre-2007 Shared Entity
Audit that results in an increase in the items of taxable income or gain of (or
the disallowance of items of deduction, loss or credit with respect to) a Shared
Entity, been Apportioned net operating loss carryovers and/or Credit Carryovers
as of its first Post-Distribution Tax Period.

(8) “Applicable Travelport DCLs” has the meaning set forth in
Section 10.2(m)(v).

(9) “Applicable Wyndham DCLs” has the meaning set forth in Section 10.2(m)(iv).

(10) “Apportioned” has the meaning set forth in Section 3.5.

(11) “Assets” has the meaning set forth in the Separation and Distribution
Agreement.

(12) “Audit” means any audit, assessment of Taxes, other examination by any
Taxing Authority, proceeding, or appeal of such a proceeding relating to Taxes,
whether administrative or judicial, including proceedings relating to competent
authority determinations.

 

3



--------------------------------------------------------------------------------

(13) “Business Day” means any day other than a Saturday, Sunday or a day on
which banks are required to be closed in New York, New York.

(14) “Business Entity” means any corporation, partnership, limited liability
company or other entity.

(15) “CCRG Audit Sharing Percentage” means a ratio:

 

  (i) the numerator of which is the sum of:

 

  (I) the aggregate amount of income and gain directly attributable to or
resulting from any of the Distributions failing to qualify as a reorganization
within the meaning of Sections 368(a)(1)(D) and 355 of the Code or as a
distribution within the meaning of Section 355 of the Code, as the case may be,
or the application of Sections 355(d) or (e) of the Code to any of the
Distributions, to the extent such income or gain results from or is directly
attributable to the Fault of Cendant or any of its Affiliates;

 

  (II) in the event of a Pre-2007 Shared Entity Audit that results in a Pre-2007
Correlative Adjustment that is directly related or attributable to the business
or operations any of the CCRG Entities, the aggregate amount of disallowed
deduction, loss and credit (and income and gain) resulting from such Pre-2007
Correlative Adjustment; and

 

  (III) the aggregate amount of income and gain (and all disallowed deduction,
loss and credit) resulting from a breach by Cendant of a representation,
covenant or obligation under this Agreement;

 

  (ii) the denominator of which is the sum of:

 

  (I) the aggregate amount of income and gain resulting from such Pre-2007
Shared Entity Audit; and

 

  (II) the aggregate amount of disallowed deduction, loss and credit resulting
from such Pre-2007 Shared Entity Audit.

provided, however, that, for purposes of this definition, all credits shall be
deemed to equal 2.857143.

 

4



--------------------------------------------------------------------------------

(16) “CCRG Entities” means Avis Budget Holdings, LLC, and Avis Budget Car Rental
LLC and its direct and indirect Subsidiaries other than Cendant Canada.

(17) “CCRG Entity Tax Return” means:

 

  (i) any Income Tax Returns required to be filed by any Tax Group of which a
CCRG Entity is the Common Parent;

 

  (ii) any U.S., state, local or foreign separate Income Tax Return required to
be filed by a CCRG Entity; and

 

  (iii) any U.S., state, local or foreign Non-Income Tax Return required to be
filed by a CCRG Entity.

(18) “CCRG Entity Taxes” means all Taxes required to be paid by or imposed upon
a CCRG Entity with respect to all CCRG Entity Tax Returns.

(19) “Cendant” has the meaning set forth in the preamble of this Agreement.

(20) “Cendant Canada” means Cendant Canada, Inc., a Canadian corporation.

(21) “Cendant Common Stock” has the meaning set forth in the Separation and
Distribution Agreement.

(22) “Cendant Contingent Assets” has the meaning set forth in the Separation and
Distribution Agreement.

(23) “Cendant Employee” has the meaning set forth in the Separation and
Distribution Agreement.

(24) “Cendant Group” means Cendant, CFHC LLC, Cendant Canada, Advance Ross
Corporation, Advance Ross Intermediate Corporation, Advance Ross Sub Company and
each of the CCRG Entities and each Business Entity that becomes a Subsidiary of
Cendant.

(25) “Cendant Indemnitees” means Cendant, each member of the Cendant Group, each
of their respective directors, officers, employees and agents and each of the
heirs, executors, successors and assigns of any of the foregoing, except the
Realogy Indemnitees, the Travelport Indemnitees and the Wyndham Indemnitees.

(26) “Cendant Operations” has the meaning set forth in Section 2.5(g).

(27) “Cendant Option” means an option to acquire Cendant Common Stock.

(28) “Cendant Option Holder” means a holder of a Cendant Option.

(29) “Cendant RSU” means a restricted stock unit payable in shares of Cendant
Common Stock.

(30) “Cendant RSU Holder” means a holder of a Cendant RSU.

 

5



--------------------------------------------------------------------------------

(31) “Cendant Shared Entities” means:

 

  (i) Cendant or any entity that merged with and into Cendant;

 

  (ii) CFHC or its successor, CFHC LLC or any entity that merged with and into
CFHC or CFHC LLC, including, without limitation, Cendant Internet Group, Inc.,
Cendant Operations, Inc., TM Acquisition Corporation, Wizcom International, Ltd.
and Travel Link Group, Inc.;

 

  (iii) Advance Ross Corporation, Advance Ross Intermediate Corporation and
Advance Ross Sub Company; and

 

  (iv) CD Intellectual Property Holdings LLC and Cendant Canada.

(32) “Cendant Subsidiaries” means all direct and indirect Subsidiaries of
Cendant, determined immediately after the Final Separation Date, including all
CCRG Entities and all Cendant Shared Entities.

(33) “CFHC” means Cendant Finance Holding Corporation, a Delaware corporation
and the predecessor of CFHC LLC.

(34) “CFHC LLC” means Cendant Finance Holding Company, LLC, a Delaware limited
liability company that is directly and wholly-owned by Cendant.

(35) “Code” has the meaning referred to in the recitals to this Agreement.

(36) “Common Parent” means (i) for U.S. federal income tax purposes, the “common
parent corporation” of an “affiliated group” (in each case, within the meaning
of Section 1504 of the Code) filing a U.S. federal consolidated income tax
return, or (ii) for state, local or foreign income tax purposes, the common
parent (or similar term) of a consolidated, unitary, combined or similar group.

(37) “Credit Carryover” means the aggregate of all alternative minimum Tax
credit carryovers, general business credit carryovers and foreign Tax credit
carryovers.

(38) “DCL” has the meaning set forth in Section 10.2(m)(i).

(39) “Dispute” means any dispute, controversy or claim arising out of, in
connection with, or in relation to the interpretation, performance,
nonperformance, validity or breach of this Agreement or otherwise arising out
of, or in any way related to, this Agreement or the transactions contemplated
thereby, including any claim based in contract, tort, statute or constitution.

(40) “Dispute Notice” has the meaning set forth in Section 12.1.

(41) “Distributions” means, collectively, the Realogy Distribution, the Wyndham
Distribution and the Travelport Distribution (if effected).

 

6



--------------------------------------------------------------------------------

(42) “Distribution Taxes” means the sum of all Realogy Distribution Taxes,
Wyndham Distribution Taxes and Travelport Distribution Taxes, provided, however,
if the Travelport Sale occurs, Travelport Distribution Taxes shall be deemed to
equal zero.

(43) “DRC” has the meaning set forth in Section 10.2(m)(iii).

(44) “Due Date” means the date (taking into account all valid extensions) upon
which a Tax Return is required to be filed.

(45) “Estimated Tax Return” shall have the meaning set forth in
Section 2.1(a)(iii)(E).

(46) “Extraordinary Transaction” means any transaction that is not in the
Ordinary Course of Business and is not set forth or referred to in the Steps
Memorandum, provided, however, that Extraordinary Transaction shall not include
any Travelport Sale.

(47) “Fault” has the meaning set forth in Section 5.2.

(48) “Fifty Percent or Greater Interest” means a “50-percent or greater
interest” for purposes of Sections 355(d) and (e) of the Code and the Treasury
Regulations promulgated thereunder.

(49) “Final Determination” means the final resolution of liability for any Tax
for any taxable period, by or as a result of:

 

  (i) a final decision, judgment, decree or other order by any court of
competent jurisdiction that can no longer be appealed;;

 

  (ii) a final settlement with the IRS, a closing agreement or accepted offer in
compromise under Sections 7121 or 7122 of the Code, or a comparable agreement
under the Laws of other jurisdictions, which resolves the entire Tax liability
for any taxable period;

 

  (iii) any allowance of a refund or credit in respect of an overpayment of Tax,
but only after the expiration of all periods during which such refund may be
recovered by the jurisdiction imposing the Tax; or

 

  (iv) any other final disposition, including by reason of the expiration of the
applicable statute of limitations.

(50) “Final Tax Attribute Allocation” has the meaning set forth in
Section 10.1(b).

(51) “Final Separation Date” has the meaning set forth in the Separation and
Distribution Agreement.

(52) “Group” means the Cendant Group, the Realogy Group, the Wyndham Group or
the Travelport Group.

 

7



--------------------------------------------------------------------------------

(53) “Hospitality Business” has the meaning set forth in the Separation and
Distribution Agreement.

(54) “Hypothetical Tax Benefit Amount” means, with respect to an Applicable Tax
Benefit Party, the sum of:

 

  (i) product of (A) thirty-eight percent (38%) and (B) the excess, if any, of
(x) the net operating loss carryovers (if any) that would have been Apportioned
to the Applicable Tax Benefit Party or its Affiliates for its first
Post-Distribution Tax Period assuming that the applicable Pre-2007 Shared Entity
Audit had not resulted in any increase of taxable income and gain (or the
disallowance of deduction, loss and credit) for such taxable period (but taking
into account all increases of taxable income and gain (and all disallowances of
items of deduction, loss and credit) resulting from Audits for all prior periods
and utilization of net operating loss carryovers and Credit Carryovers as a
result thereof) over (y) the net operating loss carryovers (if any) that will be
Apportioned to the Applicable Tax Benefit Party or its Affiliates as of its
first Post-Distribution Tax Period taking into account all increases of income
and gain (and all disallowances of items of deductions, loss and credit)
resulting from such applicable Pre-2007 Shared Entity Audit (and all increases
of income and gain and all disallowances of deduction, loss and credit resulting
from all Audits for all prior periods and utilization of net operating loss
carryovers and Credit Carryovers as a result thereof); and

 

  (ii) the excess, if any, of (A) the Credit Carryovers (if any) that would have
been Apportioned to the Applicable Tax Benefit Party or its Affiliates as of its
first Post-Distribution Taxable Period assuming that the applicable Pre-2007
Shared Entity Audit had not resulted in any increases in taxable income and gain
(or disallowances of deduction, loss or credit) for such taxable period (but
taking into account all increases of taxable income and gain (and all
disallowances of deduction, loss and credit) resulting from Audits for all prior
periods and utilization of net operating loss carryovers and Credit Carryovers
as a result thereof) over (y) the Credit Carryovers (if any) that will be
Apportioned to the Applicable Tax Benefit Party or its Affiliates as of its
first Post-Distribution Tax Period taking into account all increases of income
and gain (and all disallowances of deduction, loss and credit) resulting from
such applicable Pre-2007 Shared Entity Audit (and increases of income and gain
and all disallowances of deduction, loss and credit resulting from all Audits
for all prior periods and utilization of net operating loss carryovers and
Credit Carryovers as a result thereof);

 

8



--------------------------------------------------------------------------------

provided, however, that, for the avoidance of doubt, the determination of
amounts pursuant to this definition shall be made in a manner consistent with
the provisions of Article X and provided, further, that, for the avoidance of
doubt, there shall be no Hypothetical Tax Benefit Amount except in the case of a
Section 8.9 Final Determination.

(55) “Income Tax Returns” mean all Tax Returns relating to Income Taxes.

(56) “Income Taxes” means: (i) all Taxes based upon, measured by, or calculated
with respect to: (A) net income or profits (including, but not limited to, any
capital gains, minimum Tax or any Tax on items of Tax preference, but not
including sales, use, real or personal property, gross or net receipts, transfer
or similar Taxes) or (B) multiple bases (including, but not limited to,
corporate franchise, doing business and occupation Taxes) if one or more bases
upon which such Tax may be based, measured by, or calculated with respect to, is
described in clause (i)(A) above; or (ii) all U.S., state, local or foreign
franchise Taxes, including in the case of each of (i) and (ii) any related
interest and any penalties, additions to such Tax or additional amounts imposed
with respect thereto by any Tax Authority.

(57) “Independent Firm” means a nationally recognized accounting firm other than
Ernst & Young (LLP).

(58) “Indemnified Party” means the Party (or Indemnitee) which is or may be
entitled pursuant to this Agreement to receive any payments (including
reimbursement for Taxes or costs and expenses) from another Party or Parties to
this Agreement.

(59) “Indemnifying Party” means the Party which is or may be required pursuant
to this Agreement to make indemnification or other payments (including
reimbursement for Taxes and costs and expenses) to another Party to this
Agreement.

(60) “Indemnitee” means a Cendant Indemnitee, a Realogy Indemnitee, a Wyndham
Indemnitee, or a Travelport Indemnitee.

(61) “IP Companies” means, collectively, ERA TM Corp., a California corporation,
C21 TM Corp., a California corporation, and CB TM Corp., a California
corporation.

(62) “IRS” means the United States Internal Revenue Service or any successor
thereto, including, but not limited to its agents, representatives, and
attorneys.

(63) “Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
administrative pronouncement, order, requirement or rule of law (including
common law).

(64) “Majority of the Parties” means the consent of three of the Parties,
provided, however, that if a Travelport Sale occurs, “Majority of the Parties”
means the consent of two of the Parties (excluding Travelport).

 

9



--------------------------------------------------------------------------------

(65) “New Realogy Gain Recognition Agreements” has the meaning set forth in
Section 10.3(m)(vii).

(66) “New Travelport Gain Recognition Agreements” has the meaning set forth in
Section 10.3(m)(ii).

(67) “New Wyndham Gain Recognition Agreements” has the meaning set forth in
Section 10.3(m)(v).

(68) “New York Courts” has the meaning set forth in the Separation and
Distribution Agreement.

(69) “Non-Income Tax Returns” mean all Tax Returns other than Income Tax
Returns.

(70) “Non-Income Taxes” mean all Taxes other than Income Taxes.

(71) “Non-Monetary Impairment” has the meaning set forth in the Separation and
Distribution Agreement.

(72) “Ongoing Federal Income Tax Audit” has the meaning set forth in
Section 8.9(a).

(73) “Ongoing State Income Tax Audit” has the meaning set forth in
Section 8.9(a).

(74) “Options” means, collectively, and as the context requires, Cendant
Options, Realogy Options, Wyndham Options and Travelport Options.

(75) “Ordinary Course of Business” means an action taken by a Person only if
such action is taken in the ordinary course of the normal day-to-day operations
of such Person consistent with the past practices of such Person.

(76) “Other Dispute” has the meaning set forth in Section 12.2(b).

(77) “Party” has the meaning set forth in the preamble hereto.

(78) “Person” means any natural person, firm, individual, corporation, business
trust, joint venture, association, company, limited liability company,
partnership or other organization or entity, whether incorporated or
unincorporated, or any governmental entity.

(79) “Plan of Separation” has the meaning set forth in the recitals hereto.

(80) “Post-2006 Cendant Shared Entity Tax Return” means:

 

  (i) any Income Tax Return required to be filed by any Tax Group of which a
Cendant Shared Entity is the Common Parent for Tax years beginning on or after
January 1, 2007;

 

10



--------------------------------------------------------------------------------

  (ii) any U.S., state, local or foreign separate Income Tax Return required to
be filed by a Cendant Shared Entity for Tax years beginning on or after January
1, 2007; and

 

  (iii) any U.S., state, local or foreign Non-Income Tax Return required to be
filed by a Cendant Shared Entity for Tax years beginning on or after January 1,
2007.

(81) “Post-2006 Cendant Shared Entity Taxes” means all Taxes required to paid by
or imposed upon a Cendant Shared Entity with respect to all Post-2006 Cendant
Shared Entity Tax Returns.

(82) “Post-2006 Existing Realogy Gain Recognition Agreements” has the meaning
set forth in Section 10.3(m)(xi).

(83) “Post-2006 Existing Travelport Gain Recognition Agreements” has the meaning
set forth in Section 10.3(m)(ix).

(84) “Post-2006 Existing Wyndham Gain Recognition Agreements” has the meaning
set forth in Section 10.3(m)(x).

(85) “Post-2006 Shared Entity Tax Returns” means, collectively, all Post-2006
Cendant Shared Entity Tax Returns and all Post-2006 Wyndham Shared Entity Tax
Returns.

(86) “Post-2006 Shared Entity Taxes” means, collectively, all Post-2006 Cendant
Shared Entity Taxes and all Post-2006 Wyndham Shared Entity Taxes.

(87) “Post-2006 Wyndham Shared Entity Tax Returns” means:

 

  (i) any Income Tax Returns required to be filed by any Tax Group of which a
Wyndham Shared Entity is the Common Parent for Tax years beginning on or after
January 1, 2007;

 

  (ii) any U.S. state, local or foreign separate Income Tax Return required to
be filed by a Wyndham Shared Entity for Tax years beginning on or after
January 1, 2007; and

 

  (iii) any U.S. state, local or foreign Non-Income Tax Return required to be
filed by a Wyndham Shared Entity for taxable years beginning on or after
January 1, 2007.

(88) “Post-2006 Wyndham Shared Entity Taxes” means all Taxes required to be paid
or imposed upon a Wyndham Shared Entity with respect to all Post-2006 Wyndham
Shared Entity Tax Returns.

(89) “Post-Distribution Tax Detriment” has the meaning set forth in
Section 8.13.

 

11



--------------------------------------------------------------------------------

(90) “Post-Distribution Tax Period” means:

 

  (i) in the case of Cendant, a Tax year beginning on or after January 1, 2007;

 

  (ii) in the case of Realogy, a Tax year beginning after the Realogy
Distribution Date;

 

  (iii) in the case of Wyndham, a Tax year beginning after the Wyndham
Distribution Date; and

 

  (iv) in the case of Travelport, a Tax year beginning after the Travelport
Distribution Date.

(91) “Pre-2007 Cendant Shared Entity Tax Returns” means:

 

  (i) any Income Tax Returns required to be filed by any Tax Groups of which a
Cendant Shared Entity is the Common Parent for Tax years ending on or prior to
December 31, 2006;

 

  (ii) any U.S., state, local or foreign separate Income Tax Return required to
be filed by a Cendant Shared Entity for Tax years ending on or prior to
December 31, 2006; and

 

  (iii) any U.S., state, local or foreign Non-Income Tax Return required to be
filed by a Cendant Shared Entity for Tax years ending on or prior to
December 31, 2006.

(92) “Pre-2007 Cendant Shared Entity Taxes” means all Taxes required to paid by
or imposed upon a Cendant Shared Entity with respect to all Pre-2007 Cendant
Shared Entity Tax Returns.

(93) “Pre-2007 Correlative Adjustment” means a disallowance of an item of
deduction, loss or credit (or an increase of an item of income or gain) included
in the applicable Pre-2007 Shared Entity Tax Return that is related or
attributable to the business or operations of any of the CCRG Entities, Realogy
or its Subsidiaries, Wyndham or its Subsidiaries or Travelport or its
Subsidiaries (as the case may be) and also is more likely than not to result in
a related correlative increase of an item of deduction, loss or credit (or
reduction of an item of income or gain for a Post-Distribution Tax Period of
such entity). For purposes of this Agreement, a Correlative Adjustment shall not
include any such disallowance or increase that more likely than not will result
in an increase in basis in property the basis of which is neither deductible,
depreciable or amortizable.

(94) “Pre-2007 Realogy Separate Company Shared Tax Audit” means all Audits
relating to or involving Realogy Separate Company Shared Taxes.

(95) “Pre-2007 Realogy Separate Company Shared Taxes” means each of the separate
company Taxes set forth on Schedule B (relating to periods ending on or prior to

 

12



--------------------------------------------------------------------------------

December 31, 2006) that could be required to be paid by Realogy or any of its
Subsidiaries relating to the specific Tax issue(s) set forth on such Schedule;
provided, however, that, notwithstanding anything to the contrary contained
herein, each such Pre-2007 Realogy Separate Company Shared Tax shall be equal to
the lesser of (i) the actual incremental Tax liability resulting from any
Pre-2007 Realogy Separate Company Shared Tax Audit relating solely to such
specific Tax issues set forth on Schedule B and (ii) the amount set forth on
Schedule B relating to such specific Tax issue.

(96) “Pre-2007 Separate Company Shared Tax Audits” means, collectively, all
Audits relating to Pre-2007 Separate Company Shared Taxes.

(97) “Pre-2007 Separate Company Shared Taxes” means, collectively, all Pre-2007
Realogy Separate Company Shared Taxes, all Pre-2007 Travelport Separate Company
Shared Taxes and all Pre-2007 Wyndham Separate Company Shared Taxes.

(98) “Pre-2007 Shared Entity Audit Other Adjustments” means the sum of all
increases in income and gain and all disallowances of deductions and losses
resulting from a Pre-2007 Shared Entity Audit other than:

 

  (i) the aggregate amount of income and gain set forth in clause (i)(I), and
the aggregate amount of disallowed deduction, loss and credit (and increased
income and gain) set forth in clause (i)(II), of the defined term “CCRG Audit
Sharing Percentage”;

 

  (ii) the aggregate amount of income and gain set forth in clause (i)(I), the
aggregate amount of income and gain set forth in Clause (i)(II), the aggregate
amount of disallowed deduction, loss and credit (and increased income and gain)
set forth in clause (i)(III) and the aggregate amount of income and gain set
forth in clause (i)(IV), of the defined term “Realogy Audit Sharing Percentage”;

 

  (iii) the aggregate amount of income and gain set forth in clause (i)(I), the
aggregate amount of income and gain set forth in Clause (i)(II), the aggregate
amount of disallowed deduction, loss and credit (and increased income and gain)
set forth in clause (i)(III) and the aggregate amount of income and gain set
forth in clause (i)(IV), of the defined term “Wyndham Audit Sharing Percentage”,
and

 

  (iv) the aggregate amount of income and gain set forth in clause (i)(I), the
aggregate amount of income and gain set forth in Clause (i)(II), the aggregate
amount of disallowed deduction, loss and credit (and increased income and gain)
set forth in clause (i)(III) and the aggregate amount of income and gain set
forth in clause (i)(IV), of the defined term “Travelport Audit Sharing
Percentage”, provided, however, that if the Travelport Sale occurs, all amounts
referred to in this clause (iv) of this definition shall be deemed to equal
zero.

provided, however, that, for purposes of this definition, all credits shall be
deemed to equal 2.857143.

 

13



--------------------------------------------------------------------------------

(99) “Pre-2007 Shared Entity Audits” means all Audits relating to all Pre-2007
Shared Entity Tax Returns.

(100) “Pre-2007 Shared Entity Audit Tax Amount” has the meaning set forth in
Section 8.8.

(101) “Pre-2007 Shared Entity Taxes” means, collectively, all Pre-2007 Cendant
Shared Entity Taxes and all Pre-2007 Wyndham Shared Entity Taxes.

(102) “Pre-2007 Shared Entity Tax Returns” means, collectively, all Pre-2007
Cendant Shared Entity Tax Returns and all Pre-2007 Wyndham Shared Entity Tax
Returns.

(103) “Pre-2007 Travelport Separate Company Shared Tax Audit” means all Audits
relating to or involving Travelport Separate Company Shared Taxes.

(104) “Pre-2007 Travelport Separate Company Shared Taxes” means each of the
separate company Taxes set forth on Schedule B (relating to periods ending on or
prior to December 31, 2006) that could be required to be paid by Travelport or
any of its Subsidiaries relating to the specific Tax issue(s) set forth on such
Schedule; provided, however, that, notwithstanding anything to the contrary
contained herein, each such Pre-2007 Travelport Separate Company Shared Tax
shall be equal to the lesser of (i) the actual incremental Tax liability
resulting from any Pre-2007 Travelport Separate Company Shared Tax Audit
relating solely to such specific Tax issues set forth on Schedule B and (ii) the
amount set forth on Schedule B relating to such specific Tax issue, provided,
further, that Travelport Separate Company Shared Taxes shall be deemed to equal
zero if the Travelport Sale occurs.

(105) “Pre-2007 Wyndham Separate Company Shared Tax Audit” means all Audits
relating to or involving Wyndham Separate Company Shared Taxes.

(106) “Pre-2007 Wyndham Separate Company Shared Taxes” means each of the
separate company Taxes set forth on Schedule B (relating to periods ending on or
prior to December 31, 2006) that could be required to be paid by Wyndham or any
of its Subsidiaries relating to the specific Tax issue(s) set forth on such
Schedule; provided, however, that, notwithstanding anything to the contrary
contained herein, each such Pre-2007 Wyndham Separate Company Shared Tax shall
be equal to the lesser of (i) the actual incremental Tax liability resulting
from any Pre-2007 Wyndham Separate Company Shared Tax Audit relating solely to
such specific Tax issues set forth on Schedule B and (ii) the amount set forth
on Schedule B relating to such specific Tax issue.

(107) “Pre-2007 Wyndham Shared Entity Tax Returns” means:

 

  (i) all Income Tax Returns required to be filed by all Tax Groups of which a
Wyndham Shared Entity is the Common Parent for taxable years ending on or prior
to December 31, 2006;

 

14



--------------------------------------------------------------------------------

  (ii) all U.S., state, local and foreign separate Income Tax Returns required
to be filed by a Wyndham Shared Entity for taxable years ending on or prior to
December 31, 2006; and

 

  (iii) all U.S., state, local and foreign Non-Income Tax Returns required to be
filed by a Wyndham Shared Entity for taxable years ending on or prior to
December 31, 2006.

(108) “Pre-2007 Wyndham Shared Entity Taxes” means all Taxes required to be paid
or imposed upon a Wyndham Shared Entity with respect to all Pre-2007 Wyndham
Shared Entity Tax Returns.

(109) “Prime Rate” has the meaning set forth in the Separation and Distribution
Agreement.

(110) “Proposed Acquisition Transaction” means a transaction or series of
transactions (or any agreement, understanding or arrangement, within the meaning
of Section 355(e) of the Code and the Treasury Regulations promulgated
thereunder, to enter into a transaction or series of related transactions), as a
result of which any of the Parties (or any successor thereto) would merge or
consolidate with any other Person or as a result of which any Person or any
group of Persons would (directly or indirectly) acquire, or have the right to
acquire (through an option or otherwise) from any of the Parties (or any
successor thereto) and/or one or more holders of their common stock,
respectively, any amount of stock of any of the Parties, as the case may be,
that would, when combined with any other changes in ownership of the stock of
such Party pertinent for purposes of Section 355(e) of the Code and the Treasury
Regulations promulgated thereunder, comprise more than thirty–five percent
(35%) or more of (i) the value of all outstanding stock of such Party as of the
date of such transaction, or in the case of a series of transactions, the date
of the last transaction of such series, or (ii) the total combined voting power
of all outstanding stock of such Party as of the date of such transaction, or in
the case of a series of transactions, the date of the last transaction of such
series. For purposes of determining whether a transaction constitutes an
indirect acquisition for purposes of the first sentence of this definition, any
recapitalization resulting in a shift of voting power or any redemption of
shares of stock shall be treated as an indirect acquisition of shares of stock
by the non-exchanging shareholders. This definition and the application thereof
is intended to monitor compliance with Section 355(e) of the Code and the
Treasury Regulations promulgated thereunder and shall be interpreted accordingly
by the parties in good faith.

(111) “Real Estate Business” has the meaning set forth in the Separation and
Distribution Agreement.

(112) “Realizable Tax Benefit” means the Tax benefit potentially realizable
(without applying a discount for the time value of money or for the lack of
certainty of realization) by a Party or its Affiliates, which potential Tax
benefit is solely attributable to the accrual or payment of a Tax, cost,
expense, liability or other amount by such Party or its Affiliates which accrual
or payment resulted in the right by such Party or it Affiliates to receive a
payment from another Party pursuant to this Agreement, assuming an effective Tax
rate of thirty-eight percent (38%).

 

15



--------------------------------------------------------------------------------

(113) “Realogy” has the meaning set forth in the recitals to this Agreement.

(114) “Realogy Audit Sharing Percentage” means a ratio:

 

  (i) the numerator of which is the sum of:

 

  (I) the Realogy Sharing Percentage of the aggregate amount of all income and
gain directly attributable to or resulting from any of the Distributions failing
to qualify as a reorganization within the meaning of Sections 368(a)(1)(D) and
355 of the Code or as a distribution within the meaning of Section 355 of the
Code, as the case may be, or the application of Sections 355(d) or (e) of the
Code to any of the Distributions, to the extent such items of income or gain
does not result and is not directly attributable to the Fault of any Party
and/or its Affiliates;

 

  (II) the aggregate amount of all income and gain directly attributable to or
resulting from the Realogy Distribution failing to qualify as a reorganization
within the meaning of Sections 368(a)(1)(D) and 355 of the Code or as a
distribution within the meaning of Section 355 of the Code, as the case may be,
or the application of Sections 355(d) or (e) of the Code to the Realogy
Distribution, to the extent such items of income or gain results from or is
directly attributable to the Fault of Realogy or any of its Affiliates;

 

  (III) in the event of a Pre-2007 Shared Entity Audit that results in a
Pre-2007 Correlative Adjustment that is directly related or attributable to the
business or operations of Realogy or any of its Subsidiaries, the aggregate
amount of disallowed deduction, loss and credit (and increases of income and
gain) resulting from such Pre-2007 Correlative Adjustment;

 

  (IV) the aggregate amount of income and gain (and disallowed deduction, loss
and credit) resulting from a breach by Realogy of a representation, covenant or
obligation under this Agreement; and

 

  (V) the Realogy Sharing Percentage of the aggregate amount of all Pre-2007
Shared Entity Other Adjustments; and

 

16



--------------------------------------------------------------------------------

  (ii) the denominator of which is the sum of:

 

  (I) all aggregate amount of income and gain resulting from such Pre-2007
Shared Entity Audit; and

 

  (II) all aggregate amount of all disallowed deduction, loss and credit
resulting from such Pre-2007 Shared Entity Audit.

provided, however, that, for purposes of this definition, all credits shall be
deemed to equal 2.857143.

(115) “Realogy Common Stock” has the meaning set forth in the recitals hereto.

(116) “Realogy Distribution” means the distribution on the Realogy Distribution
Date to holders of record of shares of Cendant Common Stock as of the Realogy
Distribution Record Date of the Realogy Common Stock owned by Cendant on the
basis of one (1) share of Realogy Common Stock for every four (4) outstanding
shares of Cendant Common Stock.

(117) “Realogy Distribution Date” means the date on which Cendant distributes
all of the issued and outstanding shares of Realogy Common Stock to the holders
of Cendant Common Stock.

(118) “Realogy Distribution Record Date” means such date as may be determined by
Cendant’s board of directors as the record date for the Realogy Distribution.

(119) “Realogy Distribution Taxes” means any and all Taxes required to be paid
by or imposed on Cendant (or any Tax Group of which it is a member) resulting
from, or directly arising in connection with, the failure of the Realogy
Distribution to qualify under Section 355(a) or (c) of the Code or, if
applicable, Section 361(c) of the Code, or the application of Sections 355(d) or
(e) of the Code to the Realogy Distribution, or under the corresponding
provisions of the Laws of other jurisdictions.

(120) “Realogy Employee” has the meaning set forth in the Separation and
Distribution Agreement.

(121) “Realogy Group” means Realogy and each of the Realogy Subsidiaries and
each Business Entity that becomes a Subsidiary of Realogy.

(122) “Realogy Indemnitees” means Realogy, each member of the Realogy Group,
each of their respective directors, officers, employees and agents and each of
the heirs, executors, successors and assigns of any of the foregoing.

(123) “Realogy Option” means an option to acquire Realogy Common Stock.

(124) “Realogy Option Holder” means a holder of a Realogy Option.

(125) “Realogy RSU” means a restricted stock unit payable in shares of Realogy
Common Stock.

 

17



--------------------------------------------------------------------------------

(126) “Realogy RSU Option” means a holder of a Realogy RSU.

(127) “Realogy Sharing Percentage” means fifty percent (50%); provided, however,
that in the event a Travelport Sale occurs, Realogy Sharing Percentage means
sixty-two and one-half percent (62.5%) for all purposes (including with
retroactive application).

(128) “Realogy Subsidiaries” means all direct and indirect Subsidiaries of
Realogy, determined immediately after the Realogy Distribution (and predecessors
of such entities).

(129) “Realogy Subsidiary Corporation” has the meaning as set forth in
Section 10.3(m)(viii).

(130) “Realogy Tax Return” means:

 

  (i) any Income Tax Returns required to be filed by any Tax Group of which
Realogy or a Realogy Subsidiary is the Common Parent;

 

  (ii) any U.S., state, local or foreign separate Income Tax Return required to
be filed by Realogy or a Realogy Subsidiary; and

 

  (iii) any U.S., state, local or foreign Non-Income Tax Return required to be
filed by Realogy or a Realogy Subsidiary.

(131) “Realogy Taxes” means all Taxes required to be paid by or imposed upon
Realogy or a Realogy Subsidiary with respect to all Realogy Tax Returns.

(132) “Refund” means any refund of Taxes (including any overpayment of Taxes for
a period ending on or prior to December 31, 2006 that can be refunded or,
alternatively, applied to future Taxes payable), including any interest paid on
or with respect to such refund of Taxes, provided, however, that with respect to
any refund of Taxes imposed on any Person, refunds shall be net of any Taxes
imposed on or related or attributable to the receipt or accrual of such refund.

(133) “Requesting Party” has the meaning set forth in Section 5.3.

(134) “Restricted Period” means:

 

  (i) in the case of Cendant, the period beginning the day after the Travelport
Distribution Date and ending on the two-year anniversary thereof, provided,
however, that, if the Travelport Sale occurs, the period beginning the day after
the Wyndham Distribution Date and ending on the two-year anniversary thereof.

 

  (ii) in the case of Realogy, the period beginning the day after the Realogy
Distribution Date and ending on the two-year anniversary thereof;

 

18



--------------------------------------------------------------------------------

  (iii) in the case of Wyndham, the period beginning the day after the Wyndham
Distribution Date and ending on the two-year anniversary thereof; and

 

  (iv) in the case of Travelport, the period beginning the day after the
Travelport Distribution Date and ending on the two-year anniversary thereof.

(135) “RSU Effective Time” means August 15, 2006.

(136) “RSUs” means, collectively, Cendant RSUs, Realogy RSUs, Wyndham RSUs and
Travelport RSUs.

(137) “Rules” has the meaning set forth in Section 13.2.

(138) “Section 8.9 Final Determination” has the meaning set forth in
Section 8.9(a).

(139) “Separation and Distribution Agreement” means the Separation and
Distribution Agreement by and among Cendant, Realogy, Travelport and Wyndham,
dated as of July 27, 2006.

(140) “Shared Entities” means, collectively, all Cendant Shared Entities and all
Wyndham Shared Entities.

(141) “Skadden” means Skadden, Arps, Slate, Meagher & Flom LLP.

(142) “Specified Shared Expenses” has the meaning set forth in the Separation
and Distribution Agreement.

(143) “Spinco Parties” means, collectively, Realogy, Wyndham and Travelport.

(144) “Steps Memorandum” means the memorandum attached hereto as Exhibit A.

(145) “SU” has the meaning set forth in Section 10.2(m)(ii).

(146) “Subsidiary” of any Person means, on any date, any Person of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests or more than 50% of the
profits or losses of which are, as of such date, owned, controlled or held by
the applicable Person or one or more subsidiaries of such Person. For purposes
hereof, none of the Parties or their respective Subsidiaries (determined, in the
case of Cendant, immediately after the Final Distribution Date, in the case of
Realogy, immediately after the Realogy Distribution, in the case of Wyndham,
immediately after the Wyndham Distribution and in the case Travelport,
immediately after the Final Distribution Date) shall be considered a
“Subsidiary” of any of the other Parties or their respective Subsidiaries
(determined on the same basis).

 

19



--------------------------------------------------------------------------------

(147) “Tax Benefit Actually Realized” means an actual reduction in Taxes
otherwise due and payable by a Party or its Affiliates which reduction is solely
attributable to the accrual or payment of a Tax, cost, expense, liability or
other amount by such Party or its Affiliates which accrual or payment resulted
in the right by such Party or its Affiliates to receive a payment from another
Party pursuant to this Agreement.

(148) “Taxes” means all taxes, charges, fees, duties, levies, imposts, or other
similar assessments imposed by any federal, state, local or foreign Taxing
Authority, including, but not limited to, income, gross receipts, excise,
property, sales, use, license, capital stock, transfer, franchise, payroll,
withholding, social security, value added and other taxes, and any interest,
penalties or additions attributable thereto.

(149) “Tax-Free Status” means the qualification of the applicable Distribution
and related transactions as a distribution in which no gain or loss is
recognized, and no amount is included in income, including by reason of
Distribution Taxes, for U.S. federal income Tax purposes (other than
intercompany items, excess loss accounts or other items required to be taken
into account pursuant to Treasury Regulations promulgated under Section 1502 of
the Code).

(150) “Tax Group” means any U.S. federal, state, local or foreign affiliated,
consolidated, combined, unitary or similar group that files an Income Tax
Return.

(151) “Tax Package” means:

 

  (i) a pro forma Tax Return relating to the operations of a Spinco Party and/or
its Subsidiaries that are required to be included in any Tax Group of which a
Shared Entity is or was the Common Parent and such Spinco Party and/or such
Subsidiaries is or was a member for one or more days in a taxable year; and

 

  (ii) all information relating to the operations of a Spinco Party and/or its
Subsidiaries that is reasonably necessary to prepare and file the applicable
Income Tax Return required to be filed by any Tax Group of which a Shared Entity
is or was the common parent and such Spinco Party or any of its Subsidiaries is
or was a member for one or more days in a Tax year.

(152) “Tax Representation Letter” means a letter containing certain
representations and covenants issued by a Party to Skadden, Arps, Slate,
Meagher & Flom LLP in connection with certain Tax opinions to be rendered by
Skadden, Arps, Slate, Meagher & Flom LLP to Cendant in connection with the Plan
of Separation.

(153) “Tax Return” means any return, report, certificate, form or similar
statement or document (including any related or supporting information or
schedule attached thereto and any information return, amended tax return, claim
for refund or declaration of estimated tax) required to be supplied to, or filed
with, a Taxing Authority in connection with the determination, assessment or
collection of any Tax or the administration of any Laws, regulations or
administrative requirements relating to any Tax.

 

20



--------------------------------------------------------------------------------

(154) “Tax Sharing Agreement Termination Date” means, as between the applicable
Parties and their respective Subsidiaries:

 

  (i) in the case of Realogy or any of its Subsidiaries, on the one hand, and
any other Party or its Subsidiaries, on the other hand, the Realogy Distribution
Date;

 

  (ii) in the case of Wyndham or any of its Subsidiaries, on the one hand, and
any other Party or its Subsidiaries, on the other hand, the Wyndham Distribution
Date; and

 

  (iii) in the case of Travelport or any of its Subsidiaries, on the one hand,
and any other Party or its Subsidiaries, on the other hand, the Travelport
Distribution Date.

(155) “Taxing Authority” means any governmental authority or any subdivision,
agency, commission or authority thereof or any quasi-governmental or private
body having jurisdiction over the assessment, determination, collection or
imposition of any Tax (including the IRS).

(156) “Travelport” has the meaning set forth in the recitals to this Agreement.

(157) “Travelport Audit Sharing Percentage” means a ratio:

 

  (i) the numerator of which is the sum of:

 

  (I) the Travelport Sharing Percentage of the aggregate amount of all income
and gain directly attributable to or resulting from any of the Distributions
failing to qualify as a reorganization within the meaning of Sections
368(a)(1)(D) and 355 of the Code or as a distribution within the meaning of
Section 355 of the Code, as the case may be, or the application of Sections
355(d) or (e) of the Code to any of the Distributions, to the extent such income
or gain does not result and is not directly attributable to the Fault of any
Party and/or its Affiliates;

 

  (II) the aggregate amount of all income and gain directly attributable to or
resulting from the Travelport Distribution failing to qualify as a
reorganization within the meaning of Sections 368(a)(1)(D) and 355 of the Code
or as a distribution within the meaning of Section 355 of the Code, as the case
may be, or the application of Sections 355(d) or (e) of the Code to the
Travelport Distribution, to the extent such income or gain results from or is
directly attributable to the Fault of Travelport or any of its Affiliates;

 

21



--------------------------------------------------------------------------------

  (III) in the event of a Pre-2007 Shared Entity Audit that results in a
Pre-2007 Correlative Adjustment that is directly related or attributable to the
business or operations of Travelport or any of its Subsidiaries, the aggregate
amount of all disallowed deduction, loss and credit (and increases of income and
gain) resulting from such Pre-2007 Correlative Adjustment;

 

  (IV) the aggregate amount of all income and gain (and disallowed deduction,
loss and credit) resulting from a breach by Travelport of a representation,
covenant or obligation under this Agreement;

 

  (V) the Travelport Sharing Percentage of the aggregate amount of all Pre-2007
Shared Entity Other Adjustments; and

 

  (ii) the denominator of which is the sum of:

 

  (I) all aggregate amount of all income and gain resulting from such Pre-2007
Shared Entity Audit; and

 

  (II) all aggregate amount of all disallowed deduction, loss and credit
resulting from such Pre-2007 Shared Entity Audit.

provided, however, that, for purposes of this definition, all credits shall be
deemed to equal 2.857143; provided, further, that if the Travelport Sale occurs,
“Travelport Audit Sharing Percentage” shall be deemed to equal zero percent
(0%).

(158) “Travelport Common Stock” has the meaning set forth in the recitals
hereto.

(159) “Travelport Distribution” means the distribution (if effected) on the
Travelport Distribution Date to holders of record of shares of Cendant Common
Stock as of the Travelport Distribution Record Date of the Travelport Common
Stock owned by Cendant on the basis of one share of Travelport Common Stock for
a number of outstanding shares of Cendant Common Stock, to be determined prior
to such Distribution.

(160) “Travelport Distribution Date” means the date on which Cendant distributes
(if effected) all of the issued and outstanding shares of Travelport Common
Stock to the holders of Cendant Common Stock.

 

22



--------------------------------------------------------------------------------

(161) “Travelport Distribution Record Date” means such date as may be determined
by Cendant’s board of directors as the record date for the Travelport
Distribution.

(162) “Travelport Distribution Taxes” means any and all Taxes required to be
paid by or imposed on Cendant (or any Tax Group of which Cendant is a member)
resulting from, or directly arising in connection with, the failure of the
Travelport Distribution to qualify under Section 355(a) or (c) of the Code or,
if applicable, Section 361(c) of the Code, or the application of Sections 355(d)
or (e) of the Code to the Travelport Distribution, or under the corresponding
provisions of the Laws of other jurisdictions, provided, however, if the
Travelport Sale occurs, Travelport Distribution Taxes shall be deemed to equal
zero.

(163) “Travelport Employee” has the meaning set forth in the Separation and
Distribution Agreement.

(164) “Travelport Gain Recognition Agreements” has the meaning set forth in
10.3(m)(i).

(165) “Travelport Group” means Travelport and each of the Travelport
Subsidiaries and each Business Entity that becomes a Subsidiary of Travelport.

(166) “Travelport Indemnitees” means Travelport, each member of the Travelport
Group, each of their respective directors, officers, employees and agents and
each of the heirs, executors, successors and assigns of any of the foregoing.

(167) “Travelport Option” means an option to acquire Travelport Common Stock.

(168) “Travelport Option Holder” means a holder of a Travelport Option.

(169) “Travelport RSU” means a restricted stock unit payable in shares of
Travelport Common Stock.

(170) “Travelport RSU Holder” means a holder of a Travelport RSU.

(171) “Travelport Sale” has the meaning set forth in the recitals hereto.

(172) “Travelport Sale Income Tax Amount” has the meaning set forth in the
Separation and Distribution Agreement.

(173) “Travelport Sharing Percentage” means twenty percent (20%); provided,
however, that in the event a Travelport Sale occurs, Travelport Sharing
Percentage zero percent (0%) for all purposes (including with retroactive
application).

(174) “Travelport Subsidiary” means all direct and indirect Subsidiaries of
Travelport, determined immediately after the Travelport Distribution.

(175) “Travelport Subsidiary Corporation” has the meaning set forth in
Section 10.3(m)(iii).

 

23



--------------------------------------------------------------------------------

(176) “Travelport Tax Return” means:

 

  (i) any Income Tax Returns required to be filed by any Tax Group of which
Travelport or a Travelport Subsidiary is the Common Parent;

 

  (ii) any U.S., state, local or foreign separate Income Tax Return required to
be filed by Travelport or a Travelport Subsidiary; and

 

  (iii) any U.S., state, local or foreign Non-Income Tax Return required to be
filed by Travelport or a Travelport Subsidiary.

(177) “Travelport Taxes” means all Taxes required to be paid by or imposed upon
Travelport or a Travelport Subsidiary with respect to all Travelport Tax
Returns.

(178) “Travel Distribution Business” has the meaning set forth in the Separation
and Distribution Agreement.

(179) “Treasury Regulations” means the final and temporary (but not proposed)
income tax regulations promulgated under the Code, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).

(180) “Unqualified Tax Opinion” means an unqualified “will” opinion of a Law
firm of nationally recognized standing in the field of taxation, which opinion
is reasonably acceptable to a Majority of the Parties and upon which each of the
Parties may rely to confirm that a transaction (or transactions) will not result
in Distribution Taxes, including confirmation in accordance with Circular 230 or
otherwise that may be provided for purposes of avoiding any applicable penalties
or additions to Tax.

(181) “U.S.” shall mean United States.

(182) “Vehicle Rental Business” has the meaning set forth in the Separation and
Distribution Agreement.

(183) “Wyndham” has the meaning set forth in the recitals hereto.

(184) “Wyndham Audit Sharing Percentage” means a ratio:

 

  (i) the numerator of which is the sum of:

 

  (I)

the Wyndham Sharing Percentage of the aggregate amount of all income and gain
directly attributable to or resulting from any of the Distributions failing to
qualify as a reorganization within the meaning of Sections 368(a)(1)(D) and 355
of the Code or as a distribution within the meaning of Section 355 of the Code,
as the case may be, or the application of Sections 355(d) or (e) of the Code to
any of the

 

24



--------------------------------------------------------------------------------

 

Distributions, to the extent such items of income or gain do not result and is
not directly attributable to the Fault of any Party and/or its Affiliates;

 

  (II) the aggregate amount of all income and gain directly attributable to or
resulting from the Wyndham Distribution failing to qualify as a reorganization
within the meaning of Sections 368(a)(1)(D) and 355 of the Code or as a
distribution within the meaning of Section 355 of the Code, as the case may be,
or the application of Sections 355(d) or (e) of the Code to the Wyndham
Distribution, to the extent such items of income or gain result from or is
directly attributable to the Fault of Wyndham or any of its Affiliates;

 

  (III) in the event of a Pre-2007 Shared Entity Audit that results in a
Pre-2007 Correlative Adjustment that is directly related or attributable to the
business or operations of Wyndham or any of its Subsidiaries, the aggregate
amount of all disallowed deduction, loss and credit (and increases of income and
gain) resulting from such Pre-2007 Correlative Adjustment;

 

  (IV) the aggregate amount of all income and gain (or disallowed deduction,
loss and credit) resulting from a breach by Wyndham of a representation,
covenant or obligation under this Agreement;

 

  (V) the Wyndham Sharing Percentage of the aggregate amount of all Pre-2007
Shared Entity Other Adjustments; and

 

  (ii) the denominator of which is the sum of:

 

  (I) all aggregate amount of all income and gain resulting from such Pre-2007
Shared Entity Audit; and

 

  (II) all aggregate amount of all disallowed deduction, loss and credit
resulting from such Pre-2007 Shared Entity Audit.

provided, however, that, for purposes of this definition, all credits shall be
deemed to equal 2.857143.

 

25



--------------------------------------------------------------------------------

(185) “Wyndham Common Stock” has the meaning set forth in the recitals hereto.

(186) “Wyndham Distribution” means the distribution on the Wyndham Distribution
Date to holders of record of shares of Cendant Common Stock as of the Wyndham
Distribution Record Date of the Wyndham Common Stock owned by Cendant on the
basis of one share of Wyndham Common Stock for every five (5) outstanding shares
of Cendant Common Stock.

(187) “Wyndham Distribution Date” means the date on which Cendant distributes
all of the issues and outstanding shares of Wyndham Common Stock to the holders
of Cendant Common Stock.

(188) “Wyndham Distribution Record Date” means such date as may be determined by
Cendant’s board of directors as the record date for the Wyndham Distribution.

(189) “Wyndham Distribution Taxes” means any and all Taxes required to be paid
by or imposed on Cendant (or any Tax Group of which Cendant is a member)
resulting from, or directly arising in connection with, the failure of the
Wyndham Distribution to qualify under Section 355(a) or (c) of the Code or, if
applicable, Section 361(c) of the Code, or the application of Sections 355(d) or
(e) of the Code to the Wyndham Distribution, or under the corresponding
provisions of the Laws of other jurisdictions.

(190) “Wyndham Employee” has the meaning set forth in the Separation and
Distribution Agreement.

(191) “Wyndham Gain Recognition Agreement” has the meaning set forth in
Section 10.3(m)(iv).

(192) “Wyndham Group” means Wyndham, each of the Wyndham Subsidiaries, each of
the Wyndham Shared Entities and each Business Entity that becomes a Subsidiary
of Wyndham.

(193) “Wyndham Indemnitees” means Wyndham, each member of the Wyndham Group,
each of their respective directors, officers, employees and agents and each of
the heirs, executors, successors and assigns of any of the foregoing.

(194) “Wyndham Option” means an option to acquire Wyndham Common Stock.

(195) “Wyndham Option Holder” means a holder of a Wyndham Option.

(196) “Wyndham RSU” means a restricted stock unit payable in shares of Wyndham
Common Stock.

(197) “Wyndham RSU Holder” means a holder of a Wyndham RSU.

 

26



--------------------------------------------------------------------------------

(198) “Wyndham Shared Entities” means:

 

  (i) Hospitality Operations, Inc. (fka Cendant Transportation Corporation);

 

  (ii) Wyndham Finance (UK);

 

  (iii) Pointlux S.a.r.l. (Luxembourg);

 

  (iv) Cendant Europe Limited (UK) and its Subsidiaries;

 

  (v) Pointeuro V Limited (UK);

 

  (vi) Pointeuro IV Limited (UK);

 

  (vii) RCI Global Vacation Network Aps (fka Cendant Denmark Aps) and its
Subsidiaries;

 

  (viii) EMEA Holdings C.V. (Netherlands) and its Subsidiaries;

 

  (ix) RCI Global Vacation Network (UK) (fka Cendant (UK) Holdings Limited) and
its Subsidiaries;

 

  (x) Pointtravel Co. Ltd. (UK) and its Subsidiaries; and

 

  (xi) Cycleagent Ltd. (UK).

(199) “Wyndham Sharing Percentage” means thirty percent (30%); provided,
however, that in the event a Travelport Sale occurs, Wyndham Sharing Percentage
means thirty-seven and one-half percent (37.5%) for all purposes (including with
retroactive application).

(200) “Wyndham Subsidiaries” means all direct and indirect Subsidiaries of
Wyndham, determined immediately after the Wyndham Distribution (and predecessors
of such entities), provided, however, that Wyndham Subsidiaries shall not
include any Wyndham Shared Entity (or any direct or indirect Subsidiary of any
Wyndham Shared Entity).

(201) “Wyndham Subsidiary Corporation” has the meaning set forth in
Section 10.3(m)(vi).

(202) “Wyndham Tax Returns” means:

 

  (i) any Income Tax Returns required to be filed by any Tax Group of which
Wyndham or a Wyndham Subsidiary is the Common Parent;

 

  (ii) any U.S., state, local or foreign separate Income Tax Return required to
be filed by Wyndham or a Wyndham Subsidiary; and

 

  (iii) any U.S., state, local or foreign Non-Income Tax Return required to be
filed by Wyndham or a Wyndham Subsidiary.

 

27



--------------------------------------------------------------------------------

(203) “Wyndham Taxes” means all Taxes required to be paid by or imposed upon
Wyndham or a Wyndham Subsidiary with respect to all Wyndham Tax Returns.

Section 1.2 References; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the words “include”, “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation”. Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Annexes, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement. Unless the
context otherwise requires, the words “hereof”, “hereby” and “herein” and words
of similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement.

Section 1.3 Effective Time; Suspension.

(a) This Agreement shall be effective as of the Realogy Distribution Date.

(b) Notwithstanding Section 1.3(a) above, as between any of the Parties that are
Affiliates (without regard to the last sentence set forth in the definition of
Affiliates), the provisions of, and the obligations under, this Agreement shall
be suspended as between such Parties until:

 

  (i) in the case of Cendant and Wyndham, the Wyndham Distribution Date;

 

  (ii) subject to Section 1.3(c), in the case of Wyndham and Travelport, the
first to occur of the Wyndham Distribution Date or the Travelport Distribution
Date; and

 

  (iii) subject to Section 1.3(c), in the case of Cendant and Travelport, the
Travelport Distribution Date.

(c) Notwithstanding anything to the contrary contained in this Agreement:

 

  (i) for so long as any Party is still an Affiliate (without regard to the last
sentence set forth in such definition) of Cendant, Cendant shall be responsible
for any Taxes or other amounts required to be paid by such Party pursuant to
this Agreement; and

 

  (ii) if a Travelport Sale occurs, any and all rights and obligations of and to
Travelport pursuant to this Agreement (including any and all obligations of
Travelport to any other Person pursuant to Section 6.4 and any and all
obligations of any of the Parties to Travelport Indemnitees pursuant to Article
VI) shall be terminated and deemed null and void and be of no further force or
effect.

 

28



--------------------------------------------------------------------------------

For the avoidance of doubt, in the event of a conflict between this
Section 1.3(c) and any other provision of this Agreement, this Section 1.3(c)
shall govern and control.

ARTICLE II

PREPARATION AND FILING OF TAX RETURNS

Section 2.1 Responsibility of Cendant to prepare and file Pre-2007 Cendant
Shared Entity Tax Returns, Post-2006 Cendant Shared Entity Tax Returns and CCRG
Entity Tax Returns.

(a) Pre-2007 Cendant Shared Entity Tax Returns.

 

  (i) General. To the extent not previously filed, subject to the rights and
obligations of each of the Spinco Parties set forth herein, Cendant shall (at
Cendant’s own cost and expense) prepare and file or cause to be prepared and
filed, all Pre-2007 Cendant Shared Entity Tax Returns, provided, however, that
all reasonable out-of-pocket costs and expenses incurred by Cendant in
connection therewith shall be borne twenty-five percent (25%) by each of the
Parties, provided, further, that, if the Travelport Sale occurs, such costs and
expenses shall be borne thirty-three percent (33%) by each of Cendant, Realogy
and Wyndham. Such Pre-2007 Cendant Shared Entity Tax Returns shall be prepared
in a manner consistent with the past practice of each Cendant Shared Entity
unless otherwise required by applicable Law. Payments by Realogy, Wyndham and
Travelport, respectively, to Cendant for reasonable out-of-pocket costs and
expenses incurred by Cendant shall be treated as amounts deductible by the
paying Party pursuant to Section 162 of the Code, and none of the Parties shall
take any position inconsistent with such treatment, except to the extent a Final
Determination with respect to the paying Party causes such payment to not be so
treated. Notwithstanding anything to the contrary contained in this
Section 2.1(a)(i), each of the state and local Income Tax Returns required to be
filed by Cendant set forth on Schedule A shall be prepared by the Party
identified on Schedule A (at its own cost and expense, including any
out-of-pocket costs and expenses) on or prior to the date referred to in
Schedule A.

 

  (ii)

Tax Package. To the extent not previously provided, each of the Spinco Parties
(at its own cost and expense) shall prepare and provide or cause to be prepared
and provided to Cendant (and make available or cause to be made available to the
other Spinco Parties) a Tax Package relating to each Pre-2007 Cendant Shared
Entity Tax Return

 

29



--------------------------------------------------------------------------------

 

required to be filed by any Tax Group of which a Cendant Shared Entity was the
Common Parent and such Spinco Party or any of its Subsidiaries was a member for
one or more days in the relevant Tax year. The Tax Package shall: (A) with
respect to any Tax year of a Cendant Shared Entity ending on or prior to
December 31, 2005, be provided to Cendant no later than July 31, 2006; and
(B) with respect to any Tax year of a Cendant Shared Entity ending after
December 31, 2005 and on or before December 31, 2006, be provided to Cendant no
later than May 31, 2007 (other than U.S. Tax Returns for such Tax year of any
foreign Subsidiary of the relevant Spinco Party, which shall be provided no
later than July 31, 2007). For the avoidance of doubt, in the event a Spinco
Party does not fulfill its obligations pursuant to this Section 2.1(a)(ii),
Cendant shall be entitled, at the sole cost and expense of such Spinco Party to
prepare or cause to be prepared the information required to be included in the
Tax Package for purposes of preparing any such Pre-2007 Cendant Shared Entity
Tax Return.

 

  (iii) Procedures relating to the preparation and filing of Pre-2007 Cendant
Shared Entity Tax Returns.

(A) Pre-2007 Cendant Shared Entity Tax Returns for Tax years ending on or prior
to December 31, 2005. In the case of Pre-2007 Cendant Shared Entity Tax Returns
for Tax years ending on or prior to December 31, 2005, to the extent not
previously filed, no later than thirty (30) days prior to the Due Date of each
such Tax Return, Cendant (or in the case of a state or local Income Tax Return
set forth in Schedule A, the Party responsible for preparing such Tax Return)
shall make available or cause to be made available drafts of such Tax Return
(together with all related work papers) to each of the Spinco Parties (or in the
case of a state or local Income Tax Return set forth in Schedule A, to the other
Parties). Each of the Parties shall have access to any and all data and
information necessary for the preparation of all such Pre-2007 Cendant Shared
Entity Tax Returns and the Parties shall cooperate fully in the preparation and
review of such Tax Returns. Subject to the preceding sentence, no later than
September 1, 2006 (or in the case of a state or local Income Tax Return set
forth in Schedule A, the date set forth therein with respect to such Tax
Return), a Party shall have a right to object to such Pre-2007 Shared Entity Tax
Return (or items with respect thereto) by written notice to the other Parties;
such written notice shall contain such disputed item (or items) and the basis
for its objection.

(B) Pre-2007 Cendant Shared Entity Tax Returns for Tax years ending after
December 31, 2005. In the case of Pre-2007 Cendant Shared Entity Tax Returns for
Tax years ending after December 31, 2005, to the extent not previously filed, no
later than sixty (60) days prior to the Due Date of each such Pre-2007 Cendant
Shared Entity Tax Return, Cendant

 

30



--------------------------------------------------------------------------------

shall make available or cause to be made available drafts of such Tax Return
(together with all related work papers) to each of the Spinco Parties. Each of
the Spinco Parties shall have access to any and all data and information
necessary for the preparation of all such Pre-2007 Cendant Shared Entity Tax
Returns and the Parties shall cooperate fully in the preparation and review of
such Tax Returns. No later than August 1, 2007 (or in the case of a state or
local Income Tax Return set forth in Schedule A, forty-five days prior to the
Due Date of such Tax Return), a Spinco Party shall have a right to object by
written notice to Cendant and the other Spinco Parties; such written notice
shall contain such disputed item (or items) and the basis for its objection.

(C) With respect to a Pre-2007 Cendant Shared Entity Tax Return prepared by
Cendant (or in the case of a state or local Income Tax Return set forth in
Schedule A, another Party) and submitted to the Spinco Parties (or Cendant)
pursuant to Section 2.1(a)(iii)(A) or Section 2.1(a)(iii)(B), as the case may
be, if a Party does not object by proper written notice to the party responsible
for preparing such Tax Return and the other Parties within the time period
described in such sections, such Pre-2007 Cendant Shared Entity Tax Return shall
be deemed to have been accepted and agreed upon, and final and conclusive, for
purposes of this Section 2.1(a)(iii). If a Party does object by proper written
notice to the other Parties within such applicable time period, the Parties
shall act in good faith to resolve any such dispute as promptly as practicable,
provided, however, that, notwithstanding anything to the contrary contained
herein, if the Parties have not reached a final resolution with respect to all
disputed items for which proper written notice was given within fifteen
(15) days prior to the Due Date for such Pre-2007 Cendant Shared Entity Tax
Return, such Tax Return shall be filed as prepared by the Party responsible for
preparing such Tax Return pursuant to this Section 2.1(a) (revised to reflect
all initially disputed items that the Parties have agreed upon prior to such
date). All Taxes required to be paid by a Spinco Party to Cendant with respect
to a Pre-2007 Cendant Shared Entity Tax Return pursuant to Article III shall be
based upon the amounts shown to be due and owing on such Tax Return as filed by
Cendant and such Taxes shall be paid by such Spinco Party to Cendant no later
than 5 days prior to the Due Date of such Tax Return.

(D) In the event that Cendant files a Pre-2007 Cendant Shared Entity Tax Return
that includes properly disputed items pursuant to this Section 2.1(a)(iii) that
were not finally resolved and agreed upon, such disputed item (or items) shall
be resolved in accordance with Article XII. In the event that the resolution of
such disputed item (or items) in accordance with Article XII with respect to a
Pre-2007 Cendant Shared Entity Tax Return is inconsistent with such Pre-2007
Cendant Shared Entity Tax Return as filed by Cendant, Cendant (with cooperation
from the other Parties) shall, as promptly as practicable, amend such Tax Return

 

31



--------------------------------------------------------------------------------

to properly reflect the final resolution of the disputed item (or items). In the
event that the amount of Taxes shown to be due and owing on a Pre-2007 Cendant
Shared Entity Tax Return is adjusted as a result of a resolution pursuant to
Article XII, proper adjustment shall be made to the amounts previously paid or
required to be paid in accordance with Article III in a manner that reflects
such resolution.

(E) Pre-2007 Cendant Shared Entity Tax Returns for estimated Income Taxes.
Notwithstanding anything to the contrary in this Section 2.1, in the case of any
Pre-2007 Cendant Shared Entity Tax Return for estimated Income Taxes (“Estimated
Tax Returns”) for periods ending after December 31, 2005, to the extent not
previously filed, as soon as practicable prior to the Due Date of each such
Estimated Tax Return, Cendant shall make available or cause to be made available
drafts of such Estimated Tax Return (together with all related work papers) to
each of the Spinco Parties. Each of the Spinco Parties shall have access to any
and all data and information necessary for the preparation of such Estimated Tax
Returns and the Parties shall cooperate fully in the preparation and review of
such Estimated Tax Return. Subject to the preceding sentence, a Spinco Party
shall have a right to object by written notice to Cendant and the other Spinco
Parties (and such written notice shall contain such disputed item (or items) and
the basis for its objection) and the principles of Section 2.1(a)(iii)(C) and
Section 2.1(a)(iii)(D) shall apply to such Estimated Tax Return.

(b) Preparation and filing of Post-2006 Cendant Shared Entity Tax Returns and
CCRG Entity Tax Returns.

 

  (i) To the extent not previously filed, no later than thirty (30) days prior
to the Due Date of each CCRG Entity Tax Return for any Tax year ending on or
prior to December 31, 2006 which CCRG Entity Tax Return includes income that is
also included in a Pre-2007 Cendant Shared Entity Tax Return or a Pre-2007
Wyndham Shared Entity Tax Return, Cendant shall make available or cause to be
made available drafts of such Tax Return to each of the Spinco Parties. All such
CCRG Entity Tax Returns shall be prepared in accordance with past practice
unless otherwise required by applicable Law.

 

  (ii) Cendant shall (at its own cost and expense) prepare and file or cause to
be prepared and filed:

(A) all Post-2006 Cendant Shared Entity Tax Returns; and

(B) to the extent not previously filed and, subject to Section 2.1(b)(i), all
CCRG Entity Tax Returns.

 

32



--------------------------------------------------------------------------------

Section 2.2 Responsibility of Realogy to prepare and file Realogy Tax Returns.

(a) To the extent not previously filed, no later than thirty (30) days prior to
the Due Date of each Realogy Tax Return for any taxable period ending on or
prior to December 31, 2006 which Realogy Tax Return includes income that is also
included in a Pre-2007 Cendant Shared Entity Tax Return or a Pre-2007 Wyndham
Shared Entity Tax Return, Realogy shall make available or cause to be made
available drafts of such Tax Return to each of the other Spinco Parties and
Cendant. All such Realogy Tax Returns shall be prepared in accordance with past
practice unless otherwise required by applicable Law.

(b) To the extent not previously filed, Realogy shall (at its own cost and
expense), subject to Section 2.2(a), prepare and file or caused to be prepared
and filed all Realogy Tax Returns.

Section 2.3 Responsibility of Wyndham to prepare and file Pre-2007 Wyndham
Shared Entity Tax Returns, Post-2006 Wyndham Shared Entity Tax Returns and
Wyndham Tax Returns.

(a) Pre-2007 Wyndham Shared Entity Tax Returns.

 

  (i) General. To the extent not previously filed, subject to the rights and
obligations of each of Realogy and Travelport set forth herein, Wyndham shall
(at Wyndham’s own cost and expense) prepare and file or cause to be prepared and
filed all Pre-2007 Wyndham Shared Entity Tax Returns, provided, however, that
all reasonable out-of-pocket costs and expenses incurred by Wyndham in
connection therewith shall be borne twenty-five percent (25%) by each of
Cendant, Realogy, Wyndham and Travelport, provided, further, that, if the
Travelport Sale occurs, such costs and expenses shall be borne thirty-three
percent (33%) by each of Cendant, Realogy and Wyndham. Such Pre-2007 Wyndham
Shared Entity Tax Returns shall be prepared in a manner consistent with the past
practice of each Wyndham Shared Entity unless otherwise required by applicable
Law. Payments by Cendant, Realogy and Travelport, respectively, to Wyndham for
reasonable out-of-pocket costs and expenses incurred by Wyndham shall be treated
as amounts deductible by the paying Party pursuant to Section 162 of the Code,
and none of the Parties shall take any position inconsistent with such
treatment, except to the extent a Final Determination with respect to the Paying
Party causes such payment to not be so treated.

 

  (ii)

Tax Package. To the extent not previously provided, each of the other Spinco
Parties and Cendant (at its own cost and expense) shall prepare and provide or
cause to be prepared and provided to Wyndham (and make available or cause to be
made available to the other Parties) a

 

33



--------------------------------------------------------------------------------

 

Tax Package relating to each Pre-2007 Wyndham Shared Entity Tax Return required
to be filed by any Tax Group of which a Wyndham Shared Entity was the Common
Parent and such Spinco Party or any of its Subsidiaries or Cendant or any of its
Subsidiaries was a member for one or more days in the relevant Tax year. The Tax
Package shall: (A) with respect to any Tax year of a Wyndham Shared Entity
ending on or prior to December 31, 2005, be provided to Wyndham no later than
July 31, 2006; and (B) with respect to any Tax year of a Wyndham Shared Entity
ending after December 31, 2005 and on or before December 31, 2006, be provided
to Wyndham no later than May 31, 2007 (other than U.S. Tax Returns for such Tax
year of any foreign Subsidiary of the relevant Party, which shall be provided no
later than July 31, 2007). For the avoidance of doubt, in the event a Spinco
Party does not fulfill its obligations pursuant to this Section 2.3(a)(ii),
Wyndham shall be entitled, at the sole cost and expense of such Spinco Party, to
prepare or cause to be prepared the information required to be included in the
Tax Package for purposes of preparing any such Pre-2007 Wyndham Shared Entity
Tax Return.

 

  (iii) Procedures relating to the preparation and filing of Pre-2007 Wyndham
Shared Entity Tax Returns.

(A) Pre-2007 Wyndham Shared Entity Tax Returns for Tax years ending on or prior
to December 31, 2005. In the case of Pre-2007 Wyndham Shared Entity Tax Returns
for Tax years ending on or prior to December 31, 2005, to the extent not
previously filed, no later than thirty (30) days prior to the Due Date of each
such Tax Return, Wyndham shall make available or cause to be made available
drafts of such Tax Return (together with all related work papers) to each of the
other Spinco Parties. Each of the other Spinco Parties shall have access to any
and all data and information necessary for the preparation of all such Pre-2007
Wyndham Shared Entity Tax Returns and the Spinco Parties shall cooperate fully
in the preparation and review of such Tax Returns. Subject to the preceding
sentence, no later than September 1, 2006, a Spinco Party shall have a right to
object by written notice to Wyndham and the other Spinco Party; such written
notice shall contain such disputed item (or items) and the basis for its
objection.

(B) Pre-2007 Wyndham Shared Entity Tax Returns for Tax years ending after
December 31, 2005. In the case of Pre-2007 Wyndham Shared Entity Tax Returns for
Tax years ending after December 31, 2005, to the extent not previously filed, no
later than sixty (60) days prior to the Due Date of each such Pre-2007 Wyndham
Shared Entity Tax Return, Wyndham shall make available or cause to be made
available drafts of such Tax Return (together with all related work papers) to
each of the other Spinco Parties. Each of the other Spinco Parties shall have
access to any and all data and information necessary for the preparation of all
such

 

34



--------------------------------------------------------------------------------

Pre-2007 Wyndham Shared Entity Tax Returns and the Spinco Parties shall
cooperate fully in the preparation and review of such Tax Returns. No later than
August 1, 2007, a Spinco Party shall have a right to object by written notice to
Wyndham and the other Spinco Party; such written notice shall contain such
disputed item (or items) and the basis for its objection.

(C) With respect to a Pre-2007 Wyndham Shared Entity Tax Return prepared by
Wyndham and submitted to the Spinco Parties pursuant to Section 2.3(a)(iii)(A)
or Section 2.3(a)(iii)(B), as the case may be, if a Spinco Party does not object
by proper written notice to Wyndham and the other Spinco Party within the time
period described in such sections, such Pre-2007 Wyndham Shared Entity Tax
Return shall be deemed to have been accepted and agreed upon, and final and
conclusive, for purposes of this Section 2.3(a)(iii). If a Spinco Party does
object by proper written notice to Wyndham and the other Spinco Party within
such applicable time period, Wyndham and such Spinco Party (or Parties) shall
act in good faith to resolve any such dispute as promptly as practicable,
provided, however, that, notwithstanding anything to the contrary contained
herein, if a Spinco Party (or Parties) and Wyndham have not reached a final
resolution with respect to all disputed items for which proper written notice
was given within fifteen (15) days prior to the Due Date for such Pre-2007
Wyndham Shared Entity Tax Return, such Tax Return shall be filed as prepared by
Wyndham (revised to reflect all initially disputed items that the Spinco Parties
have agreed upon prior to such date). All Taxes required to be paid by a Spinco
Party to Wyndham with respect to a Pre-2007 Wyndham Shared Entity Tax Return
pursuant to Article III shall be based upon the amounts shown to be due and
owing on such Tax Return as filed by Wyndham and such Taxes shall be paid by
such Spinco Party to Wyndham no later than five (5) days prior to the Due Date
of such Tax Return.

(D) In the event that Wyndham files a Pre-2007 Wyndham Shared Entity Tax Return
that includes properly disputed items pursuant to this Section 2.3(a)(iii) that
were not finally resolved and agreed upon, such disputed item (or items) shall
be resolved in accordance with Article XII. In the event that the resolution of
such disputed item (or items) in accordance with Article XII with respect to a
Pre-2007 Wyndham Shared Entity Tax Return is inconsistent with such Pre-2007
Wyndham Shared Entity Tax Return as filed by Wyndham, Wyndham shall, as promptly
as practicable, amend such Tax Return to properly reflect the final resolution
of the disputed item (or items). In the event that the amount of Taxes shown to
be due and owing on a Pre-2007 Wyndham Shared Entity Tax Return is adjusted as a
result of a resolution pursuant to Article XII, proper adjustment shall be made
to the amounts previously paid or required to be paid in accordance with Article
III in a manner that reflects such resolution.

 

35



--------------------------------------------------------------------------------

(E) Pre-2007 Wyndham Shared Entity Tax Returns for estimated Income Taxes.
Notwithstanding anything to the contrary contained in this Section 2.3, in the
case of any Estimated Tax Return for Pre-2007 Wyndham Shared Entity Taxes for
periods ending after December 31, 2005, to the extent not previously filed, as
soon as practicable prior to the Due Date of each such Estimated Tax Return,
Wyndham shall make available or cause to be made available drafts of such
Estimated Tax Return (together with all related work papers) to each of the
Parties. Each of the Parties shall have access to any and all data and
information necessary for the preparation of all such Estimated Tax Returns and
the Parties shall cooperate fully in the preparation and review of such
Estimated Tax Return. Subject to the preceding sentence, a Party shall have a
right to object by written notice to Wyndham and the other Parties (and such
written notice shall contain such disputed item (or items) and the basis for its
objection) and the principles of Section 2.3(a)(iii)(C) and
Section 2.3(a)(iii)(D) shall apply to such Estimated Tax Return.

(b) Filing of Post-2006 Wyndham Shared Entity Tax Returns and Wyndham Tax
Returns.

 

  (i) To the extent not previously filed, no later than 30 days prior to the Due
Date of each Wyndham Tax Return for any Tax year ending on or prior to
December 31, 2006 which Wyndham Tax Return includes income that is also included
in a Pre-2007 Cendant Shared Entity Tax Return or a Pre-2007 Wyndham Shared
Entity Tax Return, Wyndham shall make available or cause to be made available
drafts of such Tax Return to each of the other Parties. All such Wyndham Tax
Returns shall be prepared in accordance with past practice unless otherwise
required by applicable Law.

 

  (ii) Wyndham shall (at its own cost and expense) prepare and file or cause to
be prepared and filed:

(A) all Post-2006 Wyndham Shared Entity Tax Returns; and

(B) to the extent not previously filed and, subject to Section 2.3(b)(i), all
Wyndham Tax Returns.

Section 2.4 Responsibility of Travelport to prepare and file Travelport Tax
Returns.

(a) To the extent not previously filed, no later than thirty (30) days prior to
the Due Date of each Travelport Tax Return for any taxable period ending on or
prior to December 31, 2006 which Travelport Tax Return includes income that is
also included in a Pre-2007 Cendant Shared Entity Tax Return or a Pre-2007
Wyndham Shared Entity Tax Return, Travelport shall make available or cause to be
made available drafts of such Tax Return to each

 

36



--------------------------------------------------------------------------------

of the other Parties. All such Travelport Tax Returns shall be prepared in
accordance with past practice unless otherwise required by applicable Law.

(b) To the extent not previously filed, Travelport shall (at its own cost and
expense), subject to Section 2.4(a), prepare and file or caused to be prepared
and filed all Travelport Tax Returns.

Section 2.5 Time of filing Tax Returns; manner of Tax Return preparation. Each
Tax Return shall be filed on or prior to the Due Date for such Tax Return by the
Party responsible for filing such Tax Return hereunder. Unless otherwise
required by a Taxing Authority pursuant to a Final Determination, the Parties
hereto shall prepare and file or cause to be prepared and filed all Tax Returns
and take all other actions in a manner consistent with (and shall not take any
position inconsistent with):

(a) the conversion of Cendant Car Rental Group, Inc. into a Delaware limited
liability company as a tax-free liquidation under Section 332 of the Code;

(b) the conversion of Avis Car Rental Group, Inc. into a Delaware limited
liability company as a tax-free liquidation under Section 332 of the Code;

(c) the conversion of Avis Group Holdings, Inc. into a Delaware limited
liability company as a tax-free liquidation under Section 332 of the Code;

(d) the conversion of Avis Rent A Car System, Inc. into a Delaware limited
liability company as a tax-free liquidation under Section 332 of the Code;

(e) the merger of TM Acquisition Corp. with and into CFHC LLC, with CFHC LLC
surviving the merger, as a tax-free liquidation under Section 332 of the Code;

(f) the merger of Wizcom International, Inc. with and into CFHC LLC, with CFHC
LLC surviving the merger, as a tax-free liquidation under Section 332 of the
Code or as a reorganization under Section 368(a) of the Code;

(g) the contribution by Cendant Operations, Inc., a Delaware corporation
(“Cendant Operations”), to CDRE TM Corp. (fka Nisbet Corporation), a Delaware
corporation, of certain assets (including goodwill) as a transaction described
in Section 351 of the Code;

(h) the merger of Cendant Operations with and into CFHC LLC, with CFHC LLC
surviving the merger, as a tax-free liquidation under Section 332 of the Code;

(i) the contributions by CFHC LLC to each of the IP Companies of certain assets
formerly owned by TM Acquisition Corp. as transactions described in Section 351
of the Code;

(j) the contribution by CFHC LLC to Realogy of all of the outstanding stock of
each of the IP Companies as transactions described in Section 351 of the Code;

 

37



--------------------------------------------------------------------------------

(k) the contributions to Realogy, together with the distributions of cash from
Realogy to Cendant, which cash will be distributed solely to creditors of
Cendant, and the distribution by Cendant to its stockholders of all of the stock
of Realogy, as a reorganization under Sections 368(a)(1)(D) and 355 of the Code
(and to which Sections 355(d) and (e) of the Code do not apply);

(l) the receipt by Cendant of approximately $2.225 billion (subject to
adjustment) of cash distributed to it by Realogy in connection with the Realogy
Distribution (which cash will be distributed solely to creditors of Cendant) as
not resulting in income or gain pursuant to Section 361 of the Code (subject to
the limitations set forth therein);

(m) the assumption by Realogy of liabilities, including Assumed Cendant
Contingent Liabilities, pursuant to the Separation and Distribution Agreement or
other Ancillary Agreements, as not resulting in income or gain pursuant to
Section 357 of the Code;

(n) the distribution by Cendant to its stockholders of all of the stock of
Realogy as a tax-free distribution under Section 355(a) of the Code to such
stockholders;

(o) the contributions to Wyndham, together with the distributions of cash from
Wyndham to Cendant, which cash will be distributed solely to creditors of
Cendant, and the distribution by Cendant to its stockholders of all of the stock
of Wyndham, as a reorganization under Sections 361(c), 368(a)(1)(D) and 355 of
the Code (and to which Sections 355(d) and (e) of the Code do not apply);

(p) the receipt by Cendant of approximately $1.36 billion (subject to
adjustment) of cash distributed to it by Wyndham in connection with the Wyndham
Distribution (which cash will be distributed solely to creditors of Cendant) as
not resulting in income or gain pursuant to Section 361 of the Code (subject to
the limitations set forth therein);

(q) the assumption by Wyndham of liabilities, including Assumed Cendant
Contingent Liabilities, pursuant to the Separation and Distribution Agreement or
other Ancillary Agreements, as not resulting in income or gain pursuant to
Section 357 of the Code;

(r) the distribution by Cendant to its stockholders of all of the stock of
Wyndham as a tax-free distribution under Section 355(a) of the Code to such
stockholders; and

(s) the distribution by Cendant to its stockholders of all of the stock of
Travelport as a distribution within the meaning of Sections 355(a) and (c ) of
the Code (and for which Sections 355(d) and (e) of the Code do not apply),
provided, however, that this Section 2.5(s) shall not apply if the Travelport
Sale occurs.

 

38



--------------------------------------------------------------------------------

ARTICLE III

RESPONSIBILITY FOR PAYMENT OF TAXES

Section 3.1 Responsibility of Cendant to pay Taxes.

(a) General. Except as otherwise provided in this Agreement (e.g., Section 3.5,
Section 8.8, Section 8.13, Section 10.2(b) and Section 10.3(d)), Cendant shall
be liable for and shall pay or cause to be paid to the applicable Taxing
Authority:

 

  (i) all Post-2006 Cendant Shared Entity Taxes;

 

  (ii) all CCRG Entity Taxes; and

 

  (iii) amounts equal to the amounts Cendant actually receives from the Spinco
Parties for Pre-2007 Cendant Shared Entity Taxes.

(b) Timing of Payments. All Taxes required to be paid or caused to be paid by
Cendant to an applicable Taxing Authority pursuant to Section 3.1(a) shall be
paid or caused to be paid by Cendant to such applicable Taxing Authority on or
prior to the Due Date of the applicable Tax Return. Notwithstanding anything to
the contrary contained herein, amounts Cendant actually receives from the other
Parties for Pre-2007 Cendant Shared Entity Taxes shall be paid or caused to be
paid by Cendant to the applicable Taxing Authority no later than the later of
(x) the Due Date of the applicable Tax Return or (y) within two (2) Business
Days after Cendant actually receives such amounts from the applicable Spinco
Parties.

Section 3.2 Responsibility of Realogy to pay Taxes.

(a) Except as otherwise provided in this Agreement (e.g., Section 3.5,
Section 3.6, Section 8.8, Section 8.13, Section 10.2(b) and Section 10.3(d)),
Realogy shall be liable for and shall pay or cause to be paid:

 

  (i) to Cendant, the Realogy Sharing Percentage of all Pre-2007 Cendant Shared
Entity Taxes;

 

  (ii) to Wyndham, the Realogy Sharing Percentage of all Pre-2007 Wyndham Shared
Entity Taxes;

 

  (iii) to Wyndham, the Realogy Sharing Percentage of all Pre-2007 Wyndham
Separate Company Shared Taxes;

 

  (iv) to Travelport, the Realogy Sharing Percentage of all Pre-2007 Travelport
Separate Company Shared Taxes;

 

  (v) to the applicable Taxing Authority, the Realogy Sharing Percentage of all
Pre-2007 Realogy Separate Company Shared Taxes;

 

  (vi) except to the extent of any Pre-2007 Realogy Separate Company Shared
Taxes, to the applicable Taxing Authority, all other Realogy Taxes; and

 

39



--------------------------------------------------------------------------------

  (vii) to the applicable Taxing Authority, amounts equal to the amounts Realogy
actually receives from the other Parties for Pre-2007 Realogy Separate Company
Shared Taxes.

(b) Timing of Payments.

 

  (i) Payment of Taxes required to be made by Realogy to Taxing Authorities. All
Taxes required to be paid or caused to be paid by Realogy to an applicable
Taxing Authority pursuant to Section 3.2(a) shall be paid or caused to be paid
by Realogy to such applicable Taxing Authority on or prior to the Due Date of
the applicable Tax Return. Notwithstanding anything to the contrary contained
herein, amounts Realogy actually receives from the other Parties for Pre-2007
Realogy Separate Company Shared Taxes shall be paid or caused to be paid by
Realogy to the applicable Taxing Authority no later than the later of (x) the
Due Date of the applicable Tax Return or (y) within two (2) Business Days after
Realogy actually receives such amounts from the applicable Parties.

 

  (ii) Payment of amounts required to be paid by Realogy to another Party
pursuant to Section 3.2(a). All amounts required to be paid or caused to be paid
by Realogy to another Party pursuant to Section 3.2(a) shall be paid or caused
to be paid by Realogy to such other Party no later than five (5) days prior to
the Due Date of the applicable Tax Return.

Section 3.3 Responsibility of Wyndham to pay Taxes.

(a) Except as otherwise provided in this Agreement (e.g., Section 3.5,
Section 3.6, Section 8.8, Section 8.13, Section 10.2(b) and Section 10.3(d)),
Wyndham shall be liable for and shall pay or cause to be paid:

 

  (i) to Cendant, the Wyndham Sharing Percentage of all Pre-2007 Cendant Shared
Entity Taxes; and

 

  (ii) to the applicable Taxing Authority, the Wyndham Sharing Percentage of all
Pre-2007 Wyndham Shared Entity Taxes;

 

  (iii) to the applicable Taxing Authority, all Post-2006 Wyndham Shared Entity
Taxes;

 

  (iv) to Realogy, the Wyndham Sharing Percentage of all Pre-2007 Realogy
Separate Company Shared Taxes;

 

  (v) to Travelport, the Wyndham Sharing Percentage of all Pre-2007 Travelport
Separate Company Shared Taxes;

 

40



--------------------------------------------------------------------------------

  (vi) to the applicable Taxing Authority, the Wyndham Sharing Percentage of all
Pre-2007 Wyndham Separate Company Shared Taxes;

 

  (vii) except to the extent of any Pre-2007 Wyndham Separate Company Shared
Taxes, to the applicable Taxing Authority, all other Wyndham Taxes; and

 

  (viii) to the applicable Taxing Authority, amounts equal to the amounts
Wyndham actually receives from the other Parties for Pre-2007 Wyndham Shared
Entity Taxes and Pre-2007 Wyndham Separate Company Shared Taxes.

(b) Timing of Payments.

 

  (i) Payment of Taxes required to be made by Wyndham to Taxing Authorities. All
Taxes required to be paid or caused to be paid by Wyndham to an applicable
Taxing Authority pursuant to Section 3.3(a) shall be paid or caused to be paid
by Wyndham to such applicable Taxing Authority on or prior to the Due Date of
the applicable Tax Return. Notwithstanding anything to the contrary contained
herein, amounts Wyndham actually receives from the other Parties for Pre-2007
Wyndham Shared Entity Taxes and Pre-2007 Wyndham Separate Company Shared Taxes
shall be paid or caused to be paid by Wyndham to the applicable Taxing Authority
no later than the later of (x) the Due Date of the applicable Tax Return or
(y) within two (2) Business Days after Wyndham actually receives such amounts
from the applicable Parties.

 

  (ii) Payment of amounts required to be paid by Wyndham to another Party
pursuant to Section 3.3(a). All amounts required to be paid or caused to be paid
by Wyndham to another Party pursuant to Section 3.3(a) shall be paid or caused
to be paid by Wyndham to such other Party no later than five (5) days prior to
the Due Date of the applicable Tax Return.

Section 3.4 Responsibility of Travelport to pay Taxes.

(a) Except as otherwise provided in this Agreement (e.g., Section 1.3(c),
Section 3.5, Section 3.6, Section 8.8, Section 8.13, Section 10.2(b) and
Section 10.3(d)), Travelport shall be liable for and shall pay or cause to be
paid:

 

  (i) to Cendant, the Travelport Sharing Percentage of all Pre-2007 Cendant
Shared Entity Taxes;

 

  (ii) to Wyndham, the Travelport Sharing Percentage of all Pre-2007 Wyndham
Shared Entity Taxes;

 

41



--------------------------------------------------------------------------------

  (iii) to Realogy, the Travelport Sharing Percentage of all Pre-2007 Realogy
Separate Company Shared Taxes;

 

  (iv) to Wyndham , the Travelport Sharing Percentage of all Pre-2007 Wyndham
Separate Company Shared Taxes;

 

  (v) to the applicable Taxing Authority, the Travelport Sharing Percentage of
all Pre-2007 Travelport Separate Company Shared Taxes;

 

  (vi) except to the extent of Pre-2007 Travelport Separate Company Shared
Taxes, to the applicable Taxing Authority, all other Travelport Taxes; and

 

  (vii) to the applicable Taxing Authority, all amounts Travelport actually
receives from the other Parties for Pre-2007 Travelport Separate Company Shared
Taxes.

(b) Timing of Payments.

 

  (i) Payment of Taxes required to be made by Travelport to Taxing Authorities.
All Taxes required to be paid or caused to be paid by Travelport to an
applicable Taxing Authority pursuant to Section 3.4(a) shall be paid or caused
to be paid by Travelport to such applicable Taxing Authority on or prior to the
Due Date of the applicable Tax Return. Notwithstanding anything to the contrary
contained herein, amounts Travelport actually receives from the other Parties
for Pre-2007 Travelport Separate Company Shared Taxes shall be paid or caused to
be paid by Travelport to the applicable Taxing Authority no later than the later
of (x) the Due Date of the applicable Tax Return or (y) within two (2) Business
Days after Travelport actually receives such amounts from the applicable
Parties.

 

  (ii) Payment of amounts required to be paid by Travelport to another Party
pursuant to Section 3.4(a). All amounts required to be paid or caused to be paid
by Travelport to another Party pursuant to Section 3.4(a) shall be paid or
caused to be paid by Travelport to such other Party no later than five (5) days
prior to the Due Date of the applicable Tax Return.

Section 3.5 Extraordinary Transactions.

(a) Cendant. From the period beginning on the Realogy Distribution Date and
ending on December 31, 2006, none of the CCRG Entities shall effect or cause to
be effected any Extraordinary Transaction. If any such Extraordinary Transaction
is effected by any CCRG Entity, then notwithstanding anything to the contrary in
this Agreement, Cendant shall be liable for and shall pay or cause to be paid to
the applicable Taxing Authority with respect to any Cendant Shared Entity Tax
Return all Taxes resulting from such Extraordinary Transaction and shall
indemnify the other Parties for the aggregate amount of all net operating loss
carryovers

 

42



--------------------------------------------------------------------------------

and Credit Carryovers that would have been allocated, apportioned or retained,
as the case may be (“Apportioned”), to such Party and its Subsidiaries under
applicable principles of the Code and the Treasury Regulations thereunder (and
Article X hereof) as of its first Post-Distribution Tax Period had all the
Extraordinary Transactions effected by the CCRG Entities not occurred (without
applying a discount for the time value of money or for the future lack of
certainty of realization and assuming an effective Tax rate of thirty-eight
percent (38%)). Notwithstanding this Section 3.5(a), in the event of a Pre-2007
Cendant Shared Entity Audit, (i) Section 8.8 shall control with respect to any
additional Taxes imposed on a Cendant Shared Entity resulting from any
Extraordinary Transactions and (ii) Section 8.9 shall control with respect to
any indemnification relating to net operating loss carryovers and Credit
Carryovers utilized as a result of any Extraordinary Transactions.

(b) Realogy. On the Realogy Distribution Date, none of Realogy or its
Subsidiaries shall effect or cause to be effected any Extraordinary Transaction.
If any such Extraordinary Transaction is effected by Realogy or any of its
Subsidiaries, then notwithstanding anything to the contrary in this Agreement,
Realogy shall be liable for and shall pay or cause to be paid to Cendant with
respect to any Cendant Shared Entity Tax Return all Taxes resulting from such
Extraordinary Transaction and shall indemnify the other Parties for the
aggregate amount of all net operating loss carryovers and Credit Carryovers that
would have been Apportioned to such Party and its Subsidiaries under applicable
principles of the Code and the Treasury Regulations thereunder (and Article X
hereof) as of its first Post-Distribution Tax Period had all the Extraordinary
Transactions effected by Realogy and its Subsidiaries not occurred (without
applying a discount for the time value of money or for the future lack of
certainty of realization and assuming an effective Tax rate of thirty-eight
percent (38%)). Notwithstanding this Section 3.5(b), in the event of a Pre-2007
Cendant Shared Entity Audit, (i) Section 8.8 shall control with respect to any
additional Taxes imposed on a Cendant Shared Entity resulting from Extraordinary
Transactions and (ii) Section 8.9 shall control with respect to any
indemnification relating to net operating loss carryovers and Credit Carryovers
utilized as a result of any Extraordinary Transactions.

(c) Wyndham. From the period beginning on the Realogy Distribution Date and
ending on and including the Wyndham Distribution Date, none of Wyndham or its
Subsidiaries shall effect or cause to be effected any Extraordinary Transaction.
If any such Extraordinary Transaction is effected by Wyndham or any of its
Subsidiaries, then notwithstanding anything to the contrary in the Agreement,
Wyndham shall be liable for and shall pay or cause to be paid to Cendant or the
applicable Taxing Authority (as the case may be) with respect to any Shared
Entity Tax Return all Taxes resulting from such Extraordinary Transaction and
shall indemnify the other Parties for the aggregate amount of all net operating
loss carryovers and Credit Carryovers that would have been Apportioned to such
Party and its Subsidiaries under applicable principles of the Code and the
Treasury Regulations thereunder (and Article X hereof) as of its first
Post-Distribution Tax Period had all the Extraordinary Transactions effected by
Wyndham and its Subsidiaries not occurred (without applying a discount for the
time value of money or for the future lack of certainty of realization and
assuming an effective Tax rate of thirty-eight percent (38%)). Notwithstanding
this Section 3.5(c), in the event of a Pre-2007 Shared Entity Audit,
(i) Section 8.8 shall control with respect to any additional Taxes imposed on a
Shared Entity resulting from any Extraordinary Transactions and (ii) Section 8.9
shall control with respect to any indemnification relating to net operating loss
carryovers and Credit Carryovers utilized as a result of any Extraordinary
Transactions.

 

43



--------------------------------------------------------------------------------

(d) Travelport. From the period beginning on the Realogy Distribution Date and
ending on and including the Final Separation Date, none of Travelport or its
Subsidiaries shall effect or cause to be effected any Extraordinary Transaction.
If any such Extraordinary Transaction is effected by Travelport or any of its
Subsidiaries, then notwithstanding anything to the contrary in the Agreement
other than Section 1.3(c), Travelport shall be liable for and shall pay or cause
to be paid to Cendant with respect to any Cendant Shared Entity Tax Return all
Taxes resulting from such Extraordinary Transaction and shall indemnify the
other Parties for the aggregate amount of all net operating loss carryovers and
Credit Carryovers that would have been Apportioned to such Party and its
Subsidiaries under applicable principles of the Code and the Treasury
Regulations thereunder (and Article X hereof) as of its first Post-Distribution
Tax Period had all the Extraordinary Transactions effected by Travelport and its
Subsidiaries not occurred (without applying a discount for the time value of
money or for the future lack of certainty of realization and assuming an
effective Tax rate of thirty-eight percent (38%)). Notwithstanding this
Section 3.5(d), in the event of a Pre-2007 Cendant Shared Entity Audit,
Section 8.8 shall control with respect to any additional Taxes imposed on a
Cendant Shared Entity resulting from any Extraordinary Transactions and
Section 8.9 shall control with respect to any indemnification relating to net
operating loss carryovers and Credit Carryovers utilized as a result of any
Extraordinary Transactions.

Section 3.6 Credit for Travelport Sale Income Tax Amount withheld by Cendant for
estimated Taxes imposed on Cendant as a result of a Travelport Sale.

(a) General. Notwithstanding anything to the contrary contained in this Article
III, if a Travelport Sale occurs, subject to Section 3.6(b):

 

  (i) Realogy shall be deemed to have paid to Cendant in respect of Cendant
Shared Entity Taxes an amount equal to the Realogy Sharing Percentage of the
Travelport Sale Income Tax Amount (as determined in accordance with
Section 12.3(a)(iii) of the Separation and Distribution Agreement);

 

  (ii) Wyndham shall be deemed to have paid to Cendant in respect of Cendant
Shared Entity Taxes an amount equal to the Wyndham Sharing Percentage of the
Travelport Sale Income Tax Amount (as determined in accordance with
Section 12.3(a)(iii) of the Separation and Distribution Agreement).

(b) Amounts deemed paid by Realogy or Wyndham, as the case may be, pursuant to
Section 3.6(a)(i) shall be deemed paid:

 

  (i) first, in respect of the amount of Income Taxes required to be paid by
such Party to Cendant pursuant to this Article III in respect of U.S. federal
consolidated income Taxes of Cendant due and owing;

 

44



--------------------------------------------------------------------------------

  (ii) second, in respect of the amount of Income Taxes required to be paid by
such Party to Cendant pursuant to this Article III in respect of any state,
local or foreign Income Taxes of Cendant due and owing; and

 

  (iii) third, any other Taxes required to be paid by such Party to Cendant
pursuant to this Article III in respect of any Taxes not described in
Section 3.6(b)(i) or Section 3.6(b)(ii) of Cendant due and owing.

(c) In the event that the amounts deemed paid by Realogy or Wyndham, as the case
may be, pursuant to Section 3.6(a)(i) are in excess of the aggregate amounts
required to be paid by Realogy or Wyndham, as the case may be, pursuant to this
Article III, Cendant shall pay to:

 

  (i) Realogy, the Realogy Sharing Percentage of such excess; and

 

  (ii) Wyndham, the Wyndham Sharing Percentage of such excess.

ARTICLE IV

REFUNDS AND OTHER MATTERS

Section 4.1 Refunds relating to Pre-2007 Shared Entity Tax Returns.

(a) Realogy. Subject to Section 8.2(h), Realogy shall be entitled to the Realogy
Sharing Percentage of all Refunds of Taxes with respect to: (i) all Pre-2007
Cendant Shared Entity Tax Returns and (ii) all Pre-2007 Wyndham Shared Entity
Tax Returns.

(b) Wyndham. Subject to Section 8.2(h), Wyndham shall be entitled to the Wyndham
Sharing Percentage of all Refunds of Taxes with respect to: (i) all Pre-2007
Cendant Shared Entity Tax Returns and (ii) all Pre-2007 Wyndham Shared Entity
Tax Returns.

(c) Travelport. Subject to Section 8.2(h), Travelport shall be entitled to the
Travelport Sharing Percentage of all Refunds of Taxes with respect to: (i) all
Pre-2007 Cendant Shared Entity Tax Returns and (ii) all Pre-2007 Wyndham Shared
Entity Tax Returns.

(d) Refunds resulting in correlative detriment. Notwithstanding anything to the
contrary contained in Sections 4.1(a), Section 4.1(b) or Section 4.1(c), to the
extent a Refund is reasonably likely to result in a correlative detriment to one
or more of the Parties for an applicable Post Distribution Tax Period, such
Refund shall to the extent thereof be paid proportionately to the Parties that
are reasonably likely to realize such detriment, provided, however, if the
Travelport Sale occurs, any correlative detriment to Travelport or any
Travelport Subsidiary that is reasonable likely to occur as a result of a Refund
shall be ignored.

 

45



--------------------------------------------------------------------------------

Section 4.2 Refunds for the benefit of Cendant. Cendant shall be entitled to all
Refunds of Taxes with respect to:

(a) all Post-2006 Cendant Shared Entity Tax Returns; and

(b) all CCRG Entity Tax Returns.

Section 4.3 Refunds for the benefit of Realogy. Realogy shall be entitled to all
Refunds of Taxes with respect to all Realogy Tax Returns.

Section 4.4 Refunds for the benefit of Wyndham. Wyndham shall be entitled to all
Refunds of Taxes with respect to:

(a) all Post-2006 Wyndham Shared Entity Tax Returns; and

(b) all Wyndham Tax Returns.

Section 4.5 Refunds for the benefit of Travelport. Travelport shall be entitled
to all Refunds of Taxes with respect to all Travelport Tax Returns.

Section 4.6 Carrybacks. Each of the Parties shall be permitted (but not
required) to carry back net operating losses or other Tax attributes realized in
any Post-Distribution Tax Period of such Party to any period preceding or
including any of the Distributions, provided, however, that a Party shall not be
permitted to carry back a net operating loss or other Tax attribute to:

(a) any Tax period relating to a Pre-2007 Cendant Shared Entity Tax Return
without the consent of each of the Parties (not including Travelport if the
Travelport Sale occurs); and

(b) any Tax period relating to a Pre-2007 Wyndham Shared Entity Tax Return
without the consent of each of the Spinco Parties (not including Travelport if
the Travelport Sale occurs).

Section 4.7 Amended Tax Returns.

(a) Pre-2007 Shared Entity Tax Returns and Post-2006 Shared Entity Tax Returns.
Subject to Article VIII (relating to Audits):

 

  (i) Pre-2007 Cendant Shared Entity Tax Returns. Subject to
Section 2.1(a)(iii)(D), Cendant shall not amend or cause to be amended any
Pre-2007 Cendant Shared Entity Tax Return without the consent of each of the
Spinco Parties (except for Travelport if the Travelport Sale occurs).

 

46



--------------------------------------------------------------------------------

  (ii) Post-2006 Cendant Shared Entity Tax Returns. Cendant shall be entitled to
amend or cause to be amended all Post-2006 Cendant Shared Entity Tax Returns.

 

  (iii) Pre-2007 Wyndham Shared Entity Tax Returns. Subject to
Section 2.3(a)(iii)(D), Wyndham shall not amend or cause to be amended any
Pre-2007 Wyndham Shared Entity Tax Return without the consent of each of Realogy
and Travelport (or, if the Travelport Sale occurs, without the consent of
Realogy).

 

  (iv) Post-2006 Wyndham Shared Entity Tax Returns. Wyndham shall be entitled to
amend or cause to be amended all Post-2006 Wyndham Shared Entity Tax Returns.

(b) CCRG Entity Tax Returns. Subject to Article VIII (relating to Audits),
Cendant shall be entitled to amend or cause to be amended all CCRG Entity Tax
Returns.

(c) Realogy Tax Returns. Subject to Article VIII (relating to Audits), Realogy
shall be entitled to amend or cause to be amended all Realogy Tax Returns,
provided, however, that Realogy shall not amend or cause to be amended any
Realogy Tax Return to the extent such amendment affects Pre-2007 Realogy
Separate Company Shared Taxes without the consent of each of Wyndham and
Travelport (or, if the Travelport Sale occurs, without the consent of Wyndham).

(d) Wyndham Tax Returns. Subject to Article VIII (relating to Audits), Wyndham
shall be entitled to amend or cause to be amended all Wyndham Tax Returns,
provided, however, that Wyndham shall not amend or cause to be amended any
Wyndham Tax Return to the extent such amendment affects Pre-2007 Wyndham
Separate Company Shared Taxes, without the consent of Realogy and Travelport
(or, if the Travelport Sale occurs, without the consent of Realogy).

(e) Travelport Tax Returns. Subject to Article VIII (relating to Audits),
Travelport shall be entitled to amend or cause to be amended all Travelport Tax
Returns, provided, however, that Travelport shall not amend or cause to be
amended any Travelport Tax Return to the extent such amendment affects Pre-2007
Travelport Separate Company Shared Taxes, without the consent of each of Realogy
and Wyndham.

Section 4.8 Payments of Refunds.

(a) Any Refund to which a Party is entitled pursuant to this Article IV that is
received by another Party shall be paid by such other Party to such Party in
immediately available funds within five (5) Business Days of receipt.

 

47



--------------------------------------------------------------------------------

(b) Notwithstanding Section 4.8(a), to the extent a Party applies or causes to
be applied an overpayment of Taxes as a credit toward or a reduction in Taxes
otherwise payable (or a Taxing Authority requires such application in lieu of a
Refund) and such Refund, if received, would have been payable by such Party to
another Party (or Parties) pursuant to this Article IV, such Party shall be
deemed to have actually received a Refund to the extent thereof and shall pay
(in immediately available funds) such Refund to the Parties no later than the
Due Date of the Tax Return on which such Refund is applied to reduce Taxes
otherwise payable.

ARTICLE V

DISTRIBUTION TAXES

Section 5.1 Liability for Distribution Taxes. In the event that, following a
Final Determination relating to a Pre-2007 Shared Entity Audit, it is determined
Distribution Taxes are due and payable to a Taxing Authority, notwithstanding
Article III, Section 8.8 and Section 8.9 shall govern and control the payment of
amounts owed hereunder.

Section 5.2 Definition of Fault. For purposes of this Agreement, Distribution
Taxes shall be deemed to result from the fault (“Fault”) of a Party if such
Taxes are directly attributable to, or result from:

(a) any action, or failure or omission to act, by such Party or such Party’s
Affiliates following a Distribution, including, without limitation, a cessation,
transfer to Affiliates or others, disposition of its active trade or business
within the meaning of Section 355(b) of the Code or other businesses, failure to
maintain continuity of business enterprise, an issuance of stock, stock buyback,
or payment of an extraordinary dividend by such Party or such Party’s Affiliates
following such Distribution;

(b) the direct or indirect acquisition of all or a portion of such Party’s stock
and/or its assets (or any transaction or series of related transactions that is
deemed to be such an acquisition for purposes of Section 355(e) of the Code and
the Treasury Regulations promulgated thereunder) by any means whatsoever by any
person including pursuant to an issuance of stock by such Party or its
Affiliates;

(c) any negotiations, understandings, agreements or arrangements by or involving
such Party or its Affiliates with respect to transactions or events (including,
without limitation, stock issuances pursuant to the exercise of stock options or
otherwise, option grants, capital contributions or acquisitions of stock, or a
series of such transactions or events) that cause any of the Distributions or
related transactions to be treated as part of a plan pursuant to which one or
more persons acquire directly or indirectly a Fifty Percent or Greater Interest
in any such Party; or

 

48



--------------------------------------------------------------------------------

(d) any act or failure to act that is described in Section 5.3 hereof of any
such Party (regardless of whether such act or failure to act is covered by a
ruling, Unqualified Tax Opinion or waiver, described below).

Section 5.3 Limits on Proposed Acquisition Transactions and other transactions
for Restricted Period. For the Restricted Period applicable to each of the
Parties, respectively, such Party (a “Requesting Party”) shall not:

(a) enter into any Proposed Acquisition Transaction, approve any Proposed
Acquisition Transaction for any purpose or permit any Proposed Acquisition
Transaction to occur;

(b) merge or consolidate with any other person or liquidate or partially
liquidate;

(c) sell or otherwise transfer in a single transaction or series of transactions
50% or more of the gross or net assets of the active trade or business (for
purposes of Section 355(b) of the Code) or 50% or more of the consolidated gross
or net assets of its businesses (such percentages to be measured based on fair
market values as of the date of the applicable Distribution);

(d) amend its certificate of incorporation (or other organizational documents),
or take any other action, whether through a stockholder vote or otherwise,
affecting the voting rights of the stock of such Party; or

(e) take any other action or actions (including any action or transaction that
would be reasonably likely to be inconsistent with any representations or
covenants made by such Party in the Tax Representation Letter issued by such
Party to Skadden in connection with the issuance by Skadden of its opinion
relating to the Tax consequences of a Distribution or any of the positions set
forth in Section 2.5) which in the aggregate (taking into account other
transactions described in this section) would be reasonably likely to have the
effect of causing or permitting one or more Persons (whether or not acting in
concert) to acquire, directly or indirectly, stock of any of the Parties
representing a Fifty Percent or Greater Interest in such Party or otherwise
jeopardize Tax-Free Status;

provided, however, that such Requesting Party shall be permitted to take such
action or one or more actions set forth in the foregoing clauses (a) through
(e) if, prior to taking each such action(s): (1) such Requesting Party shall
have requested that Cendant obtain a private letter ruling from the Internal
Revenue Service and Cendant shall have received such ruling (or if Cendant is
the Requesting Party, Cendant shall have received a ruling) in form and
substance reasonably satisfactory to a Majority of the Parties that confirms
that such action or actions will not result in Distribution Taxes, taking into
account such actions and any other relevant transactions in the aggregate,
(2) such Requesting Party shall provide each of the other Parties with an
Unqualified Tax Opinion in form and substance reasonably satisfactory to a
Majority of the Parties that confirms that such action or actions will not
result in Distribution Taxes, taking into account such actions and any other
relevant transactions in the aggregate, or (3) such

 

49



--------------------------------------------------------------------------------

Requesting Party shall have received a written statement from each of the other
Parties that provides that such other Party waives the requirement to obtain a
ruling or opinion described in this paragraph. In determining whether such
ruling or opinion is reasonably satisfactory, the Parties may consider, among
other factors, the appropriateness of any underlying assumptions,
representations and covenants made in connection with such ruling or opinion.
The Requesting Party shall bear all costs and expenses of securing any such
ruling or opinion and shall reimburse the other Parties for all reasonable
out-of-pocket costs and expenses that such Parties may incur in good faith in
seeking to obtain or evaluate any such ruling or opinion.

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnification obligations of Cendant. Cendant shall and shall
cause its Subsidiaries to indemnify the Realogy Indemnitees, the Travelport
Indemnitees and the Wyndham Indemnitees and hold them harmless from and against
(without duplication):

(a) all Taxes and other amounts for which Cendant is responsible under this
Agreement; and

(b) all Taxes and reasonable out-of-pocket costs for advisors and other expenses
attributable to a breach of any representation, covenant or obligation of
Cendant under this Agreement.

Section 6.2 Indemnification obligations of Realogy. Realogy shall and shall
cause its Subsidiaries to indemnify the Cendant Indemnitees, the Travelport
Indemnitees and the Wyndham Indemnitees and hold them harmless from and against
(without duplication):

(a) all Taxes and other amounts for which Realogy is responsible under this
Agreement; and

(b) all Taxes and reasonable out-of-pocket costs for advisors and other expenses
attributable to a breach of any representation, covenant or obligation of
Realogy under this Agreement.

Section 6.3 Indemnification obligations of Wyndham. Wyndham shall and shall
cause its Subsidiaries to indemnify the Cendant Indemnitees, the Realogy
Indemnitees and the Travelport Indemnitees and hold them harmless from and
against (without duplication):

(a) all Taxes and other amounts for which Wyndham is responsible under this
Agreement; and

 

50



--------------------------------------------------------------------------------

(b) all Taxes and reasonable out-of-pocket costs for advisors and other expenses
attributable to a breach of any representation, covenant or obligation of
Wyndham under this Agreement.

Section 6.4 Indemnification obligations of Travelport. Travelport shall and
shall cause its Subsidiaries to indemnify the Cendant Indemnitees, the Realogy
Indemnitees and the Wyndham Indemnitees and hold them harmless from and against
(without duplication):

(a) all Taxes and other amounts for which Travelport is responsible under this
Agreement; and

(b) all Taxes and reasonable out-of-pocket costs for advisors and other expenses
attributable to a breach of any representation, covenant or obligation of
Travelport under this Agreement.

Notwithstanding anything to the contrary contained herein, in the event that the
Travelport Sale occurs, this Section 6.4 shall be deemed null and void and be of
no further force or effect.

ARTICLE VII

PAYMENTS

Section 7.1 General.

(a) All payments required to be made by one Party to another Party pursuant to
this Agreement shall be made within the time prescribed for payment in this
Agreement, or if no such time is prescribed, within fifteen (15) Business Days
after delivery in accordance with Section 13.4 of written notice of the amount
due and owing, together with a schedule calculating in reasonable detail such
amounts (and including any relevant Tax Return, statement, bill or invoice
related to Taxes, costs, expenses or other amounts due and owing). To the extent
a cost or expense incurred by a Party is required to be borne by another Party
to this Agreement, such cost or expense shall be paid (or reimbursed) by the
Party required to bear such cost and expense to the Party incurring such cost or
expense. Payments shall be deemed made when received. Any payment that is not
made when due shall bear interest at a rate per annum equal to the Prime Rate
plus 4 percent (4%), or the maximum legal rate, whichever is lower, provided,
however, that, to the extent that the amount due and owing consists of Taxes, no
interest shall accrue pursuant to this Section 7.1 until the later of the time
prescribed for payment pursuant to this Agreement or the time such Taxes are
actually paid by the Indemnified Party.

Section 7.2 Treatment of payments made pursuant to Tax Sharing Agreement.

(a) General. Unless otherwise required by a Final Determination or this
Agreement or permitted under Section 1552 of the Code (or applicable state,
local or foreign Law), for U.S. federal income Tax purposes, any payment made
pursuant to this Agreement by:

 

  (i) a Spinco Party to Cendant shall be treated for all Tax purposes as a
distribution with respect to stock under Section 301 of the Code occurring
immediately before the applicable Distribution;

 

51



--------------------------------------------------------------------------------

  (ii) Cendant to any of the Spinco Parties shall be treated for all Tax
purposes as a tax-free contribution occurring immediately before the applicable
Distribution;

 

  (iii) a Spinco Party to another Spinco Party shall be treated for all Tax
purposes as a distribution to Cendant with respect to stock under Section 301 of
the Code occurring immediately before the applicable Distribution followed by a
tax-free contribution by Cendant to the recipient Spinco Party occurring
immediately prior to the applicable Distribution; and

in each case, none of the Parties shall take any position inconsistent with such
treatment, except to the extent that a Final Determination with respect to a
recipient party causes any such payment to not be so treated. In the event that
a Taxing Authority asserts that a Party’s treatment of a payment pursuant to
this Agreement should be other than as required pursuant to this Agreement
(ignoring any potential inconsistent or adverse Final Determination), such Party
shall use its reasonable best efforts to contest such challenge.

(b) Certain Payments made net of Tax benefits. In calculating amounts payable by
a Party to another Party pursuant to this Agreement, the amount payable shall:

 

  (i) if the Indemnified Party is Cendant, be reduced by any Tax Benefit
Actually Realized by Cendant or any of its Affiliates during a Post-Distribution
Tax Period before such payment is made;

(A) To the extent that any such Tax Benefit Actually Realized by Cendant or its
Affiliates during a Post-Distribution Tax Period shall arise after a payment is
made to Cendant pursuant to this Agreement, then no later than five (5) Business
Days after the filing of a Tax Return reflecting such Tax Benefit Actually
Realized, Cendant shall pay to the Indemnifying Party or Indemnifying Parties,
proportionately in accordance with the amounts paid by each of the Spinco
Parties for the Tax, cost, expense, or other amounts accrued by Cendant that
gave rise to such payment, the amount of any such Tax Benefit Actually Realized;

(B) For the avoidance of doubt, in the event that a deduction or other Tax
attribute does not result in a Tax Benefit Actually Realized by Cendant or its
Affiliates, this Section 7.2(b)(i) shall continue to apply until such deduction
or other Tax attribute results in a Tax Benefit Actually Realized or the
deduction or other applicable Tax attribute expires without being utilized. In
the event that the amount of a Tax Benefit Actually Realized by Cendant or its
Affiliates is subsequently reduced or denied,

 

52



--------------------------------------------------------------------------------

the Indemnified Party shall promptly repay to Cendant the amount subtracted from
or refunded with respect to any payment pursuant to this Section 7.2(b)(i);

 

  (ii) if the Indemnified Party is Realogy, Wyndham or Travelport, as the case
may be, be reduced by any Realizable Tax Benefit available to such Party or its
Affiliates during any Post-Distribution Tax Period.

(c) Gross-up if payments determined to be taxable upon Final Determination. If,
pursuant to a Final Determination, any amount paid by one Party to another Party
pursuant to this Agreement (or treated as paid by one Party to another Party
pursuant to such Final Determination) is treated other than as required under
Section 7.2(a) and results in an increase in gross income of the receiving (or
deemed receiving) Party, then it shall be assumed that the increase in gross
income resulted in an increase in Taxes to the receiving (or deemed receiving
Party) and the paying (or deemed paying) Party shall pay to the receiving (or
deemed receiving) Party an additional amount equal to the net amount of
increased Taxes assumed to be imposed (i) on the receipt of such payment and
(ii) on the receipt of the payment made pursuant to clause (i) of this sentence
and this clause (ii), assuming in each case that the recipient (or deemed
recipient) pays Taxes at the highest combined federal, state and local statutory
rate.

(d) If, pursuant to a Final Determination, a payment made pursuant to this
Agreement is treated in a manner other than as required herein, then:

 

  (i) if such Final Determination also results in Cendant or any of its
Affiliates being entitled to a net deduction or loss as a result of the Taxes,
costs, expense or other amount that gave rise to the payment, then Cendant shall
be required to pay to the Indemnifying Party (or Parties) the amounts of any Tax
Benefits Actually Realized in accordance with the principles of Section 7.2(b);
and

 

  (ii) if such Final Determination also results in any of the Spinco Parties or
their respective Affiliates being entitled to a net deduction or loss as a
result of the Taxes, costs, expense or other amount that gave rise to the
payment, then such Spinco Party shall be required to pay to the Indemnifying
Party (or Parties) the amounts of any Realizable Tax Benefits available to such
Spinco Party or its Affiliates during any Post-Distribution Tax Period.

Section 7.3 Treatment of payments made pursuant to Separation and Distribution
Agreement.

(a) General.

 

  (i)

Unless otherwise required by a Final Determination or this Article VII, for U.S.
federal income Tax purposes, payments made pursuant to the Separation and
Distribution Agreement shall be treated in accordance with the principles set
forth in Section 7.2(a) and none of the Parties shall take any position
inconsistent with such treatment, except to the

 

53



--------------------------------------------------------------------------------

 

extent a Final Determination with respect to the recipient Party causes any such
payment to not be so treated. In the event that a Taxing Authority asserts that
a Party’s treatment of a payment pursuant to the Separation and Distribution
Agreement should be other than as set forth in this Agreement (ignoring any
potential inconsistent or adverse Final Determination), such Party shall use its
reasonable best efforts to contest such challenge.

 

  (ii) Certain Payments made net of Tax benefits. In calculating the amounts
payable by a Party to another Party pursuant to the Separation and Distribution
Agreement, the amount payable shall be reduced by the Tax Benefit Actually
Realized or Realizable Tax Benefit, as applicable, in accordance with, and
subject to, the principles set forth in Section 7.2(b).

 

  (iii) Gross-up if indemnity payments determined to be taxable upon Final
Determination. If, pursuant to a Final Determination, any amount paid by a Party
to another Party pursuant to the Separation and Distribution Agreement (or
treated as paid by one Party to another Party pursuant to such Final
Determination) is treated other than as required under Section 7.3(a) and
results in an increase in gross income of the receiving (or deemed receiving)
Party, then it shall be assumed that the increase in gross income resulted in an
increase in Taxes to the receiving (or deemed receiving) Party and the paying
(or deemed paying ) Party shall pay to the receiving (or deemed receiving)
Party, an additional amount calculated in accordance with the principles set
forth in Section 7.2(c).

 

  (iv) If, pursuant to a Final Determination, a payment pursuant to the
Separation and Distribution Agreement is treated in a manner other than as
required pursuant to this Agreement, then:

(A) if such Final Determination also results in Cendant or any of its Affiliates
being entitled to a deduction or loss as a result of the Taxes, costs, expense
or other amount that gave rise to the payment, then Cendant shall be required to
pay to the paying Party (or Parties) the amounts of any Tax Benefits Actually
Realized in accordance with the principles of Sections 7.2(b) and (d); and

(B) if such Final Determination also results in any of the Spinco Parties or
their respective Affiliates being entitled to a deduction or loss as a result of
the Taxes, costs, expense or other amount that gave rise to the payment, then
such Spinco Party shall be required to pay to the paying Party (or Parties) the
amounts of any Realizable Tax Benefits available to such Party or its Affiliates
during any Post-Distribution Tax Period.

 

54



--------------------------------------------------------------------------------

(b) Treatment of payments for Assumed Cendant Contingent Liabilities pursuant to
the Separation and Distribution Agreement.

 

  (i) Payments made by Realogy and Wyndham. In accordance with Revenue Ruling
95-74, 1995-2, C.B. 36, payments made by Realogy or Wyndham for Assumed Cendant
Contingent Liabilities pursuant to this Agreement that, but for such assumption
by Realogy or Wyndham, as the case may be, would have been deductible by Cendant
under Section 162 of the Code (and applicable provisions of state and local Law)
or capitalized by Cendant under Section 263 of the Code (and applicable
provisions of state and local Law) or otherwise, as the case may be, pursuant to
applicable principles of Tax Law if such amounts had been actually paid by
Cendant shall be treated for all Tax purposes as payments actually made by
Realogy or Wyndham, as applicable, to unrelated third parties that are
deductible to Realogy or Wyndham, as applicable, under Section 162(a) of the
Code (and applicable provisions of state and local Law) or capitalized under
Section 263 of the Code or otherwise, as the case may be. None of the Parties
shall take any position inconsistent with such treatment, except to the extent
that Realogy or Wyndham, as the case may be, is required to treat such payment
differently as a result of a Final Determination. In the event a Taxing
authority asserts that a Party’s treatment of a payment in respect of Assumed
Cendant Contingent Liabilities pursuant to this Agreement should be other than
as required pursuant to this Section 7.3(b), such Party shall use its reasonable
best efforts to contest such challenge.

 

  (ii) Payments made by Travelport. Payments made by Travelport pursuant to the
Separation and Distribution Agreement for Assumed Cendant Contingent Liabilities
shall be treated for all Tax purposes as distributions in respect of stock
pursuant to Section 301 of the Code occurring immediately before the Travelport
Distribution (and, in appropriate circumstances, followed by tax-free capital
contributions), and none of the Parties shall take any position inconsistent
with such treatment, except to the extent that a Final Determination with
respect to the recipient party causes any such payment to not be so treated.

(c) Treatment of payments pursuant to Separation and Distribution Agreement for
costs and expenses relating to Assumed Cendant Contingent Liabilities or
otherwise pursuant to the Separation and Distribution Agreement and for
Specified Shared Expenses. Payments made by a Party for costs and expenses
relating to Assumed Cendant Contingent Liabilities or otherwise pursuant to the
Separation and Distribution Agreement and for Specified Shared Expenses shall be
treated as amounts deductible by such Party pursuant to Section 162 of the Code,
and none of the Parties shall take any position inconsistent with such
treatment, except to the extent that there is a Final Determination with respect
to the paying Party that such payment is not deductible.

 

55



--------------------------------------------------------------------------------

(d) Treatment of payments made upon the exercise of Options and for RSUs. A
payment of cash or transfer of stock by a Party upon the exercise of Cendant
Options, Realogy Options, Wyndham Options or Travelport Options or the vesting
of Cendant RSUs, Realogy RSUs, Wyndham RSUs or Travelport RSUs, as applicable,
shall be treated for all Tax purposes consistent with the principles of Revenue
Ruling 2002-1, C.B. 268 and this Section 7.3(d), and none of the Parties shall
take any position inconsistent with such treatment, except to the extent that
there is a Final Determination that the Party (or its Subsidiary) of whom such
Option Holder or RSU Holder is considered an employee for purposes of the
Separation and Distribution Agreement is not entitled to a deduction under
Section 162 of the Code with respect to such payment or transfer. In accordance
with the foregoing, (i) a payment made by any Party to an Option Holder or RSU
Holder who is a Cendant Employee, Realogy Employee, Wyndham Employee or a
Travelport Employee shall be deducted by the Party (or its Subsidiary) of whom
such Option Holder or RSU Holder is considered an employee for purposes of the
Separation and Distribution Agreement under Section 162 of the Code (and
corresponding provisions of state and local Law) and (ii) the Parties shall
treat such exercise and vesting and corresponding payments as not resulting in
gain or loss to any of the Parties or their respective Affiliates.

ARTICLE VIII

AUDITS

Section 8.1 Notice. Within 15 Business Days after a Party receives a written
notice or other information from a Taxing Authority of the existence of an Audit
that may require indemnification pursuant to this Agreement, the receiving Party
shall notify the other Parties of such receipt and, thereafter, shall promptly
forward to the other Parties copies of all notices and material communications
with any Taxing Authority relating to such Audit. The failure of one Party to
notify the other Parties of an Audit shall not relieve such other Party of any
liability and/or obligation which it may have under this Agreement, except to
the extent that the Indemnifying Party’s rights under this Agreement are
materially prejudiced by such failure.

Section 8.2 Pre-2007 Shared Entity Audits.

(a) Administration. Subject to Section 8.2(b) and Section 8.2(c), Cendant shall
administer all Pre-2007 Shared Entity Audits.

(b) Settlement of Pre-2007 Shared Entity Audits. Subject to Section 8.2(d) and
Section 8.2(e):

 

  (i)

Cendant shall settle any Pre-2007 Shared Entity Audit upon the request and in
the manner directed by a majority of Realogy, Wyndham and Travelport, provided,
however, that if the Travelport Sale occurs, Cendant shall settle any Pre-2007
Shared Entity Audit

 

56



--------------------------------------------------------------------------------

 

upon the request and in the manner directed by Realogy in its sole discretion;
and

 

  (ii) in the event of any disagreement with respect to any matter relating to
any decisions to be made in connection with the conduct, or administration by
Cendant, of any Pre-2007 Shared Entity Audit, such matter shall be resolved in
the manner directed by a majority of Realogy, Wyndham and Travelport, provided,
however, that if the Travelport Sale occurs, such matter shall be resolved in
the manner directed by Realogy in its sole discretion.

(c) Participating rights of Spinco Parties with respect to Pre-2007 Shared
Entity Audits. Each of the Parties shall be permitted to fully participate in
all Pre-2007 Shared Entity Audits, including as set forth in this
Section 8.2(c).

 

  (i) Cendant (in the case of an Audit relating to Pre-2007 Cendant Shared
Entity Tax Returns) or Wyndham (in the case of an Audit relating to Pre-2007
Wyndham Shared Entity Tax Returns) shall notify each of the other Parties in
writing within 15 Business Days of the commencement of any such Pre-2007 Shared
Entity Audit, or at such earlier time that would allow the Parties to timely
respond to the commencement of such Pre-2007 Shared Entity Audit.

 

  (ii) Promptly after such notification, Cendant shall arrange for a meeting or
conference call that includes all of the Spinco Parties to plan for the
management of such Pre-2007 Shared Entity Audit. The Parties shall in good faith
cooperate with each other in connection with such Audit and provide such
information to each other as may be necessary or useful with respect to such
Audit in a timely manner (including with respect to any Party, providing an
initial draft of an answer to an IRS Form 4564 (information document request) or
similar document or providing a copy of any request from a Taxing Authority
relating or attributable to such Party’s direct or indirect historic
operations).

 

  (iii) Cendant (with cooperation from Wyndham in the case of an Audit relating
to Pre-2007 Wyndham Shared Entity Tax Returns) shall (A) promptly forward to
each of the other Parties copies of any correspondence or notices received from
any Taxing Authority or judicial authority with respect to Pre-2007 Shared
Entity Audits, and (B) provide each of the other Parties with draft copies of
any correspondence or filings to be submitted to any Taxing Authority or
judicial authority with respect to such Audit for such Party’s review and
comment reasonably in advance of the date that such correspondence or filings
are to be submitted to the Taxing Authority or judicial authority.

 

57



--------------------------------------------------------------------------------

  (iv) Cendant (with cooperation from Wyndham in the case of an Audit relating
to Pre-2007 Wyndham Shared Entity Tax Returns) shall provide each of the other
Parties with written notice reasonably in advance of, and each of the other
Parties shall have the right to attend (or participate in), any meetings (or
material conference calls of which Cendant has reasonable advance notice) with
Taxing Authorities or before any judicial authorities in connection with all
Pre-2007 Shared Entity Audits, and Cendant (or Wyndham, as the case may be)
shall execute any documents required by the Taxing Authority to allow for the
other Parties to attend (or participate in) such meetings (or conference calls).
The Parties shall consult in good faith to determine the submission and content
of documentation, protests, memoranda of fact and Law and briefs, the conduct of
oral arguments and presentations, the selection of witnesses and the negotiation
of stipulations of fact in connection with such Pre-2007 Shared Entity Audits.

(d) Notwithstanding anything to the contrary contained in Section 8.2(a),
Section 8.2(b) or Section 8.2(c):

 

  (i) in the event of a Pre-2007 Cendant Shared Entity Audit for Income Taxes
that results in a Pre-2007 Correlative Adjustment related or attributable to the
business or operations of the CCRG Entities, then (A) Cendant shall be entitled
to control such Pre-2007 Cendant Shared Entity Audit solely to the extent of the
issues that are the subject of such Pre-2007 Correlative Adjustment, (B) each of
the other Parties shall be entitled to participate (in accordance with the
principles set forth in Section 8.2(c)) in such Audit to the extent related to
such issues, (C) Cendant and the other Parties shall use their reasonable best
efforts to sever the issues that are the subject of such Pre-2007 Correlative
Adjustment from all other issues arising in such Audit and (D) Cendant shall be
entitled to resolve, settle or agree to any deficiency, claim or adjustment
proposed, asserted or assessed in connection with or as a result of, such
issues.

 

  (ii)

in the event of a Pre-2007 Cendant Shared Entity Audit for Income Taxes that
results in a Pre-2007 Correlative Adjustment related or attributable to the
business or operations of any of Realogy or its Subsidiaries, then (A) Realogy
shall be entitled to control such Pre-2007 Cendant Shared Entity Audit solely to
the extent of the issues that are the subject of such Pre-2007 Correlative
Adjustment, (B) each of the other Parties shall be entitled to participate (in
accordance with the principles set forth in Section 8.2(c)) in such Audit to the
extent related to such issues, (C) Cendant and the other Parties shall use their
reasonable best efforts to sever the issues that are the subject of such
Pre-2007 Correlative Adjustment from all other issues arising in such Audit and
(D) Realogy shall be entitled to resolve, settle or agree to

 

58



--------------------------------------------------------------------------------

 

any deficiency, claim or adjustment proposed, asserted or assessed in connection
with or as a result of, such issues;

 

  (iii) in the event of a Pre-2007 Shared Entity Audit for Income Taxes that
results in a Pre-2007 Correlative Adjustment related or attributable to the
business or operations of any of Wyndham or its Subsidiaries, then (A) Wyndham
shall be entitled to control such Pre-2007 Shared Entity Audit solely to the
extent of the issues that are the subject of such Pre-2007 Correlative
Adjustment, (B) each of the other Parties shall be entitled to participate (in
accordance with the principles set forth in Section 8.2(c)) in such Audit to the
extent related to such issues, (C) Cendant and the other Parties shall use their
reasonable best efforts to sever the issues that are the subject of such
Pre-2007 Correlative Adjustment from all other issues arising in such Audit and
(D) Wyndham shall be entitled to resolve, settle or agree to any deficiency,
claim or adjustment proposed, asserted or assessed in connection with or as a
result of, such issues; and

 

  (iv) in the event of a Pre-2007 Cendant Shared Entity Audit for Income Taxes
that results in a Pre-2007 Correlative Adjustment related or attributable to the
business or operations of any of Travelport or its Subsidiaries, then
(A) Travelport shall be entitled to control such Pre-2007 Cendant Shared Entity
Audit solely to the extent of the issues that are the subject of such Pre-2007
Correlative Adjustment, (B) each of the other Parties shall be entitled to
participate (in accordance with the principles set forth in Section 8.2(c)) to
the extent related to such issues, (C) Cendant and the other Parties shall use
their reasonable best efforts to sever the issues that are the subject of such
Pre-2007 Correlative Adjustment from all other issues arising in such Audit and
(D) Travelport shall be entitled to resolve, settle or agree to any deficiency,
claim or adjustment proposed, asserted or assessed in connection with or as a
result of, such issues.

(e) Settlements of Pre-2007 Shared Entity Audits that cause Non-Monetary
Impairment. Notwithstanding anything to the contrary set forth in this
Agreement:

 

  (i) with respect to a Pre-2007 Cendant Shared Entity Audit, if the effect of a
settlement of any such Audit is or includes a Non-Monetary Impairment to any of
Cendant or its Affiliates, then such settlement may not be agreed to or entered
into without the consent of Cendant in its sole discretion; and

 

  (ii) with respect to a Pre-2007 Wyndham Shared Entity Audit, if the effect of
a settlement of any such Audit is or includes a Non-Monetary Impairment to any
of Wyndham or its Affiliates, then such settlement may not be agreed to or
entered into without the consent of Wyndham in its sole discretion.

 

59



--------------------------------------------------------------------------------

(f) Sharing of costs and expenses related to Pre-2007 Shared Entity Audits. All
costs and expenses (including all costs and expenses relating to calculating
Taxes and other amounts payable hereunder) incurred by Cendant relating to all
Pre-2007 Shared Entity Audits shall be borne:

 

  (i) by Realogy, in any amount equal to the Realogy Sharing Percentage of all
such costs and expenses;

 

  (ii) by Wyndham, in any amount equal to the Wyndham Sharing Percentage of all
such costs and expenses; and

 

  (iii) by Travelport, in any amount equal to the Travelport Sharing Percentage
of all such costs and expenses.

For purposes of this Section 8.2(f), costs and expenses shall include internal
costs and expenses of Cendant (at the rates set forth in Schedule D) relating to
time that Cendant employees have devoted to such Pre-2007 Shared Entity Audits.

(g) Treatment of costs and expenses related to Pre-2007 Shared Entity Audits.
Payments borne by Realogy, Wyndham and Travelport, respectively, for costs and
expenses relating to Pre-2007 Shared Entity Audits shall be treated as amounts
deductible by the paying Party pursuant to Section 162 of the Code, and none of
the Parties shall take any position inconsistent with such treatment, except to
the extent that a Final Determination with respect to paying Party causes any
such payment to not be so treated.

(h) Advance Payment of Taxes.

 

  (i) General. Notwithstanding anything to the contrary in this Agreement, if,
in connection with a Pre-2007 Shared Entity Audit, a majority of Realogy,
Wyndham and Travelport decide (or, in the event the Travelport Sale has
occurred, Realogy in its sole discretion decides) to contest an issue (or
issues) arising in such Audit in a court or other venue whose rules or
regulations require disputed Taxes to be paid in advance, then, as promptly as
practicable in order to allow such issue (or issues) to be litigated in such
court:

(A) Cendant shall be required to pay the CCRG Tax Audit Sharing Percentage of
all such Taxes to the applicable Taxing Authority;

(B) Realogy shall be required to pay the Realogy Tax Audit Sharing Percentage of
all such Taxes to the applicable Taxing Authority;

(C) Wyndham shall be required to pay the Wyndham Tax Audit Sharing Percentage of
all such Taxes to the applicable Taxing Authority; and

 

60



--------------------------------------------------------------------------------

(D) Travelport shall pay be required to the Travelport Tax Audit Sharing
Percentage of all such Taxes to the applicable Taxing Authority.

 

  (ii) Refunds related to amounts paid pursuant to Section 8.2(h)(i).
Notwithstanding anything to the contrary contained in Article IV, Refunds
related to Taxes paid by the parties pursuant to Section 8.2(h)(i) shall be paid
proportionately to the Parties in the same manner as amounts paid by the Parties
pursuant to such Section 8.2(h)(i).

Section 8.3 Pre-2007 Separate Company Shared Tax Audits.

(a) Pre-2007 Realogy Separate Company Shared Tax Audits. Realogy shall control
all Pre-2007 Realogy Separate Company Shared Tax Audits. Each of Wyndham and
Travelport shall be entitled to participate (in accordance with the principles
set forth in Section 8.2(c)) in any such Audit solely to the extent it relates
to Pre-2007 Realogy Separate Company Shared Taxes, and Realogy shall use its
reasonable best efforts to sever all issues relating to Pre-2007 Realogy
Separate Company Shared Taxes from all other issues arising in such Audit.
Realogy shall not settle any issue relating to Pre-2007 Realogy Separate Company
Shared Taxes without the consent of Wyndham and Travelport (or, in the event the
Travelport Sale has occurred, the consent of Wyndham), which consent shall not
be unreasonably withheld or delayed.

(b) Pre-2007 Wyndham Separate Company Shared Tax Audits. Wyndham shall control
all Pre-2007 Wyndham Separate Company Shared Tax Audits. Each of Realogy and
Travelport shall be entitled to participate (in accordance with the principles
set forth in Section 8.2(c)) in any such Audit solely to the extent it relates
to Pre-2007 Wyndham Separate Company Shared Taxes, and Wyndham shall use its
reasonable best efforts to sever all issues relating to Pre-2007 Wyndham
Separate Company Shared Taxes from all other issues arising in such Audit.
Wyndham shall not settle any issue relating to Pre-2007 Wyndham Separate Company
Shared Taxes without the consent of Realogy and Travelport (or in the case the
Travelport Sale has occurred, the consent of Realogy), which consent shall not
be unreasonably withheld or delayed.

(c) Pre-2007 Travelport Separate Company Shared Tax Audits. Travelport shall
control all Pre-2007 Travelport Separate Company Shared Tax Audits. Each of
Realogy and Wyndham shall be entitled to participate (in accordance with the
principles set forth in Section 8.2(c)) in any such Audit solely to the extent
it relates to Pre-2007 Travelport Separate Company Shared Taxes, and Travelport
shall use its reasonable best efforts to sever all issues relating to Pre-2007
Travelport Separate Company Shared Taxes from all other issues arising in such
Audit. Travelport shall not settle any issue relating to Pre-2007 Travelport
Separate Company Shared Taxes without the consent of Realogy and Wyndham, which
consent shall not be unreasonably withheld or delayed.

 

61



--------------------------------------------------------------------------------

(d) Costs and expenses related to contesting Pre-2007 Separate Company Shared
Taxes. All costs and expenses relating to contesting Pre-2007 Separate Company
Shared Taxes that are incurred by the Party controlling such applicable Audit
shall be borne:

 

  (i) by Realogy, in any amount equal to the Realogy Sharing Percentage of all
such costs and expenses;

 

  (ii) by Wyndham, in any amount equal to the Wyndham Sharing Percentage of all
such costs and expenses; and

 

  (iii) by Travelport, in any amount equal to the Travelport Sharing Percentage
of all such costs and expenses.

For purposes of this Section 8.3(d), costs and expenses shall include internal
costs and expenses of the Party controlling such applicable Audit (at the rates
set forth in Schedule D) relating to time that such Party’s employees have
devoted to such Pre-2007 Shared Entity Audits.

(e) Treatment of payments for costs and expenses related to Pre-2007 Separate
Company Shared Tax Audits. Payments made by Realogy, Wyndham and Travelport,
respectively, for costs and expenses relating to contesting Pre-2007 Separate
Company Shared Taxes shall be treated as amounts deductible by the Party paying
such expense pursuant to Section 162 of the Code, and none of the Parties shall
take any position inconsistent with such treatment, except to the extent that a
Final Determination with respect to paying Party causes any such payment to not
be so treated.

Section 8.4 Audits exclusively controlled by Cendant. Except to the extent set
forth in Section 8.3, Cendant shall have the exclusive right and sole discretion
to control and contest, at Cendant’s own cost and expense and, in Cendant’s sole
discretion, to resolve, settle or agree to any deficiency, claim or adjustment
proposed, asserted or assessed in connection with or as a result of, any Audit
relating to:

(a) all Post-2006 Cendant Shared Entity Tax Returns; and

(b) all CCRG Entity Tax Returns.

Section 8.5 Audits exclusively controlled by Realogy. Except to the extent set
forth in Section 8.3, Realogy shall have the exclusive right and sole discretion
to control and contest, at Realogy’s own cost and expense and, in Realogy’s sole
discretion, to resolve, settle or agree to any deficiency, claim or adjustment
proposed, asserted or assessed in connection with or as a result of, any Audit
relating to all Realogy Tax Returns.

 

62



--------------------------------------------------------------------------------

Section 8.6 Audits exclusively controlled by Wyndham. Except to the extent set
forth in Section 8.3, Wyndham shall have the exclusive right and sole discretion
to control and contest, at Wyndham’s own cost and expense and, in Wyndham’s sole
discretion, to resolve, settle or agree to any deficiency, claim or adjustment
proposed, asserted or assessed in connection with or as a result of, any Audit
relating to:

(a) all Post-2006 Wyndham Shared Entity Tax Returns; and

(b) all Wyndham Tax Returns.

Section 8.7 Audits exclusively controlled by Travelport.

(a) Except to the extent set forth in Section 8.3, Travelport shall have the
exclusive right and sole discretion to control and contest, at Travelport’s own
cost and expense and, in Travelport’s sole discretion, to resolve, settle or
agree to any deficiency, claim or adjustment proposed, asserted or assessed in
connection with or as a result of, any Audit relating to all Travelport Tax
Returns.

Section 8.8 Payment of Pre-2007 Shared Entity Audit Tax Amounts.

(a) In connection with any Final Determination with respect to a Pre-2007 Shared
Entity Audit that results in an additional amount of Tax required to be paid to
a Taxing Authority (a “Pre-2007 Shared Entity Audit Tax Amount”), then, subject
to Section 8.10 (relating to the Caps and Incremental Costs):

 

  (i) Cendant shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority an amount equal to the product of:

 

  (A) the Pre-2007 Shared Entity Audit Tax Amount; and

 

  (B) the CCRG Audit Sharing Percentage;

 

  (ii) Realogy shall be liable for and shall pay or cause to be paid to Cendant
or Wyndham (as the case may be) an amount equal to the product of:

 

  (A) the Pre-2007 Shared Entity Audit Tax Amount; and

 

  (B) the Realogy Audit Sharing Percentage;

 

  (iii) Wyndham shall be liable for and shall pay or cause to be paid to the
Applicable Taxing Authority or Cendant (as the case may be) an amount equal to
the product of:

 

  (A) the Pre-2007 Shared Entity Audit Tax Amount; and

 

  (B) the Wyndham Audit Sharing Percentage; and

 

63



--------------------------------------------------------------------------------

  (iv) Travelport shall be liable for and shall pay or cause to be paid to
Cendant or Wyndham (as the case may be) an amount equal to the product of:

 

  (A) the Pre-2007 Shared Entity Audit Tax Amount; and

 

  (B) the Travelport Audit Sharing Percentage.

(b) In connection with any Pre-2007 Shared Entity Audit that results in a
Pre-2007 Shared Entity Audit Tax Amount, then Cendant or Wyndham, as the case
may be, shall, within 20 Business Days following a final resolution of such
Audit, submit in writing to the Parties a preliminary determination (calculated
in reasonable detail) of the portion of such Pre-2007 Shared Entity Audit Tax
Amount that each Party is liable for pursuant to Section 8.8(a). Each of the
Parties shall have access to all data and information necessary to calculate
such amounts and the Parties shall cooperate fully in the determination of such
amounts. Within 20 Business Days following the receipt by a Party of the
information described in this Section 8.8(b), such Party shall have the right to
object by written notice to the other Parties; such written notice shall contain
such disputed item or items and the basis for its objection. If no Party objects
by proper written notice to the other Parties within the time period described
in this Section 8.8(a), the calculation of the amounts due and owing from each
Party shall be deemed to have been accepted and agreed upon, and final and
conclusive, for purposes of this Section 8.8(a). If any Party objects by proper
written notice to the other Parties within such time period, the Parties shall
act in good faith to resolve any such dispute as promptly as practicable. Any
dispute shall be resolved in accordance with Article XII. Amounts payable
pursuant to this Section 8.8 shall be paid no later than five (5) Business Days
following a final resolution of the portion of the Pre-2007 Shared Entity Audit
Tax Amount that each party is liable for pursuant to this Section 8.8. No later
than three (3) Business Days after Cendant and Wyndham, respectively, receives
an amount from another Party pursuant to this Section 8.8, such Party shall pay
or cause to be paid to the Applicable Taxing Authority amounts equal to the
amounts such Party actually receives from the other Parties pursuant to this
Section 8.8.

Section 8.9 Certain Tax Benefit Payments in connection with Section 8.9 Final
Determinations.

(a) In connection with any Final Determination that occurs after the date hereof
in respect of a Pre-2007 Shared Entity Audit (x) other than a Final
Determination in respect of any federal Income Tax audit of the affiliated group
of which Cendant was the common parent for all taxable years through
December 31, 2002 (the “Ongoing Federal Income Tax Audits”) or (y) a Final
Determination as to the correlative state Income Tax consequences that follow
from any Final Determination with respect to such Ongoing Federal Income Tax
Audits (the “Ongoing State Income Tax Audits”) (such Final Determination, after
elimination of the Final Determinations described in clauses (x) and (y), a
“Section 8.9 Final Determination”), which Section 8.9 Final Determination
results in the utilization of a net operating loss carryover or Credit Carryover
as a result of an increase of items of taxable income or gain of (or the
disallowance of items of deduction, loss or credit with respect to) a Shared
Entity relating to a

 

64



--------------------------------------------------------------------------------

Pre-2007 Shared Entity Tax Return, then, with respect to each Applicable Tax
Benefit Party, subject to Section 8.10 (relating to the establishment of Caps
and Incremental Costs):

 

  (i) Cendant shall pay to such Applicable Tax Benefit Party an amount equal to
the product of:

 

  (A) Hypothetical Tax Benefit Amount; and

 

  (B) the CCRG Audit Sharing Percentage;

 

  (ii) Realogy shall pay to such Applicable Tax Benefit Party an amount equal to
the product of:

 

  (A) Hypothetical Tax Benefit Amount; and

 

  (B) the Realogy Audit Sharing Percentage;

 

  (iii) Wyndham shall pay to such Applicable Tax Benefit Party an amount equal
to the product of:

 

  (A) Hypothetical Tax Benefit Amount; and

 

  (B) the Wyndham Audit Sharing Percentage; and

 

  (iv) Travelport shall pay to the Applicable Tax Benefit Party an amount equal
to the product of:

 

  (A) Hypothetical Tax Benefit Amount; and

 

  (B) the Travelport Audit Sharing Percentage.

(b) In connection with any Section 8.9 Final Determination for a Pre-2007 Shared
Entity Audit that results in the utilization of a net operating loss carryover
or Credit Carryover, then the Applicable Tax Benefit Party shall, within 20
Business Days following such Section 8.9 Final Determination, submit in writing
to the Parties that would be responsible for amounts payable pursuant to this
Section 8.9, a preliminary determination (calculated in reasonable detail) of
the portion of the Hypothetical Tax Benefit Amount that is payable by each of
the Parties to such Applicable Tax Benefit Party pursuant to Section 8.9(a). Any
calculation of such Hypothetical Tax Benefit Amount shall be based on and
consistent with the allocation of Tax attributes pursuant to Section 10.1,
taking into account all prior Audit adjustments. Each of the Parties shall have
access to all data and information necessary to calculate any such Hypothetical
Tax Benefit Amount (and the portion of such Hypothetical Tax Benefit Amount
required to be paid by each of the Parties) and the Parties shall cooperate
fully in the determination of such amounts. Within 20 Business Days following
the receipt by a Party of the information described in this Section 8.9(b)
relating to the calculation of the Hypothetical Tax Benefit Amount (and the
portion of such Hypothetical Tax Benefit Amount required to be paid by each of
the Parties), each of the Parties shall have the right to object by written
notice to the other Parties; such written notice shall contain such disputed
item or items and the basis for its

 

65



--------------------------------------------------------------------------------

objection. If no Party objects by proper written notice to the other Parties
within the time period described in this Section 8.9(a), the calculation of the
Hypothetical Tax Benefit Amount (and the portion of such Hypothetical Tax
Benefit Amount required to be paid by each of the Parties) shall be deemed to
have been accepted and agreed upon, and final and conclusive, for purposes of
this Section 8.9(a). If any Party objects by proper written notice to the other
Parties within such time period, the other Parties shall act in good faith to
resolve any such dispute as promptly as practicable. Any dispute shall be
resolved in accordance with Article XII. Amounts payable pursuant to this
Section 8.9 shall be paid no later than five (5) Business Days following a final
resolution of the portion of the Hypothetical Tax Benefit Amount that each Party
is liable for pursuant to this Section 8.9. Notwithstanding anything to the
contrary contained in this Section 8.9, no payment required to be made by a
Party to another Party pursuant to this Section 8.9 shall be required to be paid
prior to November 30, 2007.

(c) Notwithstanding Section 8.9(a), if there is a Final Determination with
respect to an Ongoing Federal Income Tax Audit or an Ongoing State Income Tax
Audit, and as a result of such Final Determination, Cendant is required to
recognize an expense as determined under Generally Accepted Accounting
Principles, which expense is the result of the Final Determination being greater
than the amount of the liability established on Cendant’s balance sheet at the
end of the third quarter of 2006 in respect of the item or items covered by the
relevant Final Determination, then each of Realogy, Travelport and Wyndham shall
reimburse Cendant for such excess in an amount equal to the Realogy Sharing
Percentage, the Travelport Sharing Percentage, and the Wyndham Sharing
Percentage, respectively.

Section 8.10 Caps and Incremental Costs. Notwithstanding anything to the
contrary in this Agreement, if the Travelport Sale does not occur:

(a) for purposes of determining Realogy’s liability for additional Taxes imposed
on a Shared Entity or for Hypothetical Tax Benefit Amounts required to be paid
to an Applicable Tax Benefit Party, in each case, as a result of a Pre-2007
Shared Entity Audit or for additional Taxes imposed on a Company as a result of
a Pre-2007 Separate Company Shared Taxes, respectively, the principles of
Section 7.2(h) of the Separation and Distribution Agreement (relating to the
establishment of a Cap, the payment of Incremental Costs, and the forfeiture of
a right to vote to resolve any issue that is the subject of the Cap chosen by a
Settling Party (all as defined in the Separation and Distribution Agreement)
shall apply to limit Realogy’s liability for the amounts required to be paid by
Realogy pursuant to Section 8.8 and Section 8.9 hereof; and

(b) In addition to the obligations of Wyndham and Travelport pursuant to
Section 8.8 and Section 8.9, Wyndham shall be liable for and shall pay or cause
to paid sixty percent (60%), and Travelport shall be liable for and shall pay or
cause to paid forty percent (40%), of:

 

  (i)

the excess of (A) the amount of Taxes Realogy would have been liable for
pursuant to Section 8.8 without regard to this Section 8.10 over (B) the amount
Realogy of Taxes would have been liable for pursuant to

 

66



--------------------------------------------------------------------------------

 

Section 8.8, assuming that the relevant Audit was settled in accordance with the
applicable settlement proposal voted on by Realogy; and

 

  (ii) the excess of (A) the amount of the Hypothetical Tax Benefit Amount
Realogy would have been liable for pursuant to Section 8.9 without regard to
this Section 8.10 over (B) the amount Realogy would have been liable for
pursuant to Section 8.9, assuming that the relevant Audit was settled in
accordance with the applicable settlement proposal voted on by Realogy.

Section 8.11 Pre-2007 Cendant Shared Entity Audits resulting in certain Pre-2007
Correlative Adjustments.

(a) General. In the event of a Pre-2007 Cendant Shared Entity Audit for Income
Taxes that results in a Pre-2007 Correlative Adjustment related or attributable
to business or operations of a Cendant Shared Entity (but not, for the avoidance
of doubt, the CCRG Entities, Realogy or its Subsidiaries, Wyndham or its
Subsidiaries or Travelport or its Subsidiaries) and an increase in a related
correlative deduction, loss or credit (or reduction in income or gain) for a
Post-Distribution Tax Period for such Cendant Shared Entity resulting in a Tax
Benefit Actually Realized for such Post-Distribution Tax Period, then Cendant
shall pay to:

 

  (i) Realogy, the Realogy Audit Sharing Percentage (for such Pre-2007 Cendant
Shared Entity Audit) of any such related correlative Tax Benefit Actually
Realized by Cendant or any of its Affiliates in a Post-Distribution Tax Period;

 

  (ii) Wyndham, the Wyndham Audit Sharing Percentage (for such Pre-2007 Cendant
Shared Entity Audit) of any such related correlative Tax Benefit Actually
Realized by Cendant or its Affiliates in a Post-Distribution Tax Period; and

 

  (iii) Travelport, the Travelport Audit Sharing Percentage (for such Pre-2007
Cendant Shared Entity Audit) of any such related correlative Tax Benefit
Actually Realized by Cendant or its Affiliates in a Post-Distribution Tax
Period.

(b) Timing of Payments. No later than five (5) Business Days after the filing of
a Tax Return reflecting the Tax Benefit Actually Realized, Cendant shall pay to
each of the applicable Spinco Parties the amount required to be paid by Cendant
to such Party pursuant to Section 8.11(a).

 

67



--------------------------------------------------------------------------------

Section 8.12 Certain Tax Attributes for Post-Distribution Periods. In connection
with a Final Determination with respect to a Pre-2007 Cendant Shared Entity Tax
Return that results in the elimination (in whole or in part) of a basis step up
in the assets described in Schedule C:

(a) Realogy shall indemnify Wyndham for an amount equal to the product of:

 

  (i) the Realogy Sharing Percentage; and

 

  (ii) thirty-eight percent (38%) of the amount of Wyndham’s deferred Tax asset
set forth on Schedule C (reduced to take into account all amortization or
depreciation accrued through the Wyndham Distribution Date) that was eliminated
as a result of such Final Determination;

(b) Wyndham shall indemnify Realogy for an amount equal to the product of:

 

  (i) the Wyndham Sharing Percentage; and

 

  (ii) thirty-eight percent (38%) of the amount of Realogy’s deferred Tax asset
set forth on Schedule C (reduced to take into account all amortization or
depreciation accrued through the Realogy Distribution Date) that was eliminated
as a result of such Final Determination;

(c) Travelport shall indemnify:

 

  (i) Realogy for an amount equal to the product of:

(A) the Travelport Sharing Percentage; and

(B) thirty-eight percent (38%) of the amount of Realogy’s deferred Tax asset set
forth on Schedule C (reduced to take into account all amortization or
depreciation accrued through the Realogy Distribution Date) that was eliminated
as a result of such Final Determination;

 

  (ii) Wyndham for an amount equal to the product of:

(A) the Travelport Sharing Percentage; and

(B) thirty-eight percent (38%) of the amount of Wyndham’s deferred Tax asset set
forth on Schedule C (reduced to take into account all amortization or
depreciation accrued through the Wyndham Distribution Date) that was eliminated
as a result of such Final Determination.

Section 8.13 Indemnity by Spinco Parties if settlement results in certain
adverse consequences to Cendant. Notwithstanding anything to the contrary
contained in this Agreement, to the extent that Cendant notifies the other
Parties that it reasonably expects that a settlement of a Pre-2007 Shared Entity
Audit will more likely than not result in an increase in income and/or gain to,
or, decrease in loss, deduction or credit, for one or more Post-Distribution Tax
Periods to

 

68



--------------------------------------------------------------------------------

Cendant or any of its Affiliates (a “Post-Distribution Tax Detriment”) for which
Cendant is not otherwise indemnified pursuant to this Agreement:

(a) Realogy shall pay to Cendant an amount equal to the Realogy Audit Sharing
Percentage (with respect to such Pre-2007 Shared Entity Audit) of all such
Post-Distribution Tax Detriments, without applying a discount for the time value
of money or for lack of certainty of realization and assuming an effective Tax
rate of thirty-eight percent (38%);

(b) Wyndham shall pay to Cendant an amount equal to the Wyndham Audit Sharing
Percentage (with respect to such Pre-2007 Shared Entity Audit)of all such
Post-Distribution Tax Detriments, without applying a discount for the time value
of money or for lack of certainty of realization and assuming an effective Tax
rate of thirty-eight percent (38%); and

(c) Travelport shall pay to Cendant an amount equal to the Travelport Audit
Sharing Percentage (with respect to such Pre-2007 Shared Entity Audit)of all
such Post-Distribution Tax Detriments, without applying a discount for the time
value of money or for lack of certainty of realization and assuming an effective
Tax rate of thirty-eight percent (38%).

ARTICLE IX

COOPERATION AND EXCHANGE OF INFORMATION

Section 9.1 Cooperation and Exchange of Information.

(a) The Parties shall each cooperate fully (and each shall cause its respective
Affiliates to cooperate fully) with all reasonable requests from another Party
hereto, or from an agent, representative or advisor to such Party, in connection
with the preparation and filing of Tax Returns, claims for Refund, Audits,
determinations by Cendant with respect to the allocation of Tax attributes and
the calculation of Taxes (including pursuant to Section 8.8) or other amounts
(including pursuant to Section 8.9) required to be paid hereunder, in each case,
related or attributable to or arising in connection with Taxes or Tax attributes
of any of the Parties or their respective Subsidiaries covered by this
Agreement. Such cooperation shall include, without limitation, at each Party’s
own cost:

(b) the retention until the expiration of the applicable statute of limitations,
and the provision upon request, of Tax Returns of the Parties and their
respective Subsidiaries, books, records (including information regarding
ownership and Tax basis of property), documentation and other information
relating to such Tax Returns, including accompanying schedules, related work
papers, and documents relating to rulings or other determinations by Taxing
Authorities;

(c) the execution of any document that may be necessary or reasonably helpful in
connection with any Audit of any of the Parties or their respective
Subsidiaries, or the filing of a Tax Return or Refund claim of the Parties or
any of their respective Subsidiaries;

 

69



--------------------------------------------------------------------------------

(d) the use of the Party’s reasonable best efforts to obtain any documentation
that may be necessary or reasonably helpful in connection with any of the
foregoing;

(e) the use of the Party’s reasonable best efforts to obtain any Tax Returns
(including accompanying schedules, related work papers, and documents),
documents, books, records or other information that may be necessary or helpful
in connection with any Tax Returns or any of the Parties or their Affiliates.

Each Party shall make its employees and facilities available on a reasonable and
mutually convenient basis in connection with the foregoing matters.

Section 9.2 Retention of Records. Subject to Section 9.1, if any of the Parties
or their respective Subsidiaries intends to dispose of documentation relating to
the Taxes of the Parties or their respective Subsidiaries for which another
Party to this Agreement may be responsible pursuant to the terms of this
Agreement (including, without limitation, Tax Returns, books, records,
documentation and other information, accompanying schedules, related work
papers, and documents relating to rulings or other determinations by Taxing
Authorities) after the expiration of the applicable statute of limitations
(taking into account all waivers and extensions), such Party shall or shall
cause written notice to the other Parties describing the documentation to be
destroyed or disposed of sixty (60) Business Days prior to taking such action.
The other Party may arrange to take delivery of the documentation described in
the notice at its expense during the succeeding sixty (60) day period.

ARTICLE X

ALLOCATION OF TAX ATTRIBUTES, DUAL CONSOLIDATED LOSSES GAIN

RECOGNITION AGREEMENTS AND OTHER TAX MATTERS

Section 10.1 Allocation of Tax Attributes.

(a) General. To the extent not already provided, no later than 20 Business Days
after the end of each fiscal quarter ending on or prior to June 30, 2007,
Cendant shall provide to each of the Spinco Parties an estimate (or an updated
estimate) of the Tax attributes (including earnings and profits, net operating
loss carryovers, capital loss carryovers, alternative minimum Tax credit
carryovers and general business credits) allocated or inuring to such Party as a
result of the Distributions and related transactions for U.S. federal, state,
local and foreign income Tax purposes, provided, however, that the allocation of
Tax attributes by Cendant shall be in accordance with applicable Law (as
reasonably determined by Cendant) and consistent with the allocations of Tax
attributes reflected in the financial statements included in the registration
statement on Form 10 filed by each of Realogy, Wyndham and Travelport (if
applicable).

 

70



--------------------------------------------------------------------------------

(b) No later than November 30, 2007, Cendant shall provide to each of the Spinco
Parties a final allocation of the Tax attributes allocated to such Party, which
allocation shall be in accordance with the proviso in Section 10.1(a) (the
“Final Tax Attribute Allocation”).

(c) None of the Parties shall take any position inconsistent with the estimated
allocation of Tax attributes pursuant to Section 10.1(a) (in the case of
positions taken prior to the Final Tax Attribute Allocation) or the Final Tax
Attribute Allocation pursuant to Section 10.1(b) (in the case of positions taken
at the time of or after the Final Tax Attribute Allocation), except to the
extent:

 

  (i) a reallocation of such Tax attributes is required pursuant to a Final
Determination with respect to a Pre-2007 Cendant Shared Entity Audit; or

 

  (ii) in connection with a Final Determination with respect to a Pre-2007
Cendant Shared Entity Audit, as a result of an increase in Taxable income or
gain (or disallowance of a deduction, loss, or credit) of such Cendant Shared
Entity and the utilization of Tax attributes as a result thereof.

Section 10.2 Dual Consolidated Losses.

(a) For the U.S. federal affiliated group of which Cendant is the Common Parent
filing U.S. federal consolidated Income Tax Returns, Cendant (with assistance
and cooperation from Wyndham) shall comply with all applicable reporting
requirements contained in Treasury Regulation Sections 1.1503-2 and 1.1503-2T
(or any successor Treasury Regulation) with respect to the Applicable Wyndham
DCLs for each Taxable year up to and including the Taxable year that includes
the Wyndham Distribution.

(b) For the U.S. federal affiliated group of which Cendant is the Common Parent
filing U.S. federal consolidated Income Tax Returns, Cendant (with assistance
and cooperation from Travelport) shall comply with all applicable reporting
requirements contained in Treasury Regulation Sections 1.1503-2 and 1.1503-2T
(or any successor Treasury Regulation) with respect to the Applicable Travelport
DCLs for each Taxable year up to and including the Taxable year that includes
the Travelport Distribution. Notwithstanding anything to the contrary contained
herein, in the event that the Travelport Sale occurs, this Section 10.2(b) shall
be deemed null and void and be of no further force or effect.

(c) For the U.S. federal affiliated group of which Cendant is the Common Parent
filing U.S. federal consolidated Income Tax Returns, Cendant (with assistance
and cooperation from Realogy) shall comply with all applicable reporting
requirements contained in Treasury Regulation Sections 1.1503-2 and 1.1503-2T
(or any successor Treasury Regulation) with respect to the Applicable Realogy
DCLs for each Taxable year up to and including the Taxable year that includes
the Realogy Distribution.

(d) In conjunction with the Wyndham Distribution, Cendant and Wyndham shall
enter into a closing agreement with the Internal Revenue Service as described in
Treasury Regulation Section 1.1503-2(g)(2)(iv)(B)(3)(i) with respect to the
Applicable Wyndham DCLs.

 

71



--------------------------------------------------------------------------------

In the event of a successor Treasury Regulation, Cendant and/or Wyndham shall
execute any agreement or election required in lieu of or in addition to the
closing agreement described in Treasury Regulation
Section 1.1503-2(g)(2)(iv)(B)(3)(i). If, as a result of an act or omission by
Wyndham, such a closing agreement or successor agreement or election is not
entered in conjunction with the Wyndham Distribution, then Cendant shall include
any Applicable Wyndham DCL recapture income in its U.S. federal consolidated
Taxable income for the year of the Wyndham Distribution and Wyndham shall be
liable for and shall indemnify Cendant and its Affiliates for the U.S. Tax
liability (before taking into account any Tax credit utilization) and all
interest due pursuant to Treasury Regulation Section 1.1503-2(g)(2)(vii) or any
successor Treasury Regulation.

(e) In conjunction with the Travelport Distribution, Cendant and Travelport
shall enter into a closing agreement with the Internal Revenue Service as
described in Treasury Regulation Section 1.1503-2(g)(2)(iv)(B)(3)(i) with
respect to the Applicable Travelport DCLs. In the event of a successor Treasury
Regulation, Cendant and/or Travelport shall execute any agreement or election
required in lieu of or in addition to the closing agreement described in
Treasury Regulation Section 1.1503-2(g)(2)(iv)(B)(3)(i). If, as a result of an
act or omission by Travelport, such a closing agreement or successor agreement
or election is not entered in conjunction with the Travelport Distribution, then
Cendant shall include any Applicable Travelport DCL recapture income in its U.S.
federal consolidated Taxable income for the year of the Travelport Distribution
and Travelport shall be liable for and shall indemnify Cendant and its
Affiliates for the U.S. Tax liability (before taking into account any Tax credit
utilization) and all interest due pursuant to Treasury Regulation
Section 1.1503-2(g)(2)(vii) or any successor Treasury Regulation.
Notwithstanding anything to the contrary contained herein, in the event that the
Travelport Sale occurs, this Section 10.2(e) shall be deemed null and void and
be of no further force or effect.

(f) In conjunction with the Realogy Distribution, Cendant and Realogy shall
enter into a closing agreement with the Internal Revenue Service as described in
Treasury Regulation Section 1.1503-2(g)(2)(iv)(B)(3)(i) with respect to the
Applicable Realogy DCLs. In the event of a successor Treasury Regulation,
Cendant and/or Realogy shall execute any agreement or election required in lieu
of or in addition to the closing agreement described in Treasury Regulation
Section 1.1503-2(g)(2)(iv)(B)(3)(i). If, as a result of an act or omission by
Realogy, such a closing agreement or successor agreement or election is not
entered in conjunction with the Realogy Distribution, then Cendant shall include
any Applicable Realogy DCL recapture income in its U.S. federal consolidated
Taxable income for the year of the Realogy Distribution and Realogy shall be
liable for and shall indemnify Cendant and its Affiliates for the U.S. Tax
liability (before taking into account any Tax credit utilization) and all
interest due pursuant to Treasury Regulation Section 1.1503-2(g)(2)(vii) or any
successor Treasury Regulation.

(g) If a closing agreement described in Treasury Regulation
Section 1.1503-2(g)(2)(iv)(B)(3)(i) is entered into for the Applicable Wyndham
DCLs, or if a similar agreement or election is entered pursuant to a successor
Treasury Regulation, Wyndham shall, with respect to the Applicable Wyndham DCLs,
comply with all of the applicable DCL filing requirements contained in Treasury
Regulation Sections 1.1503-2 and 1.1503-2T or any successor Treasury Regulation,
including the filing of a “new (g)(2) election” as described in Treasury
Regulation

 

72



--------------------------------------------------------------------------------

Section 1.1503-2T(g)(2)(iv)(B)(3)(iii) or any successor Treasury Regulation.
This paragraph shall also apply in the event Wyndham files a Federal Income Tax
Return for a Taxable year following its Distribution at a time when a request
for a closing agreement described in Treasury Regulation
Section 1.1503-2(g)(2)(iv)(B)(3)(i) (or a request for a similar agreement under
a successor Treasury Regulation) is pending with the Internal Revenue Service.

(h) If a closing agreement described in Treasury Regulation
Section 1.1503-2(g)(2)(iv)(B)(3)(i) is entered into for the Applicable
Travelport DCLs, or if a similar agreement or election is entered pursuant to a
successor Treasury Regulation, Travelport shall, with respect to the Applicable
Travelport DCLs, comply with all of the applicable DCL filing requirements
contained in Treasury Regulation Sections 1.1503-2 and 1.1503-2T or any
successor Treasury Regulation, including the filing of a “new (g)(2) election”
as described in Treasury Regulation Section 1.1503-2T(g)(2)(iv)(B)(3)(iii) or
any successor Treasury Regulation. This paragraph shall also apply in the event
Travelport files a Federal Income Tax Return for a Taxable year following its
Distribution at a time when a request for a closing agreement described in
Treasury Regulation Section 1.1503-2(g)(2)(iv)(B)(3)(i) (or a request for a
similar agreement under a successor Treasury Regulation) is pending with the
Internal Revenue Service. Notwithstanding anything to the contrary contained
herein, in the event that the Travelport Sale occurs, this Section 10.2(h) shall
be deemed null and void and be of no further force or effect.

(i) If a closing agreement described in Treasury Regulation
Section 1.1503-2(g)(2)(iv)(B)(3)(i) is entered into for the Applicable Realogy
DCLs, or if a similar agreement or election is entered pursuant to a successor
Treasury Regulation, Realogy shall, with respect to the Applicable Realogy DCLs,
comply with all of the applicable DCL filing requirements contained in Treasury
Regulation Sections 1.1503-2 and 1.1503-2T or any successor Treasury Regulation,
including the filing of a “new (g)(2) election” as described in Treasury
Regulation Section 1.1503-2T(g)(2)(iv)(B)(3)(iii) or any successor Treasury
Regulation. This paragraph shall also apply in the event Realogy files a Federal
Income Tax Return for a Taxable year following its Distribution at a time when a
request for a closing agreement described in Treasury Regulation
Section 1.1503-2(g)(2)(iv)(B)(3)(i) (or a request for a similar agreement under
a successor Treasury Regulation) is pending with the Internal Revenue Service.

(j) If, subsequent to the Wyndham Distribution, an event occurs that requires an
Applicable Wyndham DCL to be recaptured pursuant to Treasury Regulation
Section 1.1503-2(g)(2)(vii) and/or a closing agreement described in Treasury
Regulation Section 1.1503-2(g)(2)(iv)(B)(3)(i), or if an event occurs that
requires an Applicable Wyndham DCL to be recaptured pursuant to a successor to
Treasury Regulation Section 1.1503-2(g)(2)(vii) and/or an agreement or election
pursuant to a successor to Treasury Regulation
Section 1.1503-2(g)(2)(iv)(B)(3)(i), Wyndham shall include the DCL recapture in
its U.S. federal consolidated Taxable income and shall pay any associated
interest due pursuant to the applicable Treasury Regulation and/or agreement or
election.

(k) If, subsequent to the Travelport Distribution, an event occurs that requires
an Applicable Travelport DCL to be recaptured pursuant to Treasury Regulation
Section 1.1503-2(g)(2)(vii) and/or a closing agreement described in Treasury
Regulation Section 1.1503-2(g)(2)(iv)(B)(3)(i), or if an event occurs that
requires an Applicable Travelport DCL to be recaptured pursuant to a successor
to Treasury Regulation Section 1.1503-2(g)(2)(vii) and/or an

 

73



--------------------------------------------------------------------------------

agreement or election pursuant to a successor to Treasury Regulation
Section 1.1503-2(g)(2)(iv)(B)(3)(i), Travelport shall include the DCL recapture
in its U.S. federal consolidated Taxable income and shall pay any associated
interest due pursuant to the applicable Treasury Regulation and/or agreement or
election. Notwithstanding anything to the contrary contained herein, in the
event that the Travelport Sale occurs, this Section 10.2(k) shall be deemed null
and void and be of no further force or effect.

(l) If, subsequent to the Realogy Distribution, an event occurs that requires an
Applicable Realogy DCL to be recaptured pursuant to Treasury Regulation
Section 1.1503-2(g)(2)(vii) and/or a closing agreement described in Treasury
Regulation Section 1.1503-2(g)(2)(iv)(B)(3)(i), or if an event occurs that
requires an Applicable Realogy DCL to be recaptured pursuant to a successor to
Treasury Regulation Section 1.1503-2(g)(2)(vii) and/or an agreement or election
pursuant to a successor to Treasury Regulation
Section 1.1503-2(g)(2)(iv)(B)(3)(i), Realogy shall include the DCL recapture in
its U.S. federal consolidated Taxable income and shall pay any associated
interest due pursuant to the applicable Treasury Regulation and/or agreement or
election.

(m) For purposes of this Agreement:

 

  (i) “DCL” means “dual consolidated loss” within the meaning of Section 1503(d)
of the Code and Treasury Regulation Section 1.1503-2(c)(5).

 

  (ii) “SU” means “separate unit” within the meaning of Treasury Regulation
Section 1.1503-2(c)(3).

 

  (iii) “DRC” means “dual resident corporation” within the meaning of Treasury
Regulation Section 1.1503-2(c)(2).

 

  (iv) “Applicable Wyndham DCLs” means each of the DCLs with respect to
interests in the following entities (or foreign branches of the following
entities) that constitute SUs, for the following years:

(A) 1997: RCI Colombia, Inc.; RCI Argentina Inc.; RCI Brazil Ltd.; RCI Chile,
Inc.; and RCI Russia.

(B) 1998: RCI Argentina Inc.; RCI Brazil Ltd.; RCI Russia; and Galileo Canada
ULC.

(C) 1999: RCI Thailand; RCI Russia; and Galileo Canada ULC.

(D) 2000: RCI Asia Pacific Pte. Ltd.; RCI Brazil Ltd.; and RCI Russia.

(E) 2001: RCI Argentina Inc; RCI Brazil Ltd.; and RCI Chile, Inc.

(F) 2002: Vacation Care Israel, Inc. and RCI Thailand.

 

74



--------------------------------------------------------------------------------

(G) 2003: RCI Asia Pacific Pte. Ltd.; Vacation Care Israel, Inc.; and RCI
Thailand.

(H) 2004: RCI Canada, Inc. and Hotel Dynamics International Ltd.

(I) Any DCLs for 2002, 2003 or 2004 attributable to Hotel Dynamics International
Ltd. or to any separate unit owned directly or indirectly by Hotel Dynamics
International Ltd.

(J) 2005: any DCLs generated by any SUs or DRCs held by Wyndham that are taken
into account in computing Cendant’s U.S. federal consolidated Taxable income for
the year ended December 31, 2005.

(K) 2006: any DCLs generated by any SUs or DRCs held by Wyndham that are taken
into account in computing Cendant’s U.S. federal consolidated Taxable income for
the year ended December 31, 2006.

 

  (v) “Applicable Travelport DCLs” means each of the DCLs with respect to
interests in the following entities (or foreign branches of the following
entities) that constitute SUs, for the following years:

(A) 1998: Galileo Canada ULC.

(B) 1999: Galileo Canada ULC.

(C) 2000: Galileo Canada ULC.

(D) 2001: Galileo Canada ULC.

(E) 2003: Galileo International Services, Inc. and Galileo do Brazil & CIA.

(F) 2004: Galileo International Services, Inc.

(G) 2005: any DCLs generated by any SUs or DRCs held by Travelport that are
taken into account in computing Cendant’s U.S. federal consolidated Taxable
income for the year ended December 31, 2005.

(H) 2006: any DCLs generated by any SUs or DRCs held by Travelport that are
taken into account in computing Cendant’s U.S. federal consolidated Taxable
income for the year ended December 31, 2006.

 

75



--------------------------------------------------------------------------------

  (vi) “Applicable Realogy DCLs” means each of the DCLs with respect to
interests in the following entities (or foreign branches of the following
entities) that constitute SUs, for the following years:

(A) Any DCLs for 2002, 2003 or 2004 attributable to Cendant Mobility Holdings
Ltd. or to any separate unit owned directly or indirectly by Cendant Mobility
Holdings Ltd.

(B) 2005: any DCLs generated by any SUs or DRCs held by Realogy that are taken
into account in computing Cendant’s U.S. federal consolidated Taxable income for
the year ended December 31, 2005.

(C) 2006: any DCLs generated by any SUs or DRCs held by Realogy that are taken
into account in computing Cendant’s U.S. federal consolidated Taxable income for
the year ended December 31, 2006.

(n) Notwithstanding anything to the contrary in this Agreement (other than
Section 1.3(c), in the event of a breach of an obligation of a Party pursuant to
this Section 10.2, (i) in connection with any Tax liability for a
Post-Distribution Tax Period, the breaching Party’s indemnification obligation
to the non-breaching Party (or Parties) pursuant to Article VI shall be
determined without regard to any Tax credit utilization and (ii) in connection
with any Tax period other than a Post-Distribution Tax Period, then in addition
to the obligations of a breaching Party pursuant to Article VI, the breaching
Party shall indemnify the other Parties for the aggregate amount of all Credit
Carryovers and/or other Tax attributes that would have been apportioned to such
Party and its Subsidiaries under applicable principles of the Code and the
Treasury Regulations thereunder (and Article X hereof) as of its first
Post-Distribution Tax Period had the breach not occurred (without applying a
discount for the time value of money or for the future lack of certainty of
realization and assuming an effective Tax rate of thirty-eight percent (38%)).

Section 10.3 Gain Recognition Agreements.

(a) For the U.S. federal affiliated group of which Cendant is the Common Parent
filing U.S. federal consolidated Income Tax Returns, Cendant (with assistance
and cooperation from Wyndham) shall include with its return for each Taxable
year up to and including the Taxable year that includes the Wyndham Distribution
any New Wyndham Gain Recognition Agreements, including any related waivers of
the statute of limitations under Treasury Regulation Section 1.367(a)-8(b)(4).
Cendant shall also file any annual certification required by Treasury Regulation
Section 1.367(a)-8(b)(5) with respect to the Wyndham Gain Recognition Agreement
or any New Wyndham Gain Recognition Agreement. These filings shall include any
“new gain recognition agreements” required under Treasury Regulation
Section 1.367(a)-8(g), as well as any other reporting that may be required
pursuant to Treasury Regulation Section 1.367(a)-8.

(b) For the U.S. federal affiliated group of which Cendant is the Common Parent
filing U.S. federal consolidated Income Tax Returns, Cendant (with assistance
and cooperation from Travelport) shall include with its return for each Taxable
year up to and including the Taxable year that includes the Travelport
Distribution any New Travelport Gain Recognition Agreements, including any
related waivers of the statute of limitations under Treasury Regulation
Section 1.367(a)-8(b)(4). Cendant shall also file any annual certification
required by Treasury Regulation Section 1.367(a)-8(b)(5) with respect to the
Travelport Gain

 

76



--------------------------------------------------------------------------------

Recognition Agreements and any New Travelport Gain Recognition Agreements. These
filings shall include any “new gain recognition agreements” required under
Treasury Regulation Section 1.367(a)-8(g), as well as any other reporting that
may be required pursuant to Treasury Regulation Section 1.367(a)-8.
Notwithstanding anything to the contrary contained herein, in the event that the
Travelport Sale occurs, this Section 10.3(b) shall be deemed null and void and
be of no further force or effect.

(c) For the U.S. federal affiliated group of which Cendant is the Common Parent
filing U.S. federal consolidated Income Tax Returns, Cendant (with assistance
and cooperation from Realogy) shall include with its return for each Taxable
year up to and including the Taxable year that includes the Realogy Distribution
any New Realogy Gain Recognition Agreements, including any related waivers of
the statute of limitations under Treasury Regulation Section 1.367(a)-8(b)(4).
Cendant shall also file any annual certification required by Treasury Regulation
Section 1.367(a)-8(b)(5) with respect to any New Realogy Gain Recognition
Agreements. These filings shall include any “new gain recognition agreements”
required under Treasury Regulation Section 1.367(a)-8(g), as well as any other
reporting that may be required pursuant to Treasury Regulation
Section 1.367(a)-8.

(d) If the Travelport Distribution is effected on or before December 31, 2006,
then, for the U.S. federal affiliated group of which Travelport is the Common
Parent filing a U.S. federal consolidated Income Tax Return, Travelport shall
file any annual certification required by Treasury Regulation
Section 1.367(a)-8(b)(5) with respect to the Travelport Gain Recognition
Agreements and any New Travelport Gain Recognition Agreements, as well as comply
with any other reporting obligations that may be required pursuant to Treasury
Regulation Section 1.367(a)-8. These filings shall include any “new gain
recognition agreements” required under Treasury Regulation
Section 1.367(a)-8(g). Notwithstanding anything to the contrary contained
herein, in the event that the Travelport Sale occurs, this Section 10.3(d) shall
be deemed null and void and be of no further force or effect.

(e) If the Travelport Distribution is effected after December 31, 2006, then,
for the U.S. federal affiliated group of which Travelport is the Common Parent
filing U.S. federal consolidated Income Tax Returns, Travelport shall file any
annual certification required by Treasury Regulation Section 1.367(a)-8(b)(5)
with respect to any Post-2006 Existing Travelport Gain Recognition Agreements,
and will comply with any other reporting obligations that may be required
pursuant to Treasury Regulation Section 1.367(a)-8. These filings shall include
any “new gain recognition agreements” required under Treasury Regulation
Section 1.367(a)-8(g). Notwithstanding anything to the contrary contained
herein, in the event that the Travelport Sale occurs, this Section 10.3(e) shall
be deemed null and void and be of no further force or effect.

(f) If the Wyndham Distribution is effected on or before December 31, 2006,
then, for the U.S. federal affiliated group of which Wyndham is the Common
Parent filing a U.S. federal consolidated Income Tax Return, Wyndham shall file
any annual certification required by Treasury Regulation
Section 1.367(a)-8(b)(5) with respect to the Wyndham Gain Recognition Agreement
and any New Wyndham Gain Recognition Agreements, as well as comply with any
other reporting obligations that may be required pursuant to Treasury Regulation
Section

 

77



--------------------------------------------------------------------------------

1.367(a)-8. These filings shall include any “new gain recognition agreements”
required under Treasury Regulation Section 1.367(a)-8(g).

(g) If the Wyndham Distribution is effected after December 31, 2006, then, for
the U.S. federal affiliated group of which Wyndham is the Common Parent filing
U.S. federal consolidated Income Tax Returns, Wyndham shall file any annual
certification required by Treasury Regulation Section 1.367(a)-8(b)(5) with
respect to any Post-2006 Existing Travelport Gain Recognition Agreements, and
will comply with any other reporting obligations that may be required pursuant
to Treasury Regulation Section 1.367(a)-8. These filings shall include any “new
gain recognition agreements” required under Treasury Regulation
Section 1.367(a)-8(g).

(h) If the Realogy Distribution is effected on or before December 31, 2006,
then, for the U.S. federal affiliated group of which Realogy is the Common
Parent filing a U.S. federal consolidated Income Tax Return, Realogy shall file
any annual certification required by Treasury Regulation
Section 1.367(a)-8(b)(5) with respect to any New Realogy Gain Recognition
Agreements, as well as comply with any other reporting obligations that may be
required pursuant to Treasury Regulation Section 1.367(a)-8. These filings shall
include any “new gain recognition agreements” required under Treasury Regulation
Section 1.367(a)-8(g).

(i) If the Realogy Distribution is effected after December 31, 2006, then, for
the U.S. federal affiliated group of which Realogy is the Common Parent filing
U.S. federal consolidated Income Tax Returns, Realogy shall file any annual
certification required by Treasury Regulation Section 1.367(a)-8(b)(5) with
respect to the Post-2006 Existing Realogy Gain Recognition Agreements, and will
comply with any other reporting obligations that may be required pursuant to
Treasury Regulation Section 1.367(a)-8. These filings shall include any “new
gain recognition agreements” required under Treasury Regulation
Section 1.367(a)-8(g).

(j) If, following the Travelport Distribution, a Travelport Gain Recognition
Agreement or a New Travelport Gain Recognition Agreement is “triggered” pursuant
to such Agreement or pursuant to Treasury Regulation Section 1.367(a)-8,
notwithstanding anything to the contrary contained in this Agreement (including
Article III), Travelport shall reimburse Cendant and its Affiliates for the US
Tax liability and all interest due as a result of the trigger. Notwithstanding
anything to the contrary contained herein, in the event that the Travelport Sale
occurs, this Section 10.3(j) shall be deemed null and void and be of no further
force or effect.

(k) If, following the Wyndham Distribution, the Wyndham Gain Recognition
Agreement or a New Wyndham Gain Recognition Agreement is “triggered” pursuant to
such Agreement or pursuant to Treasury Regulation Section 1.367(a)-8,
notwithstanding anything to the contrary contained in this Agreement (including
Article III), Wyndham shall reimburse Cendant and its Affiliates for the US Tax
liability and all interest due as a result of the trigger.

(l) If, following the Realogy Distribution, a New Realogy Gain Recognition
Agreement is “triggered” pursuant to such Agreement or pursuant to Treasury
Regulation Section 1.367(a)-8, notwithstanding anything to the contrary
contained in this Agreement (including Article III), Realogy shall reimburse
Cendant and its Affiliates for the US Tax liability and all interest due as a
result of the trigger.

 

78



--------------------------------------------------------------------------------

(m) For purposes of this Agreement:

 

  (i) “Travelport Gain Recognition Agreements” means the “gain recognition
agreements” that Cendant has entered into pursuant to Treasury Regulation
Section 1.367(a)-8(a)(3) with respect to the following “transferred foreign
corporations:”

(A) Galileo Switzerland AG;

(B) Galileo Venezuela CLA;

(C) Galileo Belgium SA;

(D) Galileo Espana SA;

(E) Galileo Deutschland GmbH;

(F) Jogwin Ltd.;

(G) Galileo Portugal Ltd.;

(H) Galileo France S.a.r.l.;

(I) Trust International Hotel Reservation Services GmbH (Germany);

(J) Galileo Nederland B.V; and

(K) Galileo International B.V.

 

  (ii) “New Travelport Gain Recognition Agreements” means any gain recognition
agreements pursuant to Treasury Regulation Section 1.367(a)-8(a)(3) that are
required in order to prevent gain recognition under Section 367(a) with respect
to a transfer of a Travelport Subsidiary Corporation after December 31, 2004,
but prior to the date of the Travelport Distribution.

 

  (iii) “Travelport Subsidiary Corporation” means any corporation in which
Travelport owns a direct or indirect interest.

 

  (iv) “Wyndham Gain Recognition Agreement” means the “gain recognition
agreement” that Cendant will enter into pursuant to Treasury Regulation
Section 1.367(a)-8(a)(3) with respect to Cendant Canada, Inc. as part of the
2006 Cendant consolidated Tax Return.

 

  (v)

“New Wyndham Gain Recognition Agreements” means any gain recognition agreements
pursuant to Treasury Regulation Section 1.367(a)-8(a)(3) that are required in
order to prevent gain recognition under Section 367(a) with respect to a
transfer of a Wyndham

 

79



--------------------------------------------------------------------------------

 

Subsidiary Corporation after December 31, 2004, but prior to the date of the
Wyndham Distribution.

 

  (vi) “Wyndham Subsidiary Corporation” means any corporation in which Wyndham
owns a direct or indirect interest.

 

  (vii) “New Realogy Gain Recognition Agreements” means any gain recognition
agreements pursuant to Treasury Regulation Section 1.367(a)-8(a)(3) that are
required in order to prevent gain recognition under Section 367(a) with respect
to a transfer of a Realogy Subsidiary Corporation after December 31, 2004, but
prior to the date of the Realogy Distribution.

 

  (viii) “Realogy Subsidiary Corporation” means any corporation in which Realogy
owns a direct or indirect interest.

 

  (ix) “Post-2006 Existing Travelport Gain Recognition Agreements” means any New
Travelport Gain Recognition Agreements that remain in effect, as well as the
Travelport Gain Recognition Agreement with respect to the following transferred
foreign corporations:

(A) Trust International Hotel Reservation Services GmbH (Germany); and

(B) Galileo Nederland B.V.

provided these Travelport Gain Recognition Agreements remain in effect.

 

  (x) “Post-2006 Existing Wyndham Gain Recognition Agreements” means any New
Wyndham Gain Recognition Agreements that remain in effect, as well as the
Wyndham Gain Recognition Agreement, provided that Agreement remains in effect.

 

  (xi) “Post-2006 Existing Realogy Gain Recognition Agreements” means any New
Realogy Gain Recognition Agreements that remain in effect.

(n) Notwithstanding anything to the contrary in this Agreement other than
Section 1.3(c), in the event of a breach of an obligation of a Party pursuant to
this Section 10.3, in addition to the obligations of a breaching Party pursuant
to Article VI, the breaching Party shall indemnify the other Parties for the
aggregate amount of all net operating loss carryovers, Credit Carryovers and/or
other Tax attributes that would have been apportioned to such Party and its
Subsidiaries under applicable principles of the Code and the Treasury
Regulations thereunder (and Article X hereof) as of its first Post-Distribution
Tax Period had the breach not occurred (without applying a discount for the time
value of money or for the future lack of certainty of realization and assuming
an effective Tax rate of thirty-eight percent (38%)).

 

80



--------------------------------------------------------------------------------

Section 10.4 Elections pursuant to Section 362(e)(2)(C) of the Code.

(a) Cendant and Wyndham, on the one hand, and Cendant and Realogy, on the other
hand, shall each file the election pursuant to Section 362(e)(2)(C) of the Code
for each of the Cendant Contingent Assets set forth in Schedule 1.1(24) of the
Separation and Distribution Agreement that are contributed to Wyndham or
Realogy, as the case may be, in connection with the transactions contemplated by
this Agreement.

(b) At the request of Wyndham or Realogy, as the case may be, Cendant and such
Party shall file the election pursuant to Section 362(e)(2)(C) of the Code for
each of any other assets contributed to such Party in connection with the
transactions contemplated by this Agreement.

ARTICLE XI

DEFAULTED AMOUNTS

Section 11.1 General.

(a) In the event that one or more Parties defaults on any of its obligations to
pay any Taxes or other amounts required to be paid by a Party to another Party
pursuant to this Agreement, then each non-defaulting Party (including Cendant
but excluding Travelport if the Travelport Sale has occurred) shall be required
to pay an equal portion of the amount in default; provided, however, that any
such payment by a non-defaulting Party shall in no way release the defaulting
Party from its obligations to pay amounts required to be paid pursuant to this
Agreement and any non-defaulting Party may exercise any available legal remedies
available against such defaulting Party; provided, further, that interest shall
accrue on any such defaulted amounts at a rate per annum equal to the Prime Rate
plus 4 percent, or the maximum legal rate, whichever is lower. In connection
with the foregoing, it is expressly understood that any defaulting Party’s share
of the proceeds from any Cendant Contingent Tax Asset or any other amounts
entitled to be received by such defaulting Party hereunder may be used via a
right of offset to satisfy, in whole or in part, the obligations of such
defaulting Party (and obligations for Assumed Cendant Contingent Liabilities as
such term is defined for purposes of the Separation and Distribution Agreement)
pursuant to the Separation and Distribution Agreement); such rights of offset
shall be applied in favor of the non-defaulting Party or Parties in proportion
to the additional amounts paid by any such non-defaulting Party.

ARTICLE XII

DISPUTE RESOLUTION

Section 12.1 Negotiation. In the event of a controversy, dispute or claim
arising out of, in connection with, or in relation to the interpretation,
performance, nonperformance, validity or breach of this Agreement or otherwise
arising out of, or in any way related to this Agreement or the

 

81



--------------------------------------------------------------------------------

transactions contemplated hereby, including any claim based on contract, tort,
statute or constitution (collectively, “Disputes”), the general counsels of the
relevant Parties (or such other executive officers designated by the relevant
Party) shall negotiate for a reasonable period of time to settle such Dispute;
provided, that such reasonable period shall not, unless otherwise agreed by the
relevant Parties in writing, exceed forty-five (45) days from the date of
receipt by a Party of written notice of such Dispute (“Dispute Notice”);
provided, further, that in the event of any arbitration in accordance with
Section 12.2 hereof, the relevant Parties shall not assert the defenses of
statute of limitations and laches arising during the period beginning after the
date of receipt of the Dispute Notice, and any contractual time period or
deadline under this Agreement to which such Dispute relates occurring after the
Dispute Notice is received shall not be deemed to have passed until such Dispute
has been resolved. If the general counsels of the relevant Parties (or such
other executive officers designated by the relevant Party) are unable to resolve
the Dispute within forty-five (45) days from the receipt by a Party (or Parties)
of a Dispute Notice, the Dispute shall be resolved in accordance with
Section 12.2(a) or Section 12.2(b) as the case may be.

Section 12.2 Arbitration.

(a) Accounting Disputes. If (i) the Dispute arises out of the determination of
any amount under Section 2.1 (relating to a Pre-2007 Cendant Shared Entity Tax
Return), Section 2.3 (relating to a Pre-2007 Wyndham Shared Entity Tax Return),
Article III (relating to payment of Taxes and other amounts), Section 8.8
(relating to certain Tax benefit payments in connection with Pre-2007 Shared
Entity Audits), Section 8.9, Section 8.10, Section 8.11, Section 8.12 or
Section 8.13 or (ii) any other Dispute under this Agreement that, where there
are two Parties to the Dispute, each agrees should be resolved pursuant to this
Section 12.2(a) and, where there are more than two Parties to such Dispute, a
majority of the Parties to such Dispute agrees should be resolved pursuant to
this Section 12.2(a) (each, an “Accounting Dispute”), then, subject to
Section 12.1, the Parties to the Accounting Dispute shall jointly retain an
Independent Firm acceptable to each of the Parties to the Accounting Dispute to
resolve the Accounting Dispute. If the Parties to the Accounting Dispute cannot
agree upon an Independent Firm in accordance with this Section 12.2(a) within
ten (10) days from the receipt by a Party (or Parties) of the Dispute Notice
relating to such Accounting Dispute, then any Party may request that the
American Arbitration Association (“AAA”) appoint a partner in an Independent
Firm (other than an accounting firm that is then providing auditing services to
any Party). The Independent Firm or partner selected by the Parties to the
Dispute or the AAA, as the case may be (the “Accounting Arbitrator”), shall act
in accordance with the Expedited Procedures of the AAA’s Commercial Arbitration
Rules to resolve all points of disagreement, and its decision shall be final and
binding upon all Parties and may be entered and enforced in any court having
jurisdiction. Following the decision of the Accounting Arbitrator, the Parties
to the Accounting Dispute shall each promptly take or cause to be taken any
action necessary to implement the decision of such Accounting Arbitrator.

(b) Other Disputes. If a Dispute is not an Accounting Dispute (“Other Dispute”),
then, subject to Section 12.1, such Other Dispute shall be determined, at the
request of any relevant Party, by arbitration conducted in New York City, in
accordance with the then-

 

82



--------------------------------------------------------------------------------

existing Commercial Arbitration Rules of the AAA (the “Rules”), except as
modified herein. There shall be three arbitrators. If there are only two Parties
to the arbitration, each Party shall appoint one arbitrator within twenty
(20) days of receipt by the requesting Party of a copy of the demand for
arbitration. The two Party-appointed arbitrators shall have twenty (20) days
from the appointment of the second arbitrator to agree on a third arbitrator who
shall chair the arbitral tribunal. If there are more than two Parties to the
arbitration, such Parties shall have twenty (20) days to agree on a panel of
three arbitrators. On the request of any Party to the arbitration, any
arbitrator not timely appointed by the Parties shall be appointed by the AAA in
accordance with the listing, ranking and striking procedure in the Rules, and in
any such procedure, each party shall be given a limited number of strikes,
excluding strikes for cause.

(c) Any controversy concerning whether a Dispute is arbitrable, whether
arbitration has been waived, whether a Party to or assignee of this Agreement is
bound to arbitrate, or as to the interpretation, applicability or enforceability
of this Article XII shall be determined by the arbitrators. In resolving any
Dispute, the Parties intend that the arbitrators shall apply applicable Tax Laws
and the substantive Laws of the State of New York, without regard to any choice
of Law principles thereof that would mandate the application of the Laws of
another jurisdiction. The Parties intend that the provisions to arbitrate set
forth herein be valid, enforceable and irrevocable, and any award rendered by
the arbitrators shall be final and binding on the Parties. The Parties agree to
comply and cause the members of their applicable Group to comply with any award
made in any such arbitration proceedings and agree to enforcement of or entry of
judgment upon such award, in any court of competent jurisdiction, including but
not limited to (a) the Supreme Court of the State of New York, New York County,
or (b) the United States District Court for the Southern District of New York.
The arbitrators shall be entitled, if appropriate, to award any remedy in such
proceedings in accordance with the terms of this Agreement and applicable Law,
including monetary damages, specific performance and all other forms of legal
and equitable relief; provided, however, the arbitrators shall not be entitled
to award punitive, exemplary, treble or any other form of non-compensatory
damages unless in connection with indemnification for a third-party claim (and
in such a case, only to the extent awarded in such third party claim). Without
limiting the provisions of the Rules, unless otherwise agreed in writing by or
among the relevant Parties or permitted by this Agreement, the relevant Parties
shall keep, and shall cause the members of their applicable Group to keep,
confidential all matters relating to the arbitration or the award, and any
negotiations, conferences and discussions pursuant to Section 12.1 shall be
treated as compromise and settlement negotiations and the existence of the
arbitration, the pleadings submitted therein and the outcome thereof shall be
kept confidential by all of the Parties thereto; provided, that such matters may
be disclosed (i) to the extent reasonably necessary in any proceeding brought to
enforce the award or for entry of a judgment upon the award and (ii) to the
extent otherwise required by Law or the regulations of any stock exchange.
Nothing said or disclosed, nor any document produced, in the course of any
negotiations, conferences and discussions that is not otherwise independently
discoverable shall be offered or received as evidence or used for impeachment or
for any other purpose in any current or future arbitration or litigation.
Nothing contained herein is intended to or shall be construed to prevent any
Party, from applying to any court of competent jurisdiction for interim measures
or other provisional relief in connection with the subject matter of any
Disputes. Without prejudice to such provisional remedies as may be available
under the jurisdiction of a court, the arbitral tribunal shall have full
authority to grant provisional remedies and to direct the parties to request
that any court modify or vacate any temporary or preliminary

 

83



--------------------------------------------------------------------------------

relief issued by such court, and to award damages for the failure of any party
to respect the arbitral tribunal’s orders to that effect.

Section 12.3 Continuity of Service and Performance. Unless otherwise agreed in
writing, the Parties will continue to provide service and honor all other
commitments under this Agreement during the course of Dispute resolution
pursuant to the provisions of this Article XII with respect to all matters not
subject to such Dispute resolution.

Section 12.4 Costs. Except as otherwise may be provided in this Agreement, the
costs of any mediation or arbitration pursuant to this Article XII shall be
borne by the losing Party or Parties in such proportion as the arbitrator or
arbitrators determine based on the facts and circumstances.

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Certain representations.

(a) Realogy represents and warrants that it has no plan or intention (and it has
no plan or intention to cause any of its Affiliates) to sell, transfer, exchange
or otherwise dispose of (or cause to be sold, transferred or otherwise disposed
of) any of the stock of Realogy Intellectual Property Holdings, I, a Delaware
corporation and a direct, wholly-owned subsidiary of Cendant Real Estate
Services Group, LLC, or liquidate (or cause to be liquidated) Realogy
Intellectual Property Holdings, I, convert (or cause to be converted) Realogy
Intellectual Property Holdings, I, into another Person, or merge (or cause to be
merged) Realogy Intellectual Property Holdings, I with any other Person.

(b) Realogy represents and warrants that it has no plan or intention (and it has
no plan or intention to cause any of its Affiliates) to sell, transfer, exchange
or otherwise dispose of (or cause to be sold, transferred or otherwise disposed
of) any of the stock of Realogy Intellectual Property Holdings, II, a Delaware
corporation and a direct, wholly-owned subsidiary of Cendant Real Estate
Services Group, LLC, or liquidate (or cause to be liquidated) Realogy
Intellectual Property Holdings, II, convert (or cause to be converted) Realogy
Intellectual Property Holdings, II into another Person, or merge (or cause to be
merged) Realogy Intellectual Property Holdings, II with any other Person.

 

84



--------------------------------------------------------------------------------

(c) Realogy represents and warrants that it has no plan or intention (and it has
no plan or intention to cause any of its Affiliates) to sell, transfer, exchange
or otherwise dispose of (or cause to be sold, transferred or otherwise disposed
of) any of the stock of:

 

  (i) ERA TM Corp. (fka Cleveland Financial Services Group, Inc.), a California
corporation the issued and outstanding stock of which is held fifty percent
(50%) by Realogy Intellectual Property Holdings, I and fifty percent (50%) by
Realogy Intellectual Property Holdings, II, or liquidate (or cause to be
liquidated) ERA TM Corp. convert (or cause to be converted) ERA TM Corp. into
another Person, or merge (or cause to be merged) ERA TM Corp. with any other
Person.

 

  (ii) C21 TM Corp. (fka Seville Properties, Inc.), a California corporation the
issued and outstanding stock of which is held fifty percent (50%) by Realogy
Intellectual Property Holdings, I and fifty percent (50%) by Realogy
Intellectual Property Holdings, II, or liquidate (or cause to be liquidated) C21
TM Corp., convert (or cause to be converted) C21 TM Corp. into another Person,
or merge (or cause to be merged) C21 TM Corp. with any other Person.

 

  (iii) CB TM Corp. (fka Cornish & Carey Residential, Inc.), a California
corporation the issued and outstanding stock of which is held fifty percent
(50%) by Realogy Intellectual Property Holdings, I and fifty percent (50%) by
Realogy Intellectual Property Holdings, II, or liquidate (or cause to be
liquidated) CB TM Corp., convert (or cause to be converted) CB TM Corp. into
another Person, or merge (or cause to be merged) CB TM Corp. with any other
Person.

Section 13.2 Counterparts; Facsimile Signatures. This Agreement may be executed
in more than one counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more such counterparts have
been signed by each of the Parties and delivered to the other Parties. For
purposes of this Agreement, facsimile signatures shall be deemed originals.

Section 13.3 Survival. Except as otherwise contemplated by this Agreement or any
Ancillary Agreement, all covenants and agreements of the Parties contained in
this Agreement and each Ancillary Agreement shall survive the Realogy
Distribution Date and remain in full force and effect in accordance with their
applicable terms, provided, however, that all indemnification for Taxes shall
survive until 90 days following the expiration of the applicable statute of
limitations (taking into account all extensions thereof), if any, of the Tax
that gave rise to the indemnification, provided, further, that, in the event of
notice for indemnification has been given within the applicable survival period,
such indemnification shall survive until such time as such claim is finally
resolved.

Section 13.4 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile

 

85



--------------------------------------------------------------------------------

with receipt confirmed (followed by delivery of an original via overnight
courier service) or by registered or certified mail (postage prepaid, return
receipt requested) to the respective Parties at the following addresses (or at
such other address for a Party as shall be specified in a notice given in
accordance with this Section 13.4):

To Cendant:

Prior to the Final Separation Date:

Cendant Corporation

9 West 57th Street

New York, New York 10019

Attn: General Counsel

Facsimile: (212) 413-1826

Prior to and following the Final Separation Date:

Cendant Corporation

Six Sylvan Way

Parsippany, New Jersey 07054

Attn: General Counsel

Facsimile: (973) 496-3712

To Realogy:

Realogy Corporation

One Campus Drive

Parsippany, New Jersey 07054

Attn: General Counsel

Facsimile: (973) 496-1127

To Wyndham:

Wyndham Worldwide Corporation

Seven Sylvan Way

Parsippany, New Jersey 07054

Attn: General Counsel

Facsimile: (973) 496-5915

To Travelport:

Travelport, Inc.

339 Jefferson Road

Parsippany, New Jersey 07054

Attn: General Counsel

Facsimile: (973) 496-6160

 

86



--------------------------------------------------------------------------------

Section 13.5 Waivers. The failure of any Party to require strict performance by
any other Party of any provision in this Agreement will not waive or diminish
that Party’s right to demand strict performance thereafter of that or any other
provision hereof.

Section 13.6 Amendments. Subject to the terms of Section 13.9 hereof, this
Agreement may not be modified or amended except by an agreement in writing
signed by each of the Parties.

Section 13.7 Assignment. Except as otherwise provided for in this Agreement,
this Agreement shall not be assignable, in whole or in part, directly or
indirectly, by any Party without the prior written consent of the other Parties,
and any attempt to assign any rights or obligations arising under this Agreement
without such consent shall be void; provided, that a Party may assign this
Agreement in connection with a merger transaction in which such Party is not the
surviving entity or the sale by such Party of all or substantially all of its
Assets; provided, that the surviving entity of such merger or the transferee of
such Assets shall agree in writing, reasonably satisfactory to the other
Parties, to be bound by the terms of this Agreement as if named as a “Party”
hereto.

Section 13.8 Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted transferees and assigns.

Section 13.9 Certain Termination and Amendment Rights. This Agreement (including
indemnification obligations hereunder) may be terminated and each Distribution
may be amended, modified or abandoned at any time prior to the Realogy
Distribution Date by and in the sole discretion of Cendant without the approval
of Realogy, Wyndham or Travelport or the stockholders of Cendant. In the event
of such termination, no Party shall have any liability of any kind to any other
Party or any other Person.

(a) Subject to Section 13.9(b):

 

  (i) after the Realogy Distribution Date but prior to the Wyndham Distribution
Date, this Agreement may not be terminated except by an agreement in writing
signed by Cendant and Realogy.

 

  (ii) after the Wyndham Distribution Date, but prior to the Travelport
Distribution Date, this Agreement may not be terminated except by an agreement
in writing signed by Cendant, Realogy and Wyndham; provided, that if the
Travelport Distribution Date is prior to the Wyndham Distribution Date, by an
agreement in writing signed by each of the Parties.

 

87



--------------------------------------------------------------------------------

  (iii) after the Travelport Distribution Date, this Agreement may not be
terminated except by an agreement in writing signed by each of the Parties;
provided, that if the Travelport Distribution Date is prior to the Wyndham
Distribution Date, by an agreement in writing signed by Cendant, Realogy and
Travelport.

 

  (iv) Notwithstanding anything to the contrary contained in Section 13.9(a)(i),
Section 13.9(a)(ii) or Section 13.9(a)(iii) (but, for the avoidance of doubt,
subject to Section 13.9(b));

(A) any indemnification provided for hereunder shall not be terminated or
amended after the Realogy Distribution Date in a manner adverse to the third
party beneficiaries thereof without the consent of any such Person; and

(B) this Agreement may be terminated or amended as among any Parties that remain
Affiliates (without regard to the last sentence of such definition), so long as
such amendment does not adversely affect any Party that is no longer an
Affiliate, in which case, only with the consent of such Party.

(b) In the event the Travelport Distribution occurs after December 31, 2006,
Cendant shall amend this Agreement to provide:

 

  (i) for Travelport’s liability for Taxes imposed on a Cendant Shared Entity
for Tax years beginning after December 31, 2006 (other than Travelport
Distribution Taxes) and the filing of Tax Returns and payments of Taxes relating
to Tax years beginning after December 31, 2006, Refunds relating to Tax years
beginning after December 31, 2006, amendment of Tax Returns for Tax years
beginning after December 31, 2006 and certain other customary Tax matters
relating to Tax years beginning after December 31, 2006, provided, however, that
any such amendment shall be subject to the consent of Realogy and Wyndham, which
consent shall not be unreasonably withheld or delayed;

 

  (ii)

in connection with any Final Determination with respect to any Audit relating to
the Tax year in which the Travelport Distribution occurs, that Realogy, Wyndham
and Travelport, respectively, shall be liable for and shall pay or cause to be
paid to Cendant their respective portion of the Tax liability resulting from the
aggregate amount of all income and gain directly attributable to or resulting
from the Travelport Distribution failing to qualify as a reorganization within
the meaning of Sections 368(a)(1)(D) and 355 of the Code or as a distribution
within the meaning of Section 355 of the Code, as the case may be, or the
application of Sections 355(d) or (e) of the Code to the Travelport
Distribution, to the extent such income or gain does not

 

88



--------------------------------------------------------------------------------

 

result and is not directly attributable to the Fault of any Party and/or its
Affiliates, which portion shall determined in a manner consistent with the
principles of the Realogy Audit Sharing Percentage, the Wyndham Audit Sharing
Percentage, the Travelport Audit Sharing Percentage and Section 8.8,

 

  (iii) in connection with any Final Determination with respect to any Audit
relating to the Tax year in which the Travelport Distribution occurs, that
Cendant shall be liable for and shall pay or cause to be paid to the applicable
Taxing Authority the Tax liability resulting from the aggregate amount of all
income and gain directly attributable to or resulting from the Travelport
Distribution failing to qualify as a reorganization within the meaning of
Sections 368(a)(1)(D) and 355 of the Code or as a distribution within the
meaning of Section 355 of the Code, as the case may be, or the application of
Sections 355(d) or (e) of the Code to the Travelport Distribution, to the extent
such income or gain results or is directly attributable to the Fault of Cendant
or its Affiliates, which liability shall determined in a manner consistent with
the principles of the Cendant Audit Sharing Percentage and Section 8.8;

 

  (iv) in connection with any Final Determination with respect to any Audit
relating to the Tax year in which the Travelport Distribution occurs, that
Travelport shall be liable for and shall pay or cause to be paid to Cendant the
Tax liability resulting from the aggregate amount of all income and gain
directly attributable to or resulting from the Travelport Distribution failing
to qualify as a reorganization within the meaning of Sections 368(a)(1)(D) and
355 of the Code or as a distribution within the meaning of Section 355 of the
Code, as the case may be, or the application of Sections 355(d) or (e) of the
Code to the Travelport Distribution, to the extent such income or gain results
or is directly attributable to the Fault of Travelport or its Affiliates, which
liability shall determined in a manner consistent with the principles of the
Travelport Audit Sharing Percentage and Section 8.8; and

 

  (v) provisions that are substantially similar to the principles set forth in
Section 8.9 (relating to lost net operating loss carryovers or Credit Carryovers
as a result of an Audit) and to the other provisions of this Agreement to the
extent not described above.

Section 13.10 No Circumvention. The Parties agree not to directly or indirectly
take any actions, act in concert with any Person who takes an action, or cause
or allow any member of any such Party’s Group to take any actions (including the
failure to take a reasonable action) such that the resulting effect is to
materially undermine the effectiveness of any of the provisions of this
Agreement, the Separation and Distribution Agreement or any other Ancillary
Agreement (including adversely affecting the

 

89



--------------------------------------------------------------------------------

rights or ability of any Party to successfully pursue indemnification or payment
pursuant to the provisions of this Agreement).

Section 13.11 Subsidiaries. Each of the Parties shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary of such Party or by any
entity that becomes a Subsidiary of such Party on and after the applicable
Distribution Date.

Section 13.12 Third Party Beneficiaries. Except as provided in Article VI
relating to Indemnitees, this Agreement is solely for the benefit of the Parties
and should not be deemed to confer upon third parties any remedy, claim,
liability, reimbursement, claim of action or other right in excess of those
existing without reference to this Agreement.

Section 13.13 Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

Section 13.14 Exhibits and Schedules. The Exhibits and Schedules shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein.

Section 13.15 Governing Law. This Agreement shall be governed by and construed
in accordance with the internal Laws, and not the Laws governing conflicts of
Laws (other than Sections 5-1401 and 5-1402 of the New York General Obligations
Law), of the State of New York.

Section 13.16 Consent to Jurisdiction. Subject to the provisions of Article XII,
each of the Parties irrevocably submits to the exclusive jurisdiction of (a) the
Supreme Court of the State of New York, New York County, and (b) the United
States District Court for the Southern District of New York (the “New York
Courts”), for the purposes of any suit, action or other proceeding to compel
arbitration or for provisional relief in aid of arbitration in accordance with
Article XII or to prevent irreparable harm, and to the non-exclusive
jurisdiction of the New York Courts for the enforcement of any award issued
there under. Each of the Parties further agrees that service of any process,
summons, notice or document by U.S. registered mail to such Party’s respective
address set forth above shall be effective service of process for any action,
suit or proceeding in the New York Courts with respect to any matters to which
it has submitted to jurisdiction in this Section 13.16. Each of the Parties
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions

 

90



--------------------------------------------------------------------------------

contemplated hereby in the New York Courts, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

Section 13.17 Specific Performance. The Parties agree that irreparable damage
would occur in the event that the provisions of this Agreement were not
performed in accordance with their specific terms. Accordingly, it is hereby
agreed that the Parties shall be entitled to an injunction or injunctions to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which they are entitled at Law or in equity.

Section 13.18 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 13.18.

Section 13.19 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 13.20 Force Majeure. No Party (or any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure (as
defined in the Separation and Distribution Agreement). A Party claiming the
benefit of this provision shall, as soon as reasonably practicable after the
occurrence of any such event: (a) notify the other applicable Parties of the
nature and extent of any such Force Majeure condition and (b) use due diligence
to remove any such causes and resume performance under this Agreement as soon as
feasible.

 

91



--------------------------------------------------------------------------------

Section 13.21 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

Section 13.22 Changes in Law.

(a) Any reference to a provision of the Code, Treasury Regulations, or a Law of
another jurisdiction shall include a reference to any applicable successor
provision or Law.

(b) If, due to any change in applicable Law or regulations or their
interpretation by any court of Law or other governing body having jurisdiction
subsequent to the date hereof, performance of any provision of this Agreement or
any transaction contemplated hereby shall become impracticable or impossible,
the Parties hereto shall use their commercially reasonable best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such provision.

Section 13.23 Authority. Each of the Parties hereto represents to each of the
other Parties that (a) it has the corporate power (corporate or otherwise) and
authority to execute, deliver and perform this Agreement, (b) the execution,
delivery and performance of this Agreement by it have been duly authorized by
all necessary corporate or other action, (c) it has duly and validly executed
and delivered this Agreement, and (d) this Agreement is a legal, valid and
binding obligation, enforceable against it in accordance with its terms subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar Laws affecting creditors’ rights generally and general equity
principles.

Section 13.24 Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof. The Parties shall engage in good faith negotiations
to replace any provision which is declared invalid, illegal or unenforceable
with a valid, legal and enforceable provision, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provision which it replaces.

Section 13.25 Tax Sharing Agreements. All Tax sharing, indemnification and
similar agreements, written or unwritten, as between any of the Parties or their
respective Subsidiaries, on the one hand, and any other Party or its respective
Subsidiaries, on the other hand (other than this Agreement or in any other
Ancillary Agreement or pursuant to any agreement relating to the Travelport
Sale), shall be or

 

92



--------------------------------------------------------------------------------

shall have been terminated as of the applicable Tax Sharing Agreement
Termination Date and, after the Tax Sharing Agreement Termination Date, none of
such Parties (or their Subsidiaries) to any such Tax sharing, indemnification or
similar agreement shall have any further rights or obligations under any such
agreement.

Section 13.26 Exclusivity. Except as specifically set forth in the Separation
and Distribution Agreement or any other Ancillary Agreement, all matters related
to Taxes or Tax Returns of the Parties and their respectively Subsidiaries shall
be governed exclusively by this Agreement. In the event of a conflict between
this Agreement, the Separation and Distribution Agreement or any Ancillary
Agreement with respect to such matters, this Agreement shall govern and control.

Section 13.27 No Duplication; No Double Recovery. Nothing in this Agreement is
intended to confer to or impose upon any Party a duplicative right, entitlement,
obligation or recovery with respect to any matter arising out of the same facts
and circumstances.

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
the day and year first above written.

 

CENDANT CORPORATION /s/ Ronald L. Nelson Name: Ronald L. Nelson Title: President
and Chief Financial Officer

 

REALOGY CORPORATION /s/ Richard A. Smith Name: Richard A. Smith Title: Vice
Chairman and President

 

WYNDHAM WORLDWIDE CORPORATION /s/ Stephen P. Holmes Name: Stephen P. Holmes
Title: Chairman and Chief Executive Officer

 

TRAVELPORT INC. /s/ Eric J. Bock Name: Eric J. Bock Title: Executive Vice
President and General Counsel



--------------------------------------------------------------------------------

SCHEDULE A

Scheduling of Combined State Tax Returns for 2005

 

Jurisdiction

 

Assume Travelport Sold

 

Assume Travelport Spin

 

To be Completed by (2006)

AK

  Wyndham   Wyndham   9/15

AL

  Wyndham   Travelport   9/1

AR

  Wyndham   Wyndham   9/1

AZ

  Realogy   Realogy   9/15

CA

  Cendant   Cendant   9/29

CO

  Realogy   Travelport   9/15

CT

  Wyndham   Travelport   9/15

DC

  Realogy   Realogy   9/1

FL

  Cendant   Cendant   9/15

HI

  Realogy   Travelport   9/15

IA

  Cendant   Travelport   9/15

ID

  Realogy   Realogy   9/15

IL

  Cendant   Travelport   9/15

IN

  Wyndham   Wyndham   9/15

KS

  Wyndham   Wyndham   9/15

KY

  Realogy   Realogy   9/15

MA

  Realogy   Realogy   9/1

ME

  Wyndham   Wyndham   9/15

MN

  Cendant   Travelport   9/15

MS

  Cendant   Cendant   9/1

MT

  Realogy   Realogy   9/15

ND

  Wyndham   Wyndham   9/15

NE

  Wyndham   Wyndham   9/15

NH

  Realogy   Travelport   9/15

NM

  Cendant   Cendant   9/1

NYC

  Cendant   Cendant   10/31

NYS

  Cendant   Cendant   10/31

OH

  Wyndham   Wyndham   9/15

OK

  Cendant   Cendant   9/15

OR

  Cendant   Cendant   9/15

OR-M

  Cendant   Cendant   9/15

 

1



--------------------------------------------------------------------------------

RI

  Wyndham   Wyndham   9/1

SC

  Realogy   Realogy   9/1

UT

  Wyndham   Travelport   9/15

VA

  Realogy   Realogy   9/15

VT

  Realogy   Realogy   9/15

 

2



--------------------------------------------------------------------------------

SCHEDULE B – Page 1

Pre-2007 Separate Company Shared Taxes

 

Issue

 

Spinco Parties

 

Type of Return

 

Year(s)

 

Amount

Galileo India Income Tax Assessments

  Travelport   Income Tax   2005   3,109,000

Hotel Occupancy Tax Issues

  Wyndham   Sales & Occupancy Tax   2001-2004   2,454,594

Hotel Occupancy Tax Issues

  Travelport   Sales & Occupancy Tax   2001-2004   487,500

General Transfer Pricing

  Wyndham   Income Tax   2003-2005   6,644,000

General Transfer Pricing

  Travelport   Income Tax   2003-2005   10,719,000

Various State Tax Exposures

  Realogy   Income Tax   1994-2005   1,666,439

Various State Tax Exposures

  Wyndham   Income Tax   1992-2005   2,639,868

Various State Tax Expenses

  Travelport   Income Tax   1992-2005   103,563

Sales & Use Tax Issues

  Realogy   Sales & Use   2001-2004   3,660

Sales & Use Tax Issues

  Wyndham   Sales & Use   1990-2001   1,378,600

 

3



--------------------------------------------------------------------------------

SCHEDULE C

CERTAIN TAX ATTRIBUTES

 

     Spinco Party    Approximate Gross
Deferred Tax Asset at
12/31/05 (millions)

Tax basis difference in assets of foreign subsidiaries (as noted in footnote 6
of the Wyndham Worldwide Form 10)

   Wyndham    $ 308

Tax basis in Coldwell Banker trademark

   Realogy    $ 549

 

4



--------------------------------------------------------------------------------

SCHEDULE D

EMPLOYEE RATES

 

Title of Employee

   Rate     

Executive Vice President

   $ 250    per hour

Vice President

   $ 150    per hour

Director

   $ 125    per hour

Manager and below

   $ 100    per hour

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

PROJECT NOVA — TRANSACTIONS STEPS



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Avis Budget Car Rental, LLC

   4

Avis Budget Holdings, LLC

   5

Avis Car Rental Group, LLC

   4

Avis Group Holdings, LLC

   4

Avis Rent A Car Systems, LLC

   4

BRACS

   8

CCRG Canada

   8

CD Intellectual Property Holdings Contribution

   6

CDRE TM Corp

   15

Cendant

   4

Cendant Hospitality

   4

Cendant Internet

   1

Cendant Internet Merger

   1

Cendant Operations

   2

Cendant Operations Dividend Note

   21

Cendant Operations Merger

   15

Cendant Supplier Services

   2

Cendant Supplier Services Dividend Note

   21

Century 21 Dividend Note

   22

Century 21 IP Company

   17

CFHC LLC

   1

Coldwell Banker Dividend Note

   21

Coldwell Banker IP Company

   17

Days Inn

   2

Days Inn Dividend Note

   21

Dividend Notes

   21

EMEA

   12

Equivest

   13

Equivest Capital

   14

Equivest Capital LLC

   14

ERA IP Company

   17

Fairfield

   2

Fairfield Dividend Note

   21

Fairfield Note

   9

Fairfield Resorts

   9

FMSI

   14

GIT

   12

GIW

   12

Knight/Villager Dividend Note

   21

Knights Dividend Note

   21

Ramada Worldwide Dividend Note

   21

 

i



--------------------------------------------------------------------------------

RCI Dividend Note

   22

RCI Global

   1

RCI TM Corp.

   7

Real Estate IP Companies

   17

Realogy

   6

Realogy Distribution

   20

Realogy Franchise Group, Inc.

   7

Realogy Intellectual Property Holdings I, Inc.

   6

Realogy Intellectual Property Holdings II, Inc.

   7

Realogy Operations, Inc.

   7

Realogy Services Group LLC

   3

Super 8 Dividend Note

   21

TDS Operations

   7

TM Acquisition

   17

TM Acquisition Hospitality IP

   17

TM Acquisition IP

   17

TM Acquisition Merger

   17

TM Acquisition Patent Contribution

   19

TM Acquisition RCI IP

   17

TM Acquisition Real Estate IP

   17

Travel Link

   13

Travel Link Merger

   13

Travelodge Dividend Note

   21

Travelport

   5

Travelport Contribution

   6

Travelport Distribution

   20

Trendwest

   9

Trendwest Note

   10

WHG TM Corp.

   7

Wizcom

   5

Wizcom Merger

   5

Wizcom, Inc.

   5

WVO

   10

WWCI

   8

Wyndham Finance UK

   12

Wyndham Hotel Group, LLC

   7

Wyndham Worldwide

   2

Wyndham Worldwide Distribution

   20

Wyndham Worldwide Operations

   8

 

ii



--------------------------------------------------------------------------------

TO INSURE COMPLIANCE WITH TREASURY DEPARTMENT REGULATIONS, WE ADVISE YOU THAT,
UNLESS OTHERWISE EXPRESSLY INDICATED, ANY FEDERAL TAX ADVICE CONTAINED HEREIN
WAS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF
(I) AVOIDING TAX-RELATED PENALTIES UNDER THE INTERNAL REVENUE CODE OR (II)
PROMOTING, MARKETING OR RECOMMENDING TO ANOTHER PARTY ANY TAX-RELATED MATTERS
ADDRESSED HEREIN.

Transaction effected on or prior to 12/31/05

 

1. Cendant Internet Group, Inc. (DE) (“Cendant Internet”), Dividend Notes and
Preferred Stock of Real Estate Services, Inc.

 

  (a) Cendant Finance Holding Company LLC (DE) (“CFHC LLC”) and Century 21 Real
Estate LLC (DE) cancel the Century 21 Dividend Note. (Effected December 31,
2005.)

 

  (b) Cendant Vacation Holdco, Inc. (DE) (later renamed RCI Global Vacation
Network, Inc.) (“RCI Global”) contributes the RCI Dividend Note to RCI General
Holdco 2, Inc. (DE). (Effected December 31, 2005.) Immediately thereafter, such
note is cancelled. (Effected December 31, 2005.)

 

  (c) Coldwell Banker Corporation (DE) contributes the Coldwell Banker Dividend
Note to Coldwell Banker Real Estate Corporation (CA). (Effected December 31,
2005.) Immediately thereafter, such note is cancelled. (Effected December 31,
2005.)

 

  (d) Cendant Internet merges with and into CFHC LLC, with CFHC LLC surviving
(the “Cendant Internet Merger”). (Effected December 31, 2005. 10:00 A.M.) As a
result of the merger, CFHC LLC will acquire the following 9 Dividend Notes:
(1) the Cendant Operations Dividend Note; (2) the Cendant Supplier Services
Dividend Note; (3) the Days Inn Dividend Note; (4) the Ramada Worldwide Dividend
Note; (5) the Super 8 Dividend Note, (6) the Knights/Villager Dividend Note;
(7) the Knights Dividend Note; (8) the Travelodge Dividend Note; and (9) the
Fairfield Dividend Note.

 

  (e) Immediately after the Cendant Internet Merger:

 

  (a) Fairfield Dividend Note.

 

  (1) CFHC LLC contributes the Fairfield Dividend Note to RCI Global, formerly
known as Cendant Vacation Holdco, Inc. (Effected December 31, 2005 immediately
after the Cendant Internet Merger.)

 

1



--------------------------------------------------------------------------------

  (2) Immediately thereafter, RCI Global, formerly known as Cendant Vacation
Holdco, Inc., contributes the Fairfield Dividend Note to RCI General Holdco 2,
Inc. (DE). (Effected December 31, 2005 immediately after the contribution of the
Fairfield Dividend Note by CFHC LLC to RCI Global)

 

  (3) Immediately thereafter, RCI General Holdco 2, Inc. (DE) contributes the
Fairfield Dividend Note to Fairfield Resort Management Services, Inc. (IN)
(“Fairfield”). (Effected December 31, 2005 immediately after the contribution of
the Fairfield Dividend Note by RCI Global. to RCI General Holdco 2, Inc.)
Immediately thereafter, such note is cancelled. (Effected December 31, 2005.)

 

  (b) Cendant Operations Dividend Note. CFHC LLC contributes to Cendant
Operations, Inc. (DE) (“Cendant Operations”) the Cendant Operations Dividend
Note. (Effected December 31, 2005.) Immediately thereafter, such note is
cancelled. (Effected December 31, 2005.)

 

  (c) Cendant Supplier Services Dividend Note. CFHC LLC contributes to Cendant
Supplier Services, Inc. (DE) (“Cendant Supplier Services”) the Cendant Supplier
Services Dividend Note. (Effected December 31, 2005.) Immediately thereafter,
such note is cancelled. (Effected December 31, 2005.)

 

  (d) Dividend Notes issued by subsidiaries of Cendant Hotel Group, Inc. (DE)
(“Wyndham Worldwide”).

 

  (1) CFHC LLC contributes to Wyndham Worldwide: (i) the Days Inn Dividend Note,
(ii) the Ramada Worldwide Dividend Note, (iii) the Super 8 Dividend Note,
(iv) the Knights/Villager Dividend Note, (v) the Knights Dividend Note and
(vi) the Travelodge Dividend Note. (Effected December 31, 2005.)

 

  (2) Immediately thereafter:

 

  (A) Wyndham Worldwide contributes the Days Inn Dividend Note to Days Inn of
America, Inc. (DE) (“Days Inn”). (Effected December 31, 2005 immediately after
the contribution of the Days Inn Dividend Note by CFHC LLC to Wyndham
Worldwide.) Immediately thereafter, such note is cancelled. (Effected
December 31, 2005.)

 

2



--------------------------------------------------------------------------------

  (B) Wyndham Worldwide contributes the Ramada Franchise Dividend Note to
RamadaWorldwide, Inc. (DE). (Effected December 31, 2005 immediately after the
contribution of the Ramada Worldwide Dividend Note by CFHC LLC to Wyndham
Worldwide.) Immediately thereafter, such note is cancelled. (Effected
December 31, 2005.)

 

  (C) Wyndham Worldwide contributes the Super 8 Dividend Note to Super 8 Motels,
Inc. (DE). (Effected December 31, 2005 immediately after the contribution of the
Super 8 Dividend Note by CFHC LLC to Wyndham Worldwide.) Immediately thereafter,
such note is cancelled. (Effected December 31, 2005.)

 

  (D) Wyndham Worldwide contributes the Knights/Villager Dividend Note and the
Knights Dividend Note to Knights Franchise Systems, Inc. (DE). (Effected
December 31, 2005 immediately after the contribution of the Knights/Villager
Dividend Note and the Knights Dividend Note by CFHC LLC to Wyndham Worldwide.)
Immediately thereafter, both such notes are cancelled. (Effected December 31,
2005.)

 

  (E) Wyndham Worldwide contributes the Travelodge Dividend Note to Travelodge
Hotels, Inc. (DE). (Effected December 31, 2005 immediately after the
contribution of the Travelodge Dividend Note by CFHC LLC to Wyndham Worldwide.)
Immediately thereafter, such note is cancelled. (Effected December 31, 2005.)

 

  (e) Real Estate Services, Inc. Preferred Stock.

 

  (1) CFHC LLC contributes all of the outstanding preferred stock of Real Estate
Services, Inc. to Cendant Real Estate Services, Group LLC (DE) (“Realogy
Services Group LLC”). (Effected December 31, 2005.)

 

  (2) Immediately after such contribution, Realogy Services Group LLC
contributes such preferred stock to NRT Incorporated (DE). (Effected
December 31, 2005 immediately following the contribution of the preferred stock
of Real Estate Services, Inc. from CFHC LLC to Realogy Services Group LLC.)

 

3



--------------------------------------------------------------------------------

2. HFS Licensing, Inc. (DE). CFHC LLC contributes to Realogy Services Group LLC
all of the outstanding stock of HFS Licensing, Inc. (DE). (Effected December 31,
2005.)

 

3. Cendant Franchise Finance, Inc. (DE). CFHC LLC contributes to Realogy
Services Group LLC and of the outstanding stock of Cendant Franchise Finance,
Inc. (DE). (Effected December 31, 2005.)

 

4. Cendant Global Services, Inc. (DE). CFHC LLC contributes to Realogy Services
Group LLC all of the outstanding stock of Cendant Global Services, Inc. (DE).
(Effected December 31, 2005.)

 

5. Cendant Hospitality, Inc. (DE) (“Cendant Hospitality”). Cendant Corporation
(DE) (“Cendant”) contributes to CFHC LLC all of the outstanding stock of Cendant
Hospitality. (Effected December 31, 2005.)

Transactions to be effected after December 31, 2005

 

6. Car Rental Group Restructuring.

 

  (a) Conversions. The following Delaware corporations will be converted into
Delaware limited liability companies on the dates set forth below.

 

  (a) Cendant Car Rental Group, Inc. (DE) (resolutions executed and conversion
effective as of January 9, 2006) (such successor limited liability company,
“Avis Budget Car Rental, LLC”).

 

  (b) Avis Car Rental Group, Inc. (DE) (resolutions executed and conversion
effective as of January 12, 2006) (such successor limited liability company,
“Avis Car Rental Group, LLC”).

 

  (c) Avis Group Holdings, Inc. (DE) (resolutions executed and conversion
effective as of January 17, 2006) (such successor limited liability company,
“Avis Group Holdings, LLC”).

 

  (d) Avis Rent A Car Systems, Inc. (DE) (resolution executed and conversion
effective as of January 19, 2006) (such successor limited liability company,
“Avis Rent A Car Systems, LLC”).

 

  (b) Formation of limited liability company by CFHC LLC and contribution by
CFHC LLC to newly formed limited liability company of all of the membership
interests of Avis Budget Car Rental, LLC.

 

  (a) CFHC LLC forms a Delaware limited liability company (“Avis Budget
Holdings, LLC”) (effected March 16, 2006).

 

4



--------------------------------------------------------------------------------

  (b) CFHC LLC contributes all of the outstanding membership interests in Avis
Budget Car Rental, LLC to Avis Budget Holdings, LLC (effected April 3, 2006).

 

  (c) Formation of corporation by Avis Budget Car Rental, LLC.

 

  (a) Avis Budget Car Rental, LLC forms a Delaware corporation, Avis Budget
Finance, Inc. (effected March 16, 2006).

 

  (d) Wizcom International, Inc. (DE) (“Wizcom”)

 

  (a) Wizcom Merger. Wizcom merges with and into CFHC LLC, with CFHC LLC
continuing as the surviving entity (“Wizcom Merger”) (effected March 23, 2006).

 

  (b) Contributions by CFHC LLC to Avis Budget Car Rental, LLC. After the Wizcom
Merger, CFHC LLC contributes to Avis Budget Car Rental Group, LLC:

 

  (1) The real property in Virginia Beach and all assets and contracts relating
to the Wizard System that it received in the Wizcom Merger (effected March 24,
2006);

 

  (2) Any remaining assets and liabilities primarily related to the Car Rental
business that it received in the Wizcom Merger not contributed pursuant to step
(1) above (effected May 17, 2006).

 

  (c) Contributions by CFHC LLC to Travelport.

 

  (1) Travelport Inc. (formerly known as Cendant Travel Distribution Services
Group, Inc.) (DE) (“Travelport”) forms a Delaware corporation, Wizcom, Inc.
(“Wizcom, Inc.”) (effected January 5, 2006).

 

  (2) After the Wizcom Merger, CFHC LLC contributes to Travelport all assets and
liabilities primarily related to the Travel Distribution services business that
it received in the Wizcom Merger (including the assets and contracts relating to
Travelport’s Wizcom business) (such contribution, the “Travelport Contribution”)
(effected May 22, 2006); and

 

  (3) After the Travelport Contribution, Travelport contributes those assets it
received in the Travelport Contribution to Wizcom, Inc. (effected May 31, 2006).

 

  (e) CD Intellectual Property Holdings, LLC (“CD Intellectual Property
Holdings”)

 

5



--------------------------------------------------------------------------------

  (a) Contributions by CD Intellectual Property Holdings to Realogy entities,
Wyndham entities, Travelport entities and RCI TM Corp.

 

  (1) CD Intellectual Property Holdings contributes to Realogy, Wyndham,
Travelport and RCI TM Corp. all assets and liabilities relating to certain
patents and patent license rights (such contribution, the “CD Intellectual
Property Holdings Contribution”) (effected July 26, 2006); and

 

  (2) After the CD Intellectual Property Holdings Contribution, each of Realogy,
Wyndham Worldwide and Travelport contributes those assets and liabilities it
received in the CD Intellectual Property Holdings Contribution to Realogy
Operations, Inc., Wyndham Worldwide Operations, Inc. and Travelport Operations,
Inc. (effected July 26, 2006).

 

  (f) Software Contributions

 

  (a) Cendant shall contribute to CFHC all of its rights to certain software
(“Shared Corporate Proprietary Software”) (effected July 27, 2006);

 

  (b) Thereafter CFHC shall (i) grant to Realogy, Wyndham and Travelport a
license to certain Shared Corporate Proprietary Software (“Realogy Licenses”,
“Wyndham Licenses” and “Travelport Licenses”, as applicable), and
(ii) contribute to Realogy a license to the Shared Corporate Proprietary
Software known as “Cendant Legal Internet Portal” (“CLIP” and “CLIP License”, as
applicable) (effected July 27, 2006);

 

  (c) Thereafter CFHC shall (i) contribute to Realogy certain Shared Corporate
Proprietary Software (“Realogy Owned Software”), (ii) contribute to Wyndham the
CLIP and certain Shared Corporate Proprietary Software (“Wyndham Owned
Software”), and (iii) contribute to Travelport certain Shared Corporate
Proprietary Software (“Travelport Owned Software”) (effected July 27, 2006);

 

  (d) Thereafter (i) Realogy shall contribute to Realogy Operations, Inc. the
Realogy Owned Software, the Realogy Licenses and the CLIP License, (ii) Wyndham
shall contribute to Wyndham Worldwide Operations, Inc. the Wyndham Owned
Software and the Wyndham Licenses, and (iii) Travelport shall contribute to
Travelport Operations, Inc. the Travelport Owned Software and the Travelport
Licenses (effected July 27, 2006).

 

7. Formation of Certain Corporations.

 

  (a) Realogy and Subsidiaries

 

6



--------------------------------------------------------------------------------

  (a) CFHC LLC forms a Delaware corporation, Realogy Corporation (“Realogy”)
(effected January 27, 2006);

 

 

(b)

Realogy forms a Delaware corporation, Realogy Intellectual Property Holdings I,
Inc. (“Realogy Intellectual Property Holdings I, Inc.”) (effected March 14,
2006);1

 

 

(c)

Realogy forms a Delaware corporation, Realogy Intellectual Property Holdings II,
Inc. (“Realogy Intellectual Property Holdings II, Inc.”) (effected March 14,
2006);2

 

  (d) Real Estate Operations, Inc. (formerly, Jon Douglas Company, now “Realogy
Operations, Inc.”) (CA), a direct, wholly-owned subsidiary of Cendant
Operations, forms a Delaware corporation, FedState Strategic Consulting,
Incorporated (effected March 27, 2006); and

 

 

(e)

Realogy Services Group LLC forms a Delaware corporation, Real Estate Franchise
Group, Inc. (“Realogy Franchise Group, Inc.”) (effected January 10, 2006).3

 

  (b) Wyndham Worldwide and Subsidiaries.

 

  (a) Wyndham Worldwide forms a Delaware limited liability company, Wynhdam
Hotel Group, LLC formerly known as CHG Brands Holdings, LLC (“Wyndham Hotel
Group, LLC”) (effected December 14, 2005);

 

  (b) Wyndham Worldwide forms a Delaware corporation, RCI TM Corp. (“RCI TM
Corp.”) (effected December 14, 2005); and

 

  (c) Wyndham Worldwide forms a Delaware corporation, WHG TM Corp. (formerly
known as CHG TM Corp.) (“WHG TM Corp.”) (effected December 14, 2005).

 

1

Will own 50% of each of the Real Estate IP Companies.

 

2

Will own 50% of each of the Real Estate IP Companies

 

3

Realogy Franchise Group, Inc. (formerly known as Real Estate Franchise Group,
Inc.) will be the real estate operations company for the brands only and will be
renamed Realogy Franchise Group Inc. Realogy Operations, Inc. (formerly, Jon
Douglas Company, a direct, wholly-owned subsidiary of Cendant Operations) will
be the operations company for the remaining operations of Realogy and will be
renamed Realogy Operations, Inc.

 

7



--------------------------------------------------------------------------------

  (c) Travelport and Subsidiaries. Travelport forms a Delaware corporation, TDS
Operations, Inc. (“TDS Operations”) (effected January 5, 2006); and

 

8. Wyndham Worldwide Restructuring.

 

  (a) Cendant Hospitality. CFHC LLC contributes to Wyndham Worldwide all of the
outstanding stock of Cendant Hospitality (effected January 13, 2006).

 

 

(b)

Cendant Transportation Corp. (DE) (“Wyndham Worldwide Operations”). CFHC LLC
contributes to Wyndham Worldwide all of the outstanding stock of Wyndham
Worldwide Operations, formerly known as Cendant Transportation) (effected
February 17, 2006).4

 

  (c) Cendant Canada.

 

  (a) Wyndham Worldwide forms a Canadian corporation, Wyndham Worldwide Canada
Inc. (“WWCI”) (effected April 13, 2006).

 

  (b) WWCI purchases for $16.1 million Canadian from Cendant Canada all of its
assets and liabilities related to lodging business (effected June 1, 2006).

 

  (c) After the sale described in 8(c)(a), CFHC LLC effects a stock split with
respect to the common shares of Cendant Canada from 1 share with a stated
capital of $1.00 to 100 shares, each with a stated capital of $0.01, and then
contributes 96% of the outstanding stock of Cendant Canada to Avis International
Ltd. (effected July 31, 2006) and 4% of the outstanding stock of Cendant Canada
to Budget Rent a Car Systems Inc. (DE) (“BRACS”) (effected July 31, 2006);

 

  (d) After the contributions described in 8(c)(c), Avis International Ltd. and
BRACS each sell the outstanding stock of Cendant Canada to CCRG Canada ULC
(“CCRG Canada”) for 4 common shares of CCRG Canada and 96 common shares of CCRG
Canada, respectively (effected August 1, 2006);

 

  (e) After the sale described in 8(c)(d), CCRG Canada sells all the outstanding
stock of Cendant Canada to WTH Canada, Inc. in exchange for 100 shares of WTH
Canada, Inc. (effected August 2, 2006).

 

4

Cendant Transportation was initially renamed Hospitality Operations, Inc and
will be renamed Wyndham Worldwide Operations, Inc.

 

8



--------------------------------------------------------------------------------

  (d) INTENTIONALLY OMITTED

 

  (e) Wyndham Worldwide contributes to Wyndham Hotel Group, LLC the following
assets: (effected July 21, 2006).

 

  (a) all of the outstanding stock of Wingate Inns International, Inc. (DE);

 

  (b) all of the outstanding stock of Super 8 Motels, Inc. (SD);

 

  (c) all of the outstanding stock of Travel Rewards, Inc. (DE);

 

  (d) all of the outstanding stock of Cendant Hotel Group International (EAST),
Inc. (DE);

 

  (e) all of the outstanding stock of Cendant Hotel Group International, Inc.
(DE);

 

  (f) all of the outstanding stock of Knights Franchise Systems, Inc. (DE);

 

  (g) all of the outstanding stock of AmeriHost Franchise Systems, Inc. (DE);

 

  (h) all of the outstanding stock of Days Inn;

 

  (i) all of the outstanding stock of Travelodge Hotels, Inc. (DE);

 

  (j) all of the outstanding membership interests of Wyndham Hotels & Resorts,
LLC (DE);

 

  (k) all of the outstanding stock of Aston Hotels & Resorts International, Inc.
(DE);

 

  (l) all of the outstanding stock of Howard Johnson International, Inc. (DE);

 

  (m) all of the outstanding stock of Ramada Worldwide Inc. (DE);

 

  (n) all of the outstanding stock of Cendant Hotel Management, Inc. (DE);

 

  (o) all of the outstanding stock of Hotel TM Corp. (DE);

 

  (p) all of the outstanding stock of Cendant Hotel Group (BVI) Inc., a British
Virgin Islands corporation; and

 

  (q) all of the outstanding stock of WHG TM Corp. (DE).

 

9



--------------------------------------------------------------------------------

  (f) Wyndham Worldwide Subsidiary Debt to Cendant

 

  (a) Cendant contributes the note owed by Fairfield Resorts, Inc. (DE)
(“Fairfield Resorts”) to Cendant (the “Fairfield Note”) and the note owed by
Trendwest Resorts, Inc. (OR) (“Trendwest”) to Cendant (the “Trendwest Note”) to
CFHC LLC (effected July 14, 2006);

 

  (b) CFHC LLC contributes the Fairfield Note and the Trendwest Note to Wyndham
Vacation Ownership, Inc. (DE), formerly known as Cendant Timeshare Resort Group,
Inc. (“WVO”) (effected July 14, 2006);

 

  (c) WVO, formerly known as Cendant Timeshare Resort Group, Inc., contributes
the Fairfield Note to Fairfield Resorts, and thereafter such Fairfield Note is
cancelled (effected July 14, 2006); and

 

  (d) WVO, formerly known as Cendant Timeshare Resort Group, Inc., contributes
the Trendwest Note to Trendwest, and thereafter such Trendwest Note is cancelled
(effected July 14, 2006).

 

  (g) CFHC LLC contributes the following assets to Wyndham Worldwide

 

  (a) all of the issued and outstanding stock of WVO, formerly known as Cendant
Timeshare Resort Group, Inc. (effected July 28, 2006); and

 

  (b) all of the issued and outstanding stock of Cendant Supplier Services,
which was renamed WWC Supplier Services (effected May 17, 2006).

 

  (h) INTENTIONALLY OMITTED

 

  (i) Wyndham Worldwide contributes to Wyndham Hotel Group, LLC Certain
contracts relating to the lodging business (effected at various times on or
prior to the date of the Wyndham Worldwide Distribution, as defined below).

 

  (j) CFHC LLC contributes the following assets to RCI Global, formerly known as
Cendant Vacation Holdco, Inc. (effected July 27, 2006).

 

  (a) all of the outstanding stock of RCI Pacific Pty. Ltd. (Australia);

 

10



--------------------------------------------------------------------------------

  (b) 224,173 quotas of the outstanding quotas of RCI Brazil Ltda. (Brazil);5

 

  (c) all of the outstanding stock of Intercambios Endless Vacations IEV, Inc.
(IN);

 

  (d) all of the outstanding stock of RCI Cayman Ltd.(Cayman);

 

  (e) 99.98% (9,998 shares) of the outstanding stock of RCI Travel Club S.A.
(Spain);6

 

  (f) all of the outstanding stock of Resort Condominium International de
Venezuela, C.A. (Venezuela);

 

  (g) .04% of the outstanding stock of Resort Condominium International de
Mexico S. de RL de CV (Mexico);7 and

 

  (h) all of the outstanding stock of RCI Travel Pte. Ltd. (Singapore).

 

  (k) Certain international restructuring. The following have been or will be
completed in the following and are necessary to complete the Wyndham spin.

 

  (a) Cendant pays $43 million to Galileo International, Inc. to pay down an
intercompany payable balance (effected June, 2006).

 

  (b) Galileo International, Inc. purchases the stock of gta North America, Inc
from Donvand, Ltd for $39,817,363 and the stock of Octopus Travel.com (USA) Ltd.
from Octopus Travel Group Ltd. for $3,182,637 million. The combined purchase
price is $42,999,726, subject to a valuation to be completed by Deloitte
(effected June 1, 2006).

 

5 CFHC LLC owns 224,173 quotas of the outstanding quotas of RCI Brazil Ltda; the
remaining outstanding quotas are owned by Resort Condominiums International, LLC
(DE) (an indirect subsidiary of RCI Global).

 

6 CFHC LLC owns 99.98% (9,998 shares) of the outstanding stock of RCI Travel
Club S.A.; the remaining stock is owned by the following two entities—.01% (1
share) is owned by RCI Europe (UK) (an indirect subsidiary of RCI Global/EMEA
Holdings C.V. (Netherlands)) and .01% (1 share) is owned by RCI Espana S.A. (and
indirect subsidiary of RCI Global/EMEA Holdings C.V. (Netherlands)).

 

7 CFHC LLC owns .04% of the outstanding stock of Resort Condominium
International de Mexico S. de RL de CV (Mexico); the remaining 99.96% is owned
by Resort Condominiums International, LLC (DE) (an indirect subsidiary of RCI
Global).

 

11



--------------------------------------------------------------------------------

  (c) Donvand, Ltd and Octopus Travel Group Ltd. deposit the cash received in
8(k)(b) with Wyndham Finance UK (effected June, 2006).

 

  (d) Wyndham Finance UK makes a loan of $40.6 million Australian Dollars
(approximately $30 million) to Travel Acquisition Corporation Pty Ltd
(Australia) (effected June, 2006) (effected via book entry, interest on the loan
is approximately LIBOR + 150 basis points).

 

  (e) Travel Acquisition Corporation Pty Ltd (Australia) repays a loan in the
amount of $ 17.3 million Australian Dollars (approximately $12.8 million) that
it owes to Trendwest South Pacific Pty Ltd (Australia) (effected June 16, 2006).

 

  (f) Trendwest South Pacific Pty Ltd (Australia) deposits the cash it received
in 8(k)(e) above with Wyndham Finance UK (effected June, 2006 via book entry).

 

  (g) Travel Acquisition Corporation Pty Ltd (Australia) repays a loan in the
amount of $40.6 million Australian Dollars (approximately $30 million) that it
owes to We Try Harder Pty. Limited (effected June, 2006).

 

  (h) Avis Rent a Car Limited withdraws a deposit in the amount of 18.3 million
New Zealand Dollars (approximately $11.3 million) from Wyndham Finance UK
(effected June, 2006).

 

  (i) Cendant withdraws a deposit in the amount of $1.5 million from Wyndham
Finance UK (effected June, 2006).

 

  (j) Cendant purchases all of the Wyndham Finance UK’s deposits and loans
relating to Travelport entities for an amount equal to the net value of the
assets (approximately $3.3 million) (effected via journal entry on July 21,
2006). As a result of such purchase, Cendant becomes the debtor and creditor
with respect to all deposits and loans previously made by Wyndham Finance UK.
Cendant records a payable to Wyndham Finance UK. Such payable will be settled by
means of a dividend for approximately $1.9 million declared by the Wyndham
Finance UK to Cendant (effected July 26, 2006).

 

  (k)

RCI Global assumes the liability of Galileo International Technology, LLC, a
Delaware limited liability company (“GIT”) on the loan from EMEA Holdings C.V.,
a Netherlands limited partnership (“EMEA”) and the liability of GIW Holdings
C.V., a Netherlands limited partnership (“GIW”) on its loan from EMEA. Both
sides of

 

12



--------------------------------------------------------------------------------

 

these loans are now within the Wyndham Worldwide chain. The parties shall treat
such assumption as deemed capital contributions from Cendant to Travelport (all
the way down the Travelport chain to GIT and GIW), followed by a deemed
distribution from RCI Global to Cendant (effected July 26, 2006).

 

  (l) RCI, LLC distributes $452,685 receivable to Cendant (effected July 27,
2006).

 

  (m) RCI Global assumes the liabilities listed on Schedule B1 pursuant to an
assignment and assumption agreement (effective July 27, 2006).

 

  (n) Travelport assumes the liabilities listed on Schedule B2 pursuant to an
assignment and assumption agreement (effective July 27, 2006).

 

  (o) Cendant contributes to RCI Global the receivables listed on Schedule C1
(effective July 27, 2006).

 

  (p) Cendant contributes to Travelport the receivables listed on Schedule C2
(effective July 27, 2006).

 

  (l) After the transactions described in 8(k)(a)-(p)above have been effected,
CFHC LLC contributes to Wyndham Worldwide all of the outstanding stock of RCI
Global, formerly known as Cendant Vacation Holdco, Inc. (effected July 28,
2006).

 

  (m) Wyndham Finance UK. After the transactions described in 8(k)(a)-(p) above
have been effected:

 

  (a) Cendant contributes 1% of the issued and outstanding stock of Wyndham
Finance UK to Wyndham Worldwide (effected July 28, 2006);

 

  (b) Wyndham Worldwide contributes 1% of the issued and outstanding stock of
Wyndham Finance UK to Wyndham Worldwide Operations (effected July 28, 2006); and

 

  (c) CFHC LLC contributes the remaining 99% of the issued and outstanding stock
of Wyndham Finance UK to Wyndham Worldwide after the contribution described
above in 8(m)(b)is effective (effective July 28, 2006).

 

  (n) Travel Rewards, Inc. (DE) (an indirect subsidiary of Wyndham Worldwide)
purchases from Trip.com, Inc (DE) (an indirect subsidiary of Travelport) certain
trademarks relating to Trip Rewards for $2.2 million (effected June 21, 2006).

 

13



--------------------------------------------------------------------------------

  (o) Travel Link Group, Inc. (DE) (“Travel Link”).

 

  (a) Travel Link Merger. Travel Link merges with and into CFHC LLC, with CFHC
LLC continuing as the surviving entity (“Travel Link Merger”) (effected July 27,
2006).

 

  (b) Contributions by CFHC LLC to Wyndham Worldwide. After the Travel Link
Merger, CFHC LLC contributes to Wyndham Worldwide certain assets relating to the
lodging business (effected July 28, 2006).

 

  (c) Contributions by Wyndham Worldwide to Wyndham Hotel Group, LLC. After the
Travel Link Merger and the contribution described in (b) above, Wyndham
Worldwide contributes to Wyndham Hotel Group, LLC the assets received in Step
8(o)(b) (effected July 28, 2006).

 

  (p) Fairfield Resorts and Equivest Finance, Inc. (DE) (“Equivest”) Excess Loss
Accounts. The following steps will be completed in the following order to
address the Fairfield and Equivest excess loss accounts.

 

  (a) BFICP Corp. (DE) will merge with and into Equivest Capital, Inc. (DE)
(“Equivest Capital”), with Equivest Capital continuing as the surviving entity
(effected July 26, 2006);

 

  (b) After reclassing the Equivest Capital allowance account Equivest Capital
will convert into a Delaware limited liability company (“Equivest Capital LLC”)
(effected July 26, 2006);

 

  (c) St. Augustine Resort Development Group, Inc. (FL) will be converted into a
Delaware limited liability company (effected July 26, 2006);

 

  (d) Equivest Florida, Inc. (DE) will merge with and into Equivest, with
Equivest continuing as the surviving entity (effected July 26, 2006);

 

  (e) Equivest Texas, Inc. (DE) will convert into a limited liability company
and will withdraw from Illinois (effected July 26, 2006); and

 

  (f) Fairfield Resorts will contribute all the of outstanding stock of the
following entities to APEX Marketing, Inc. (AK) (“APEX”):

 

  (1) Vacation Break USA, Inc. (FL) (“Vacation Break”) (effected July 26, 2006);
and

 

14



--------------------------------------------------------------------------------

  (2) Fairfield Management Services, Inc. (FL) (“FMSI”) (effected July 26,
2006).

 

  (g) After the contribution described in 8(p)(f)(2), APEX will contribute all
of the stock of Vacation Break to FSMI (effected July 26, 2006).

 

  (q) RCI Technology Corp. RCI Technology Corp. converts into a Delaware limited
liability company, RCI Technology LLC (effected July 26, 2006).

 

9. TDS Restructuring.

 

  (a) Galileo Danmark ApS (an indirect subsidiary of Travelport) purchases from
Cendant Denmark ApS (UK) (an indirect subsidiary of RCI Global, formerly known
as Cendant Vacation Holdco, Inc.) all of the stock of Travelwire ApS for 1
Danish Kroner in cash (effected March 31, 2006).

 

  (b) Wizcom, Inc. purchases from Wizard Co., Inc. (a subsidiary of Avis Budget
Car Rental, LLC) certain trademarks relating to Travelport’s Wizcom business for
$500,000 (effected June 21, 2006).

 

10. Merger of Cendant Operations, Inc.

 

  (a) Prior to the Cendant Operations Merger (as defined below), Cendant
Operations contributes certain IP assets relating to the real estate business to
CDRE TM Corp, an Ohio corporation (“CDRE TM Corp”, formerly named Nisbet
Corporation) (effected May 31, 2006 prior to the Cendant Operations Merger as
defined below).

 

  (b) Cendant Operations merges (the “Cendant Operations Merger”) with and into
CFHC LLC, with CFHC LLC continuing as the surviving entity (effected May 31,
2006).

 

11. Transfers of assets of Cendant Operations (other than Real Estate IP
Companies). Immediately after the Cendant Operations Merger, CFHC LLC makes the
following contributions.

 

  (a) Real Estate related assets and liabilities.

 

  (a) After the Cendant Operations Merger, CFHC LLC contributes all assets and
liabilities (other than its interests in the Real Estate IP Companies) relating
to the real estate business received in the Cendant Operations Merger (including
all of the stock of Realogy Operations, Inc., formerly known as Jon Douglas
Company, and all of the membership interests of NRT Relocation LLC) to Realogy
Services Group LLC (effected June 1, 2006); and

 

15



--------------------------------------------------------------------------------

  (b) Thereafter, Realogy Services Group LLC contributes such assets (other than
the stock or equity interest of any entity) and liabilities to Realogy
Operations, Inc. (effected June 1, 2006, immediately after the contribution
described in Step 11(a)(a) above).

 

  (b) Hospitality/RCI related assets and liabilities.

 

  (a) After the Cendant Operations Merger, CFHC LLC contributes all assets and
liabilities relating to the Hospitality and RCI businesses (which, for the
avoidance of doubt shall not include interests in the Real Estate IP Companies)
received in the Cendant Operations Merger to Wyndham Worldwide (effected June 1,
2006); and

 

  (b) Thereafter, Wyndham Worldwide contributes all such assets and liabilities
received by CFHC LLC in the Cendant Operations Merger and contributed to Wyndham
Worldwide to Wyndham Worldwide Operations (effected June 1, 2006 immediately
after the contribution described in Step 11(b)(a) above).

 

  (c) Travel Link related assets and liabilities.

 

  (a) After the Cendant Operations Merger, CFHC LLC contributes all assets and
liabilities relating to the Travel Link businesses (which, for the avoidance of
doubt shall not include interests in the Real Estate IP Companies) received in
the Cendant Operations Merger to Wyndham Worldwide (effected June 1, 2006); and

 

  (b) Thereafter, Wyndham Worldwide contributes all such assets and liabilities
received by CFHC LLC in the Cendant Operations Merger and contributed to Wyndham
Worldwide to Wyndham Hotel Group, LLC (effected June 1, 2006 immediately after
the contribution described in Step 11(c)(b)(a) above).

 

  (d) TDS related assets and liabilities.

 

  (a) After the Cendant Operations Merger, CFHC LLC contributes all assets and
liabilities relating to the TDS business (which, for the avoidance of doubt
shall not include interests in the Real Estate IP Companies) received in the
Cendant Operations Merger to Travelport (effected June 1, 2006); and

 

  (b) Thereafter, Travelport contributes such assets and liabilities to TDS
Operations (effected June 1, 2006 immediately after the contribution described
in Step 11(d)(a) above).

 

  (e)

Car Rental related assets and liabilities. After the Cendant Operations Merger,
CFHC LLC contributes all assets and liabilities relating to the Car Rental
business (which, for the avoidance of doubt shall not include

 

16



--------------------------------------------------------------------------------

 

interests in the Real Estate IP Companies) received in the Cendant Operations
Merger to Avis Budget Car Rental, LLC (effected June 1, 2006).

 

12. Real Estate Restructuring.

 

  (a) CFHC LLC contributes to Realogy all of the issued and outstanding
membership interests of Realogy Services Group LLC (effected June 30, 2006).

 

  (b) Realogy contributes all of the outstanding stock of Realogy Intellectual
Property Holdings I, Inc. and Realogy Intellectual Property Holdings II, Inc. to
Realogy Services Group LLC (effected June 30, 2006).

 

  (c) Reincorporation of CDRE TM Corp., formerly known as Nisbet Corporation.

 

  (a) Cendant Operations forms a Delaware limited liability company and

 

  (b) CDRE TM Corp reincorporates in Delaware via merger with and into such
Delaware corporation (effected June 5, 2006).

 

  (d) Cendant Mobility Limited (Hong Kong). Cendant contributes to Realogy
Services Group LLC (DE) 1% of the outstanding stock of Cendant Mobility Limited
(Hong Kong) that it owns (effected June 9, 2006).

Transactions to be effected after the record date of the Realogy Distribution
and Wyndham Worldwide Distribution, and before the Realogy Distribution and
Wyndham Worldwide Distribution.

 

13. TM Acquisition Corporation (DE) (“TM Acquisition”). TM Acquisition owns
intellectual property relating to the real estate services businesses (“TM
Acquisition Real Estate IP”), the lodging businesses (“TM Acquisition Lodging
IP”) and the RCI business (the “TM Acquisition RCI IP” and, together with the TM
Acquisition Real Estate IP and the TM Acquisition Lodging IP the “TM Acquisition
IP”)).

 

  (a) After the record date for the Realogy Distribution, TM Acquisition merges
(the “TM Acquisition Merger”) with and into CFHC LLC, with CFHC LLC continuing
as the surviving corporation (effected July 25, 2006); and

 

  (b) TM Acquisition Real Estate IP. After both the Cendant Operations Merger
and the TM Acquisition Merger, each of the following transactions will be
effected in the following order.

 

  (a) CFHC LLC contributes (effected July 26, 2006):

 

17



--------------------------------------------------------------------------------

  (1) TM Acquisition Real Estate IP relating to ERA to NRT TM Corp. (CA),
formerly known as Cleveland Financial Services Group (CA) (Name to be changed to
ERA TM Corp.) (“ERA IP Company”);

 

  (2) CFHC LLC contributes the TM Acquisition Real Estate IP relating to Century
21 to C21 TM Corp. (CA), formerly known as Seville Properties, Inc. (CA)
(“Century 21 IP Company”);

 

  (3) CFHC LLC contributes the TM Acquisition Real Estate IP relating to
Coldwell Banker to CB TM Corp. (CA), formerly known as Cornish & Carey
Residential, Inc. (CA) (“Coldwell Banker IP Company” and together with ERA IP
Company, and Century 21 IP Company, the “Real Estate IP Companies”); and

 

  (b) CFHC LLC contributes the TM Acquisition Real Estate IP other than any IP
set forth above to Realogy (effected July 26, 2006).

 

  (c) CFHC LLC contributes all of the outstanding stock of (i) each of the Real
Estate IP Companies, and (ii) CDRE TM Corp. (DE), formerly known as Nisbet
Corporation to Realogy (effected July 26, 2006 after the transactions described
in 13(b)(a)).

 

  (d) Realogy contributes 50% of each of the Real Estate IP Companies to Realogy
Intellectual Property Holdings I, Inc., and 50% of each of the Real Estate IP
Companies to Realogy Intellectual Property Holdings II, Inc. (effected July 26,
2006 after the transactions described in 13(b)(c)).

 

  (e) Realogy contributes all of the outstanding stock of CDRE TM Corp. to NRT
Inc. (effected July 26, 2006 after the transactions described in 13(b)(c)).

 

  (c) TM Acquisition Lodging IP. After both the Cendant Operations Merger and
the TM Acquisition Merger, each of the following transactions will be effected
in the following order:

 

 

(a)

CFHC LLC contributes to Wyndham Worldwide all of the TM Acquisition Lodging IP,
its 99% of the membership interests of Two Flags Joint Venture LLC (owned by TM
Acquisition prior to the TM Acquisition Merger)8 and all of the stock of TM

 

8

TM Acquisition currently owns 99% of Two Flags Joint Venture LLC (DE); the
remaining 1% is owned by TM Acquisition Sub, Inc., a direct, wholly-owned,
subsidiary of TM Acquisition.

 

18



--------------------------------------------------------------------------------

 

Acquisition Sub. Inc. (DE) (owns 1% of Two Flags Joint Venture LLC) (effected
July 26, 2006);

 

 

(b)

Wyndham Worldwide contributes to WHG TM Corp. all of the TM Acquisition Lodging
IP except for the TM Acquisition Lodging IP described in 13(c)(c) below, its 99%
of the membership interests of Two Flags Joint Venture LLC (owned by TM
Acquisition prior to the TM Acquisition Merger)9 and all of the stock of TM
Acquisition Sub. Inc. (DE) (owns 1% of Two Flags Joint Venture LLC) (effected
July 26, 2006); and

 

  (c) Wyndham Worldwide makes the following contributions of TM Acquisition
Lodging IP (effected July 26, 2006):

 

  (1) Certain international marks relating to the Super 8 brand to Super 8
Motels, Inc.

 

  (2) Certain international marks relating to the Howard Johnson brand to Howard
Johnson International, Inc.

 

  (3) Certain international marks relating to the Days Inn brand to Days Inn
Worldwide, Inc.

 

  (4) Certain international marks relating to the Knights brand to Knights
Franchise Systems, Inc.

 

  (5) Certain international marks relating to the Ramada brand to Ramada
International, Inc.

 

  (d) TM Acquisition RCI IP. After both the Cendant Operations Merger and the TM
Acquisition Merger, the following transactions will be effected in the following
order:

 

  (a) CFHC LLC contributes to Wyndham Worldwide all of the TM Acquisition RCI IP
(effected July 26, 2006); and

 

  (b) Wyndham Worldwide contributes to RCI TM Corp. all of the TM Acquisition
RCI IP (effected July 26, 2006).

 

  (e) TM Acquisition’s Patents

 

  (a) After both the Cendant Operations Merger and the TM Acquisition Merger,
CFHC LLC contributes to Realogy certain patents and

 

 

9

TM Acquisition currently owns 99% of Two Flags Joint Venture LLC (DE); the
remaining 1% is owned by TM Acquisition Sub, Inc., a direct, wholly-owned,
subsidiary of TM Acquisition.

 

19



--------------------------------------------------------------------------------

 

Realogy assumes certain related liabilities (such contribution and assumption,
the “TM Acquisition Patent Contribution”) (effected July 26, 2006); and

 

  (b) After the TM Acquisition Patent Contribution, Realogy contributes to
Realogy Operations, Inc. the assets referred to in (a) and Realogy Operations
assumes the related liabilities (effected July 26, 2006).

 

14. Realogy Distribution (distribution to be effected 7/31/06).

 

  (a) Immediately prior to the Realogy Distribution, Realogy issues to CFHC LLC
a stock dividend (effected June 15, 2006).

 

  (b) CFHC LLC distributes to Cendant all of the outstanding stock of Realogy
(effected July 27, 2006).

 

  (c) Distribution of Cash by Realogy to Cendant—which cash will be placed into
a separate account and used solely to repay debt of Cendant. Realogy distributes
cash to Cendant in an amount equal to $2.225 billion, which cash is placed into
a separate account and used solely to repay Cendant debt (effected July 27,
2006).

 

  (d) Cendant distributes all of the stock of Realogy pro rata to its
shareholders (the “Realogy Distribution”) (effective July 31, 2006).

Transactions to be effected at the Realogy Distribution

 

15. Wyndham Worldwide Distribution (distribution to be effected 7/31/06).

 

  (a) Immediately prior to the Wyndham Worldwide Distribution, Wyndham Worldwide
issues to CFHC LLC a stock dividend (effected July 13, 2006).

 

  (b) CFHC LLC distributes to Cendant all of the outstanding stock of Wyndham
Worldwide (effected July 27, 2006).

 

  (c) Distribution of Cash by Wyndham Worldwide to Cendant—which cash will be
placed into a separate account and used solely to repay debt of Cendant. Wyndham
Worldwide distributes cash to Cendant in an amount equal to $1.36 billion, which
cash is placed into a separate account and used solely to repay Cendant debt
(effected July 27, 2006).

 

  (d) Cendant distributes all of the stock of Wyndham Worldwide pro rata to its
shareholders (the “Wyndham Worldwide Distribution”) (effective July 31, 2006).

Transactions to be effected after the Wyndham Worldwide Distribution.

 

20



--------------------------------------------------------------------------------

16. Closing of Travelport Sale; or

17. Travelport Distribution (the following steps to occur only if the closing of
the sale of Travelport does not occur).

 

  (a) Immediately prior to the Travelport Distribution, Travelport issues to
CFHC LLC a stock dividend.

 

  (b) CFHC LLC Distributes to Cendant all of the outstanding stock of
Travelport.

 

  (c) Dividend declaration date for the Travelport Distribution to occur after
October 2, 2006; and

 

  (d) Cendant distributes all of the stock of Travelport pro rata to its
shareholders (the “Travelport Distribution”).

 

21



--------------------------------------------------------------------------------

SCHEDULE A

CENDANT CORPORATION DIVIDEND NOTES (collectively, “Dividend Notes”)

 

CURRENT OBLIGOR

   PAYEE   PRINCIPAL     

1. Cendant Operations, Inc.

   Cendant Internet
Group, Inc.   850,000,000    “Cendant Operations
Dividend Note”

2. Cendant Supplier Services, Inc.

   Cendant Internet
Group, Inc.   20,000,000    “Cendant Supplier
Services Dividend
Note”

3. Days Inn of America, Inc.

   Cendant Internet
Group, Inc.   240,000,000    “Days Inn Dividend
Note”

4. Ramada Worldwide, Inc. (Ramada Franchise Systems, Inc.’s name was changed to
Ramada Worldwide, Inc.)

   Cendant Internet
Group, Inc.   262,000,000    “Ramada Worldwide
Dividend Note”

5. Super 8 Motels, Inc.

   Cendant Internet
Group, Inc.   100,000,000    “Super 8 Dividend
Note”

6. Knights Franchise Systems, Inc. (Villager Franchise Systems, Inc. was merged
into Knights Franchise System, Inc. in 2004)

   Cendant Internet
Group, Inc.   1,500,000    “Knights/Villager
Dividend Note”

7. Knights Franchise Systems, Inc.

   Cendant Internet
Group, Inc.   5,200,000    “Knights Dividend
Note”

8. Travelodge Hotels, Inc.

   Cendant Internet
Group, Inc.   50,000,000    “Travelodge
Dividend Note”

9. Fairfield Resort Management Services, Inc. (f/k/a RCI Management, Inc.)

   Cendant Internet
Group, Inc.   96,000,000    “Fairfield Dividend
Note”

10. Coldwell Banker Real Estate Corporation

   Coldwell Banker
Corporation, Inc.   366,700,000    “Coldwell Banker
Dividend Note”

11. RCI General Holdco 2, Inc.

   Cendant Vacation
Holdco, Inc. (f/k/a RCI
General Holdco I, Inc.)   458,000,000    “RCI Dividend Note”

12. Century 21 Real Estate LLC

   Cendant Finance
Holding Company LLC   199,000,000    “Century 21
Dividend Note”

 

22



--------------------------------------------------------------------------------

SCHEDULE B1

The following inter-company payables of Cendant will be assumed by RCI Global
effected July 27:

 

Debtor (formerly Cendant Corp.)

  

Creditor

   Amount (US$)

RCI Global

   Pointspec II    12,736,521

RCI Global

   Pointeuro 4    37,394,000

RCI Global

   Cendant Europe Corporate    5,528,890

RCI Global

   Days Inns    970,943

RCI Global

   LANDAL    880,898

RCI Global

   RCI Europe    880,469

RCI Global

   Novasol    56,624

RCI Global

   Wyndham Finance UK    80,301

RCI Global

   Cendant Europe Corporate    101,106

RCI Global

   RCI North America    213,483

SCHEDULE B2

The following inter-company payables of Cendant will be assumed by Travelport
effected July 27:

 

Debtor (formerly Cendant Corp.)

  

Creditor

   Amount (US$)

Travelport

   Southern Cross Australia    5,718

Travelport

   Southern Cross Australia    47,425

Travelport

   Trust GmbH    1,617

Travelport

   Southern Cross Australia    14,310

Travelport

   Trust GmbH    14,963

Travelport

   Galileo International Limited    139,757

Travelport

   Novi Scotia ULC    26,242

Travelport

   Southern Cross Australia    102,960

Travelport

   Neat Israel    18,550

Travelport

   Galileo International Inc.    4,354,665

Travelport

   Trust GmbH    57,636

 

23



--------------------------------------------------------------------------------

SCHEDULE C1

Cendant contributes the following receivable balances to RCI Global, as set
forth below effected July 27, 2006:

Cendant will contribute the following receivables on July 27, 2006

 

Entity Contributed to

   Amount (US $)   

Balance with

RCI Global

   55,327    Days Inn

RCI Global

   35,201    Vacation Rental Management

RCI Global

   5,739,777    Holiday Cottages Group Limited

RCI Global

   4,149,081    Vacation Rental Management

RCI Global

   17,652,207    EMEA Holdings CV

RCI Global

   2,804,714    LANDAL

RCI Global

   2,429,889    Novasol

RCI Global

   411,373    Cuendet

RCI Global

   7,290,125    Vacation Rental Management

RCI Global

   1,144,690    South Pacific

RCI Global

   915,186    RCI Indianapolis

RCI Global

   559,562    RCI Mexico Adjustment Company

RCI Global

   91,820    Cuendet

RCI Global

   462,880    Holiday Cottages Group Limited

SCHEDULE C2

Cendant contributes the following receivable balances to Travelport, Inc., as
set forth below, effected July 27, 2006:

Cendant will contribute the following receivables on July 27, 2006

 

Entity Contributed to

   Amount (US $)   

Balance with

Travelport

   34,028    Galileo Canada

Travelport

   100    Gullivers Jersey 2 Ltd

Travelport

   805    Octopus Travel.com (Hong Kong)

Travelport

   1,599,311    Ebookers Purchasing Account

Travelport

   2,250,095    Ebookers PLC ADJ

Travelport

   1,102,421    Trust GmbH

Travelport

   1,236,424    Neat Israel

Travelport

   2,833,031    GTA Donvand LTD London

Travelport

   16,494    Galileo Canada

Travelport

   452,685    Galileo Nederland BV -Operating Divn

Travelport

   156,473    Canada Parent Company

Travelport

   11,087    Galileo Canada

Travelport

   3,062    Galileo International Services

Travelport

   36,697    Galileo Travelware

 

24